Name: Decision of the EEA Joint Committee No 69/98 of 17 July 1998 amending Annex I (Veterinary and Phytosanitary Matters) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  agricultural policy
 Date Published: 1999-06-24

 Avis juridique important|21999D0624(01)Decision of the EEA Joint Committee No 69/98 of 17 July 1998 amending Annex I (Veterinary and Phytosanitary Matters) to the EEA Agreement Official Journal L 158 , 24/06/1999 P. 0001 - 0120DECISION OF THE EEA JOINT COMMITTEENo 69/98of 17 July 1998amending Annex I (Veterinary and Phytosanitary Matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof,Whereas Annex I (Veterinary and Phytosanitary Matters) to the Agreement was last amended by Decision of the EEA Joint Committee No 40/96 of 5 July 1996(1);Whereas the Contracting Parties to the EEA Agreement have carried out a review of Chapter I of Annex I to the Agreement in accordance with the provisions of the introductory part to that Chapter;Whereas, as a result of that review, the Parties have decided to include in Chapter I the provisions relating to third-country relations contained in the acts referred to in that Chapter, as well as the provisions relating to border controls and animal welfare;Whereas the Parties have also decided to incorporate into the Agreement all the outstanding Community acts in the veterinary field that are relevant to the EEA;Whereas the acts referred to in Chapter I are to apply to Iceland, where this is so stated;Whereas Liechtenstein will implement Chapter I, in the version in force prior to this Decision, by 1 January 2000;Whereas special rules taking account of the particularities of the veterinary sector should be adopted;Whereas Chapters II (Feedingstuffs) and III (Phytosanitary Matters) of Annex I of the Agreement should be brought up to date following the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union,HAS DECIDED AS FOLLOWS:Article 1Annex I to the EEA Agreement shall be replaced by the Annex to this Decision.Article 2This Decision shall enter into force on 1 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 291, 14.11.1996, p. 37.ANNEXto Decision No 69/98 of the EEA Joint Committee"ANNEXE IVETERINARY AND PHYTOSANITARY MATTERSList provided for in Article 17INTRODUCTIONWhen the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as- preambles;- the addressees of the Community acts;- references to territories or languages of the EC;- references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other, and- references to information and notification procedures.Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex.SECTORAL ADAPTATIONSLiechtenstein shall implement by 1 January 2000 the provisions of Chapter I, Veterinary issues, in the version in force prior to EEA Joint Committee Decision No 69/98(1). The EEA Joint Committee shall review the situation during 1999.For products covered by Chapter II, Feedingstuffs, and Chapter III, Phytosanitary matters, Liechtenstein may apply Swiss legislation deriving from its regional union with Switzerland on the Liechtenstein market in parallel with the legislation implementing the acts referred to in those Chapters.I. VETERINARY ISSUESINTRODUCTORY PART1. The provisions relating to financial arrangements in the acts referred to in this Chapter are not applicable. The Contracting Parties shall review the matter during 2000.2. The acts referred to in this Chapter shall apply to Iceland where it is so stated in relation to a specific act.The other Contracting Parties may maintain their third-country regimes in trade with Iceland for areas not covered by the acts falling under the foregoing subparagraph.The Contracting Parties shall review the matter during 2000.3. Safeguard and protective measures(a) If the Community or an EFTA State intends to adopt safeguard measures against the other Contracting Parties, if shall inform the other Parties without delay.The proposed measures shall be notified without delay to each Contracting Party and to both the EC Commission and the EFTA Surveillance Authority.Without prejudice to the possibility of putting the measures into force immediately, consultations among the EC Commission and the Parties concerned, at the request of any of them, shall take place as soon as possible in order to find appropriate solutions.In case of disagreement, any of the Parties concerned may refer the matter to the EEA Joint Committee. If an agreement cannot be reached in this Committee, a Contracting Party may adopt appropriate measures. Such measures shall be restricted to what is strictly necessary to remedy the situation. Priority shall be given to such measures as will least disturb the functioning of the Agreement.(b) If the EC Commission intends to take a decision on protective measures concerning part of the territory of the Community, it shall inform the EFTA Surveillance Authority and the EFTA States without delay.If the EC Commission takes a decision on protective measures concerning part of the territory of the Community, the EFTA State concerned, after consultation and after an examination of the situation, shall adopt corresponding measures unless the specific situation of that State indicates that such measures are not justified. In that case, it shall immediately inform the EFTA Surveillance Authority and the EC Commission. Consultations shall take place as soon as possible in order to find appropriate solutions. In case of disagreement, the fourth subparagraph of paragraph (a) shall apply.(c) If the EC Commission intends to take a decision on protective measures concerning a third country, it shall inform the EFTA States without delay.If the EC Commission takes a decision on protective measures concerning a third country, an EFTA State concerned, after consultation and after an examination of the situation, shall adopt corresponding measures unless the specific situation of that EFTA State indicates that such measures are not justified. In that case, it shall immediately inform the EC Commission. Consultations shall take place as soon as possible in order to find appropriate solutions. In case of disagreement, the fourth subparagraph of paragraph (a) shall apply.(d) If an EFTA State intends to take protective measures concerning a third country, it shall inform the EC Commission without delay. Without prejudice to the possibility for that State to put the measures into force immediately, consultations shall take place as soon as possible in order to find appropriate solutions. In case of disagreement, the fourth subparagraph of paragraph (a) shall apply.(e) Paragraphs (a), (b), (c) and (d) shall apply to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2.4. On-the-spot inspectionsA. European Economic Area1) For the application of the provisions regarding spot-checks, inspections or disputes requiring the participation of experts referred to in this Chapter, the EFTA Surveillance Authority shall be responsible with regard to the EFTA States.2) The following principles shall apply:(a) inspections shall be carried out in accordance with programmes equivalent to those of the Community;(b) the EFTA Surveillance Authority shall have a structure, equivalent to that in the Community, for inspection in the EFTA States;(c) the same criteria shall apply for inspections;(d) the inspector shall be independent for the purposes of inspections;(e) the inspectors shall have comparable levels of training and experience;(f) information concerning inspections shall be exchanged between the EC Commission and the EFTA Surveillance Authority;(g) the follow-up of the inspections shall be coordinated between the EC Commission and the EFTA Surveillance Authority.3) Necessary rules for implementation of the provisions regarding spot-checks, inspections or disputes requiring the participation of experts will be determined in close cooperation between the EC Commission and the EFTA Surveillance Authority.4) The rules on spot-checks, inspections or disputes requiring the participation of experts referred to in this Chapter, are valid only in respect of the acts or the parts thereof applied by the EFTA States.B. Border inspection postsInspections of border inspection posts shall take place in close cooperation between the EC Commission and the EFTA Surveillance Authority.C. Third countriesNecessary rules for implementation of the provisions regarding spot-checks in third countries, inspections or disputes requiring the participation of experts will be determined in close cooperation between the EC Commission and the EFTA States.D. This paragraph applies to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2.5. (a) Designation of common reference laboratories and coordinating institutes.Without prejudice to financial implications, the Community reference laboratories and the Community coordinating institutes shall act as reference laboratories and coordinating institutes for the Contracting Parties.Consultations shall take place between the Contracting Parties in order to define the working conditions.(b) Designation of common reserves of foot-and-mouth disease vaccines.Without prejudice to financial implications, the Community reserves of foot-and-mouth disease vaccines shall act as reserves for all the Contracting Parties.Consultations shall take place between the Contracting Parties in order to:- organise transition from national reserves to Community reserves;- solve all the problems concerning, in particular, working conditions, financial matters, replacement of antigen, possible use of antigens and on-the-spot inspections.(c) This paragraph applies to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2.6. Lists of establishments in third countriesPending decisions on the integration into this Chapter by the EEA Joint Committee of decisions concerning lists of establishments of third countries, the EFTA States will, subject to national legislation and requirements, apply the same provisions. However, in case of significant difficulties relating to any of these decisions, an EFTA State may refer the matter to the EEA Joint Committee.This paragraph applies to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2.7. Committees(a) 368 D 0361: Council Decision 68/361/EEC of 15 October 1968 setting up a Standing Veterinary Committee (OJ L 255, 18.10.1968, p. 23).The EFTA States concerned shall be invited to send observers to the meetings of the Standing Veterinary Committee, set up by Council Decision 68/361/EEC of 15 October 1968, dealing with matters which fall within acts referred to in this Chapter. The representatives of the EFTA States shall participate fully in the work of the Committee, but shall not have the right to vote.(b) 377 D 0505: Council Decision 77/505/EEC of 25 July 1977 setting up a Standing Committee on Zootechnics (OJ L 206, 12.8.1977, p. 11).The EFTA States concerned shall be invited to send observers to the meetings of the Standing Committee on Zootechnics, set up by Council Decision 77/505/EEC of 25 July 1977, dealing with matters which fall within acts referred to in this Chapter. The representatives of the EFTA States shall participate fully in the work of the Committee but shall not have the right to vote.8. For all matters covered by the present Annex, the EFTA Surveillance Authority will exercise the powers of surveillance and monitoring allotted to it by Article 109 of the Agreement.9. For the acts referred to in this Chapter which are not listed in the previous version of this Chapter, the date of entry into force will be 1 January 1999 except for those acts for which a later date is foreseen for the Member States of the Union, in which case that date will be applicable.1. Control mattersACTS REFERRED TO1.1. Basic textsInternal controls1. 389 L 0662: Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (OJ L 395, 30.12.1989, p. 13), as amended by:- 390 L 0675: Council Directive 90/675/EEC of 10 December 1990 (OJ L 373, 31.12.1990, p. 1),- 391 L 0493: Council Directive 91/493/EEC of 22 July 1991 (OJ L 268, 24.9.1991, p. 15),- 391 L 0494: Council Directive 91/494/EEC of 26 June 1991 (OJ L 268, 24.9.1991, p. 35),- 391 L 0495: Council Directive 91/495/EEC 27 November 1990 (OJ L 268, 24.9.1991, p. 41),- 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 392 L 0045: Council Directive 92/45/EEC of 16 June 1992 (OJ L 268, 14.9.1992, p. 35),- 392 L 0046: Council Directive 92/46/EEC of 16 June 1992 (OJ L 268, 14.9.1992, p. 1),- 392 L 0067: Council Directive 92/67/EEC of 14 July 1992 (OJ L 268, 14.9.1992, p. 73),- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:Article 9 shall not apply. Any reference to that Article shall constitute a reference to paragraph 3 of the introductory Part.2. 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 224, 18.8.1990, p. 29), as amended by:- 390 L 0539: Council Directive 90/539/EEC of 15 October 1990 (OJ L 303, 31.10.1990, p. 6),- 390 L 0667: Council Directive 90/667/EEC of 27 November 1990 (OJ L 363, 27.12.1990, p. 51),- 390 L 0675: Council Directive 90/675/EEC of 10 December 1990 (OJ L 373, 31.12.1990, p. 1),- 391 L 0174: Council Directive 91/174/EEC of 25 March 1991 (OJ L 85, 5.4.1991, p. 37),- 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 391 L 0628: Council Directive 91/628/EEC of 19 November 1991 (OJ L 340, 11.12.1991, p. 17),- 392 L 0060: Council Directive 92/60/EEC of 30 June 1992 (OJ L 268, 14.9.1992, p. 75),- 392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ L 268, 14.9.1992, p. 54),- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:Article 10 shall not apply. Any reference to that Article shall constitute a reference to paragraph 3 of the introductory Part.Mutual assistance3. 389 L 0608: Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ L 351, 2.12.1989, p. 34).Third country controls4. 390 L 0675: Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 373, 31.12.1990, p. 1), as amended by:- 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49),- 392 R 1601: Council Regulation 92/1601/EEC of 15 June 1992 (OJ L 173, 27.6.1992, p. 13),- 392 D 0438: Council Decision 92/438/EEC of 13 July 1992 (OJ L 243, 25.8.1992, p. 27),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0052: Council Directive 95/52/EC of 25 October 1995 (OJ L 265, 8.11.1995, p. 16),- 396 L 0043: Council Directive 96/43/EC of 26 June 1996 (OJ L 162, 1.7.1996, p. 1).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) Article 19 shall not apply. Any reference to that Article shall constitute a reference to paragraph 3 of the introductory Part;(b) in Annex I, the following shall be added: "16. The territory of the Republic of Iceland.17. The territory of the Kingdom of Norway, except Svalbard.".5. 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (OJ L 268, 24.9.1991, p. 56), as amended by:- 391 L 0628: Council Directive 91/628/EEC of 19 November 1991 (OJ L 340, 11.12.1991, p. 17),- 392 D 0438: Council Decision 92/438/EEC of 13 July 1992 (OJ L 243, 25.8.1992, p. 27),- 194 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0043: Council Directive 96/43/EC of 26 June 1996 (OJ L 162, 1.7.1996, p. 1).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:Article 18 shall not apply. Any reference to that Article shall constitute a reference to paragraph 3 of the introductory Part.6. 392 D 0438: Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC (OJ L 243, 25.8.1992, p. 27), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.Identification of animals7. 392 L 0102: Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (OJ L 355, 5.12.1992, p. 32).Financing of controls8. 385 L 0073: Council Directive 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls covered by Directives 89/662/EEC, 90/425/EEC, 90/675/EEC and 91/496/EEC (OJ L 32, 5.2.1985, p. 14), as amended and consolidated by:- 396 L 0043: Council Directive 96/43/EC of 26 June 1996 (OJ L 162, 1.7.1996, p. 1).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:In Annex A, Chapter III, Section I, the possibility foreseen in paragraph 8 may apply to Iceland. This issue shall be reviewed before 1 July 1999.1.2. Application texts1. 391 D 0052: Commission Decision 91/52/EEC of 14 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Portugal (OJ L 34, 6.2.1991, p. 12).2. 391 D 0398: Commission Decision 91/398/EEC of 19 July 1991 on a computerised network linking veterinary authorities (Animo) (OJ L 221, 9.8.1991, p. 30).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.3. 391 D 0585: Commission Decision 91/585/EEC of 4 November 1991 determining the minimal configuration of certain equipment for the computerised network linking veterinary authorities (Animo) (OJ L 314, 15.11.1991, p. 54).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.4. 391 D 0637: Commission Decision 91/637/EEC of 3 December 1991 on establishing the model for the message to be transmitted by means of the computerised network "Animo" (OJ L 343, 13.12.1991, p. 46), as amended by:- 394 D 0307: Commission Decision 94/307/EC of 16 May 1994 (OJ L 133, 28.5.1994, p. 54).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.5. 391 D 0638: Commission Decision 91/638/EEC of 3 December 1991 on the designation of a common host centre for the computerised network "Animo" (OJ L 343, 13.12.1991, p. 48).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.6. 392 D 0176: Commission Decision 92/176/EEC of 2 March 1992 concerning maps to be provided for use for the Animo network (OJ L 80, 25.3.1992, p. 33).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.7. 392 D 0290: Commission Decision 92/290/EEC of 14 May 1992 concerning certain protection measures related to bovine embryos in respect of bovine spongiform encephalopathy (BSE) in the United Kingdom (OJ L 152, 4.6.1992, p. 37), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).8. 392 D 0341: Commission Decision 92/341/EEC of 3 June 1992 relating to the computer retrieval of local Animo units (OJ L 188, 8.7.1992, p. 37), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8 1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptations:in the Annex, in the column "description of the area", under the paragraph "Description of the postal destination" the following is added:- for Iceland: "PÃ ³stfang"- for Norway: "Poststed".9. 392 D 0373: Commission Decision 92/373/EEC of 2 July 1992 designating the host centre "Animo" (OJ L 195, 14.7.1992, p. 31).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.10. 392 D 0424: Commission Decision 92/424/EEC of 23 July 1992 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards identity checks on animals from third countries (OJ L 232, 14.8.1992, p. 34).11. 392 D 0432: Commission Decision 92/432/EEC of 23 July 1992 laying down certain conditions under which a derogation may be made from the principle of individual clinical examination of animals entering the Community from third countries (OJ L 237, 20.8.1992, p. 29).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.12. 392 D 0486: Commission Decision 92/486/EEC of 25 September 1992 establishing the form of cooperation between the Animo host centre and Member States (OJ L 291, 7.10.1992, p. 20), as amended by:- 393 D 0188: Commission Decision 93/188/EEC of 4 March 1993 (OJ L 82, 3.4.1993, p. 20),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 D 0296: Commission Decision 96/296/EC of 18 April 1996 (OJ L 113, 7.5.1996, p. 25).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.13. 392 D 0525: Commission Decision 92/525/EEC of 3 November 1992 laying down requirements for the approval of Community border inspection posts responsible for veterinary checks on products introduced from third countries (OJ L 331, 17.11.1992, p. 16).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.14. 392 D 0527: Commission Decision 92/527/EEC of 4 November 1992 laying down the model for the certificate referred to in Article 7(1) of Council Directive 91/496/EEC (OJ L 332, 18.11.1992, p. 22).15. 392 D 0563: Commission Decision 92/563/EEC of 19 November 1992 on the database covering the Community's import requirements, envisaged by the Shift project (OJ L 361, 10.12.1992, p. 45).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.16. 393 D 0013: Commission Decision 93/13/EEC of 22 December 1992 laying down the procedure for veterinary checks at Community border inspection posts on products from third countries (OJ L 9, 15.1.1993, p. 33), as amended by:- 394 D 0043: Commission Decision 94/43/EC of 26 January 1994 (OJ L 23, 28.1.1994, p. 33),- 394 D 0305: Commission Decision 94/305/EC of 16 May 1994 (OJ L 133, 28.5.1994, p. 50),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 D 0032: Commission Decision 96/32/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 9).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:Article 5(4) shall read:"4. However, for fish caught for recreation and introduced into Finland, Sweden, Iceland or Norway from Russia in the personal luggage of travellers for direct consumption by private individuals, the weight limit provided for in paragraph 1 is put at a maximum of 15 kg or one fish of any weight.".17. 393 D 0014: Commission Decision 93/14/EEC of 23 December 1992 laying down the methods of veterinary checks for products from third countries in free zones and free warehouses, in customs warehouses, as well as during the time of transport from one country to another via the Community (OJ L 9, 15.1.1993, p. 42).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.18. 393 D 0070: Commission Decision 93/70/EEC of 21 December 1992 on codification for the message "Animo" (OJ L 25, 2.2.1993, p. 34), as amended by:- 394 D 0295: Commission Decision 94/295/EC of 21 March 1994 (OJ L 130, 25.5.1994, p. 43).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.19. 393 D 0242: Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (OJ L 110, 4.5.1993, p. 36), as amended by:- 393 D 0335: Commission Decision 93/335/EEC of 28 May 1993 (OJ L 132, 29.5.1993, p. 140),- 393 D 0372: Commission Decision 93/372/EEC of 24 June 1993 (OJ L 155, 26.6.1993, p. 91),- 393 D 0397: Commission Decision 93/397/EEC of 14 July 1993 (OJ L 173, 16.7.1993, p. 36),- 393 D 0420: Commission Decision 93/420/EEC of 28 July 1993 (OJ L 191, 31.7.1993, p. 133),- 393 D 0498: Commission Decision 93/498/EEC of 16 September 1993 (OJ L 234, 17.9.1993, p. 22),- 394 D 0081: Commission Decision 94/81/EC of 10 February 1994 (OJ L 40, 11.2.1994, p. 58),- 395 D 0147: Commission Decision 95/147/EC of 12 April 1995 (OJ L 96, 28.4.1995, p. 51),- 395 D 0295: Commission Decision 95/295/EC of 26 July 1995 (OJ L 182, 2.8.1995, p. 30).20. 393 D 0317: Commission Decision 93/317/EEC of 21 April 1993 concerning the content of the code to be used on bovine ear marks (OJ L 122, 18.5.1993, p. 45), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:in Article 1(1) the following is added to the table:"Norway: NO".21. 393 D 0352: Commission Decision 93/352/EEC of 1 June 1993 laying down derogation from the conditions of approval for border inspection posts located in ports where fish is landed (OJ L 144, 16.6.1993, p. 25).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.22. 393 D 0444: Commission Decision 93/444/EEC of 2 July 1993 on detailed rules governing intra-Community trade in certain live animals and products intended for exportation to third countries (OJ L 208, 19.8.1993, p. 34).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.23. 394 D 0338: Commission Decision 94/338/EC of 25 May 1994 laying down detailed rules for the application of Council Directive 90/425/EEC as regards the taking of samples for the purpose of veterinary inspections at the place of destination (OJ L 151, 17.6.1994, p. 36).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.24. 394 D 0339: Commission Decision 94/339/EC of 25 May 1994 laying down detailed rules for the application of Article 9 (1) of Council Directive 90/425/EEC concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 151, 17.6.1994, p. 38).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.25. 394 D 0360: Commission Decision 94/360/EC of 20 May 1994 on the reduced frequency of physical checks of consignments of certain products to be implemented from third countries, under Council Directive 90/675/EEC (OJ L 158, 25.6.1994, p. 41), as amended by:- 394 D 0658: Commission Decision 94/658/EC of 30 September 1994 (OJ L 256, 4.10.1994, p. 29),- 395 D 0054: Commission Decision 95/54/EC of 28 February 1995 (OJ L 53, 9.3.1995, p. 36),- 395 D 0270: Commission Decision 95/270/EC of 30 June 1995 (OJ L 165, 15.7.1995, p. 24),- 396 D 0104: Commission Decision 96/104/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 31).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.26. 394 D 0381: Commission Decision 94/381/EC of 27 June 1994 concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein (OJ L 172, 7.7.1994, p. 23), as amended by:- 395 D 0060: Commission Decision 95/60/EC of 6 March 1995 (OJ L 55, 11.3.1995, p. 43).27. 394 D 0474: Commission Decision 94/474/EC of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (OJ L 194, 29.7.1994, p. 96), as amended by:- 395 D 0287: Commission Decision 95/287/EC of 18 July 1995 (OJ L 181, 1.8.1995, p. 40).28. 394 D 0621: Commission Decision 94/621/EC of 20 September 1994 on protective measures with regard to certain live animals and animal products originating in or coming from Albania (OJ L 246, 21.9.1994, p. 25), as amended by:- 394 D 0671: Commission Decision 94/671/EC of 14 October 1994 (OJ L 265, 15.10.1994, p. 62),- 394 D 0702: Commission Decision 94/702/EC of 31 October 1994 (OJ L 284, 1.11.1994, p. 64),- 395 D 0089: Commission Decision 95/89/EC of 17 March 1995 (OJ L 70, 30.3.1995, p. 25).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.29. 394 D 0641: Commission Decision 94/641/EC of 8 September 1994 laying down rules applicable to veterinary checks to be carried out on products imported into certain Greek islands from third countries (OJ L 248, 23.9.1994, p. 26).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.30. 394 D 0957: Commission Decision 94/957/EC of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries (OJ L 371, 31.12.1994, p. 19), as amended by:- 395 D 0082: Commission Decision 95/82/EC of 17 March 1995 (OJ L 66, 24.3.1995, p. 26).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.31. 394 D 0958: Commission Decision 94/958/EC of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on products entering Finland from third countries (OJ L 371, 31.12.1994, p. 21), as amended by:- 395 D 0082: Commission Decision 95/82/EC of 17 March 1995 (OJ L 66, 24.3.1995, p. 26).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.32. 394 D 0970: Commission Decision 94/970/EC of 28 December 1994 laying down the transitional measures to be applied by Austria with regard to veterinary checks on live animals entering Austria from third countries (OJ L 371, 31.12.1994, p. 41).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.33. 394 D 0971: Commission Decision 94/971/EC of 28 December 1994 laying down the transitional measures to be applied by Austria with regard to veterinary checks on products entering Austria from third countries (OJ L 371, 31.12.1994, p. 44).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.34. 395 D 0080: Commission Decision 95/80/EC of 15 March 1995 granting the Portuguese Republic the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (OJ L 65, 23.3.1995, p. 32).35. 395 D 0108: Commission Decision 95/108/EC of 28 March 1995 concerning health protection measures against African swine fever in Sardinia, Italy (OJ L 79, 7.4.1995, p. 29).36. 395 D 0119: Commission Decision 95/119/EC of 7 April 1995 concerning certain protective measures with regard to fishery products originating in Japan (OJ L 80, 8.4.1995, p. 56), as amended by:- 395 D 0537: Commission Decision 95/537/EC of 6 December 1995 (OJ L 304, 16.12.1995, p. 51).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.37. 395 D 0296: Commission Decision 95/296/EC of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/462/EC (OJ L 182, 2.8.1995, p. 33), as amended by:- 396 D 0141: Commission Decision 96/141/EC of 31 January 1996 (OJ L 32, 10.2.1996, p. 36),- 396 D 0238: Commission Decision 96/238/EC of 25 March 1996 (OJ L 78, 28.3.1996, p. 46),- 396 D 0359: Commission Decision 96/359/EC of 5 June 1996 (OJ L 138, 11.6.1996, p. 23).38. 395 D 0301: Commission Decision 95/301/EC of 26 July 1995 concerning protection measures in relation to foot-and-mouth disease in Russia (OJ L 184, 3.8.1995, p. 59), as amended by:- 395 D 0405: Commission Decision 95/405/EC of 2 October 1995 (OJ L 239, 7.10.1995, p. 29).39. 395 D 0357: Commission Decision 95/357/EC of 26 July 1995 drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, detailed rules concerning the checks to be carried out by the veterinary experts of the Commission and repealing Decision 94/24/EC (OJ L 211, 6.9.1995, p. 43), as amended by:- 396 D 0035: Commission Decision 96/35/EC of 20 December 1995 (OJ L 10, 13.1.1996, p. 40),- 396 D 0036: Commission Decision 96/36/EC of 20 December 1995 (OJ L 10, 13.1.1996, p. 42),- 396 D 0187: Commission Decision 96/187/EC of 19 February 1996 (OJ L 59, 8.3.1996, p. 59),- 396 D 0267: Commission Decision 96/267/EC of 1 April 1996 (OJ L 91, 12.4.1996, p. 76),- 396 D 0357: Commission Decision 96/357/EC of 30 May 1996 (OJ L 138, 11.6.1996, p. 18),- 396 D 0499: Commission Decision 96/499/EC of 10 July 1996 (OJ L 203, 13.8.1996, p. 11).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:in the Annex, the following is added:"ICELAND>TABLE>>TABLE>NORWAY>TABLE>"40. 395 D 0392: Commission Decision 95/392/EC of 26 September 1995 on protective measures in relation to dourine in Mexico (OJ L 234, 3.10.1995, p. 44).41. 395 D 0461: Commission Decision 95/461/EC of 27 October 1995 on protection measures in relation to Venezuelan equine encephalomyelitis in Venezuela and in Colombia (OJ L 265, 8.11.1995, p. 40).42. 396 D 0105: Commission Decision 96/105/EC of 29 January 1996 relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC (OJ L 24, 31.1.1996, p. 32).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.43. 396 D 0239: Commission Decision 96/239/EC of 27 March 1996 on emergency measures to protect against bovine spongiform encephalopathy (OJ L 78, 28.3.1996, p. 47), as amended by:- 396 D 0362: Commission Decision 96/362/EC of 11 June 1996 (OJ L 139, 12.6.1996, p. 17).44. 396 D 0276: Commission Decision 96/276/EC of 18 April 1996 on certain protective measures in respect of bivalve molluscs from Tunisia (OJ L 103, 26.4.1996, p. 56).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.45. 396 D 0293: Commission Decision 96/293/EC of 30 April 1996 concerning certain protective measures with regard to fishery products originating in Mauritania (OJ L 111, 4.5.1996, p. 22), as amended by:- 396 D 0426: Commission Decision 96/426/EC of 28 June 1996 (OJ L 175, 13.7.1996, p. 33).46. 396 D 0295: Commission Decision 96/295/EC of 18 April 1996 identifying and listing the units in the Animo computer network and repealing Decision 92/175/EEC (OJ L 113, 7.5.1996, p. 1).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:in the Annex, the following is added:"IslandUNIDAD CENTRAL/CENTRAL ENHED/ZENTRALE EINHEIT/Ã Ã Ã Ã ¤Ã ¡ÃÃ Ã  Ã Ã Ã Ã Ã Ã /CENTRAL UNIT/UNITÃ  CENTRALE/UNITÃ CENTRALE/CENTRALE EENHEID/UNIDADE CENTRAL/KESKUSYKSIKKÃ /CENTRAL ENHET/HÃ FUSTÃ VAR/SENTRALENHETFISKISTOFA [17 000 00]PUESTOS DE INSPECCIÃ N FRONTERIZOS/GRÃ NSEKONTROLSTEDER/GRENZKONTROLLSTELLEN/Ã £Ã ¥Ã Ã Ã ¡ÃÃ Ã Ã Ã £ Ã £Ã ¤Ã ÃÃ Ã Ã £ Ã Ã Ã Ã Ã §Ã Ã ¥/BORDER INSPECTION POSTS/POSTES D'INSPECTION FRONTALIERS/POSTI D'ISPEZIONE FRONTALIERI/GRENS-INSPECTIEPOSTEN/POSTOS DE INSPECÃ Ã O FRONTEIRIÃ OS/RAJATARKASTUSASEMAT/GRÃ NSKONTROLLSTATIONER/LANDAMÃ RASTÃ VAR/GRENSEKONTROLLSTASJONER>TABLE>NorgeUNIDAD CENTRAL/CENTRAL ENHED/ZENTRALE EINHEIT/Ã Ã Ã Ã ¤Ã ¡ÃÃ Ã  Ã Ã Ã Ã Ã Ã /CENTRAL UNIT/UNITÃ  CENTRALE/UNITÃ CENTRALE/CENTRALE EENHEID/UNIDADE CENTRAL/KESKUSYKSIKKÃ /CENTRAL ENHET/HÃ FUSTÃ VAR/SENTRALENHETSTATENS DYREHELSETILSYN [15 000 00]UNIDADES LOCALES/LOKALE ENHEDER/Ã RTLICHE EINHEITEN/Ã ¤Ã Ã ÃÃ Ã  Ã Ã Ã Ã Ã Ã /LOCAL UNITS/UNITÃ S LOCALES/UNITÃ LOCALI/LOKALE EENHEDEN/UNIDADES LOCAIS/PAIKALLISET YKSIKÃ T/LOKALA ENHETER/Ã TSTÃ VAR/LOKALE ENHETER>TABLE>PUESTOS DE INSPECCIÃ N FRONTERIZOS/GRÃ NSEKONTROLSTEDER/GRENZKONTROLLSTELLEN/Ã £Ã ¥Ã Ã Ã ¡ÃÃ Ã Ã Ã £ Ã £Ã ¤Ã ÃÃ Ã Ã £ Ã Ã Ã Ã Ã §Ã Ã ¥/BORDER INSPECTION POSTS/POSTES D'INSPECTION FRONTALIERS/POSTI D'ISPEZIONE FRONTALIERI/GRENS-INSPECTIEPOSTEN/POSTOS DE INSPECÃ Ã O FRONTEIRIÃ OS/RAJATARKASTUSASEMAT/GRÃ NSKONTROLLSTATIONER/LANDAMÃ RASTÃ VAR/GRENSEKONTROLLSTASJONER>TABLE>"47. 396 D 0367: Commission Decision 96/367/EC of 13 June 1996 concerning protection measures in relation to foot-and-mouth disease in Albania (OJ L 145, 19.6.1996, p. 17).48. 396 D 0381: Commission Decision 96/381/EC of 20 June 1996 approving the measures to be implemented as regards bovine spongiform encephalopathy in Portugal (OJ L 149, 22.6.1996, p. 25).49. 396 D 0384: Commission Decision 96/384/EC of 21 June 1996 on certain protective measures in respect of infectious anaemia in salmon in Norway (OJ L 151, 26.6.1996, p. 35).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.50. 396 D 0385: Commission Decision 96/385/EC of 24 June 1996 approving the plan for the control and eradication of bovine spongiform encephalopathy in the United Kingdom (OJ L 151, 26.6.1996, p. 39).51. 396 D 0414: Commission Decision 96/414/EC of 4 July 1996 concerning protective measures with regard to import of animal products from Former Yugoslav Republic of Macedonia due to outbreaks of foot-and-mouth disease (OJ L 167, 6.7.1996, p. 58).52. 396 D 0440: Commission Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece (OJ L 181, 20.7.1996, p. 38).53. 396 D 0490: Commission Decisions 96/490/EC of 18 July 1996 on certain protective measures with regard to Gyrodactylus salaris in salmonids (OJ L 202, 10.8.1996, p. 21).This act applies also to Iceland for the areas covered by the specific acts to which reference is made in paragraph 2 of the introductory Part.2. ZOOTECHNICSACTS REFERRED TO2.1. Basic textsBovine1. 377 L 0504: Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (OJ L 206, 12.8.1977, p. 8), as amended by:- 379 L 0268: Council Directive 79/268/EEC of 5 March 1979 (OJ L 62, 13.3.1979, p. 5),- 385 L 0586: Council Directive 85/586/EEC of 20 December 1985 (OJ L 372, 31.12.1985, p. 44),- 391 L 0174: Council Directive 91/174/EEC of 25 March 1991 (OJ L 85, 5.4.1991, p. 37),- 394 L 0028: Council Directive 94/28/EC of 23 June 1994 (OJ L 178, 12.7.1994, p. 66),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Porcine2. 388 L 0661: Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (OJ L 382, 31.12.1988, p. 36), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Sheep and goats3. 389 L 0361: Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6.6.1989, p. 30).Equidae4. 390 L 0427: Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ L 224, 18.8.1990, p. 55).5. 390 L 0428: Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (OJ L 224, 18.8.1990, p. 60).Pure-bred animals6. 391 L 0174: Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals and amending Directives 77/504/EEC and 90/425/EEC (OJ L 85, 5.4.1991, p. 37).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Article 1, the words "covered by Annex II to the Treaty" shall not apply.2.2. Application texts1. 384 D 0247: Commission Decision 84/247/EEC of 27 April 1984 laying down the criteria for the recognition of breeders' organisations and associations which maintain or establish herd-books for pure-bred breeding animals of the bovine species (OJ L 125, 12.5.1984, p. 58).2. 384 D 0419: Commission Decision 84/419/EEC of 19 July 1984 laying down the criteria for entering cattle in herd-books (OJ L 237, 5.9.1984, p. 11).3. 386 D 0130: Commission Decision 86/130/EEC of 11 March 1986 laying down performance monitoring methods and methods for assessing cattle's genetic value for pure-bred breeding animals of the bovine species (OJ L 101, 17.4.1986, p. 37), as amended by:- 394 D 0515: Commission Decision 94/515/EC of 27 July 1994 (OJ L 207, 10.8.1994, p. 30).4. 386 D 0404: Commission Decision 86/404/EEC of 29 July 1986 laying down the specimen and the particulars to be shown on the pedigree certificate of pure-bred breeding animals of the bovine species (OJ L 233, 20.8.1986, p. 19).5. 387 L 0328: Council Directive 87/328/EEC of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species (OJ L 167, 26.6.1987, p. 54).6. 388 D 0124: Commission Decision 88/124/EEC of 21 January 1988 laying down the specimen pedigree certificates for the semen and embryos of pure-bred breeding animals of the bovine species and the particulars to be entered on those certificates (OJ L 62, 8.3.1988, p. 32).7. 389 D 0501: Commission Decision 89/501/EEC of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations and breeding organisations which establish or maintain herd-books for pure-bred pigs (OJ L 247, 23.8.1989, p. 19).8. 389 D 0502: Commission Decision 89/502/EEC of 18 July 1989 laying down the criteria governing entry in herd-books for pure-bred breeding pigs (OJ L 247, 23.8.1989, p. 21).9. 389 D 0503: Commission Decision 89/503/EEC of 18 July 1989 laying down the certificate of pure-bred breeding pigs, their semen, ova and embryos (OJ L 247, 23.8.1989, p. 22).10. 389 D 0504: Commission Decision 89/504/EEC of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations, breeding organisations and private undertakings which establish or maintain registers for hybrid breeding pigs (OJ L 247, 23.8.1989, p. 31).11. 389 D 0505: Commission Decision 89/505/EEC of 18 July 1989 laying down the criteria governing entry in registers for hybrid breeding pigs (OJ L 247, 23.8.1989, p. 33).12. 389 D 0506: Commission Decision 89/506/EEC of 18 July 1989 laying down the certificate of hybrid breeding pigs, their semen, ova and embryos (OJ L 247, 23.8.1989, p. 34).13. 389 D 0507: Commission Decision 89/507/EEC of 18 July 1989 laying down methods for monitoring performance and assessing the genetic value of pure-bred and hybrid breeding pigs (OJ L 247, 23.8.1989, p. 43).14. 390 L 0118: Council Directive 90/118/EEC of 5 March 1990 on the acceptance of pure-bred breeding pigs for breeding (OJ L 71, 17.3.1990, p. 34).15. 390 L 0119: Council Directive 90/119/EEC of 5 March 1990 of hybrid breeding pigs for breeding (OJ L 71, 17.3.1990, p. 36).16. 390 D 0254: Commission Decision 90/254/EEC of 10 May 1990 laying down the criteria for approval of breeders' organisations and associations which establish or maintain flock-books for pure-bred breeding sheep and goats (OJ L 145, 8.6.1990, p. 30).17. 390 D 0255: Commission Decision 90/255/EEC of 10 May 1990 laying down the criteria governing entry in flock-books for pure-bred breeding sheep and goats (OJ L 145, 8.6.1990, p. 32).18. 390 D 0256: Commission Decision 90/256/EEC of 10 May 1990 laying down methods for monitoring performance and assessing the genetic value of pure-bred breeding sheep and goats (OJ L 145, 8.6.1990, p. 35).19. 390 D 0257: Commission Decision 90/257/EEC of 10 May 1990 laying down criteria for the acceptance for breeding purposes of pure-bred breeding sheep and goats and the use of their semen, ova or embryos (OJ L 145, 8.6.1990, p. 38).20. 390 D 0258: Commission Decision 90/258/EEC of 10 May 1990 laying down the zootechnical certificates for pure-bred breeding sheep and goats, their semen, ova and embryos (OJ L 145, 8.6.1990, p. 39).21. 392 D 0216: Commission Decision 92/216/EEC of 26 March 1992 on the collection of data concerning competitions for equidae as referred to in Article 4(2) of Council Directive 90/428/EEC (OJ L 104, 22.4.1992, p. 77).22. 392 D 0353: Commission Decision 92/353/EEC of 11 June 1992 laying down the criteria for the approval or recognition of organisations and associations which maintain or establish stud-books for registered equidae (OJ L 192, 11.7.1992, p. 63).23. 392 D 0354: Commission Decision 92/354/EEC of 11 June 1992 laying down certain rules to ensure coordination between organisations and associations which maintain or establish stud-books for registered equidae (OJ L 192, 11.7.1992, p. 66).24. 393 D 0623: Commission Decision 93/623/EEC of 20 October 1993 establishing the identification document (passport) accompanying registered equidae (OJ L 298, 3.12.1993, p. 45).25. 396 D 0078: Commission Decision 96/78/EC of 10 January 1996 laying down the criteria for entry and registration of equidae in stud-books for breeding purposes (OJ L 19, 25.1.1996, p. 39).26. 396 D 0079: Commission Decision 96/79/EC of 12 January 1996 laying down the zootechnical certificates of semen, ova and embryos from registered equidae (OJ L 19, 25.1.1996, p. 41).27. 396 D 0080: Commission Decision 96/80/EC of 12 January 1996 laying down the specimen pedigree certificates for the ova of breeding animals of the bovine species and the particulars to be entered on those certificates (OJ L 19, 25.1.1996, p. 50).28. 396 D 0509: Commission Decision 96/509/EC of 18 July 1996 laying down pedigree and zootechnical requirements for the importation of semen of certain animals (OJ L 210, 20.8.1996, p. 47).29. 396 D 0510: Commission Decision 96/510/EC of 18 July 1996 laying down the pedigree and zootechnical certificates for the importation of breeding animals, their semen, ova and embryos (OJ L 210, 20.8.1996, p. 53).3. CONTROL MEASURES - NOTIFICATION OF DISEASEACTS REFERRED TO3.1. Basic textsFoot-and-mouth disease1. 385 L 0511: Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (OJ L 315, 26.11.1985, p. 11), as amended by:- 390 L 0423: Council Directive 90/423/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 13),- 392 D 0380: Commission Decision 92/380/EEC of 2 July 1992 (OJ L 198, 17.7.1992, p. 54),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Annex B, the following shall be added concerning national laboratories: "Liechtenstein: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usernNorway:: Statens veterinÃ ¦re Institut for virusforskning, Lindholm, Denmark."2. 390 L 0423: Council Directive 90/423/EEC of 26 June 1990 amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (OJ L 224, 18.8.1990, p. 13).Classical swine fever3. 380 L 0217: Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (OJ L 47, 21.2.1980, p. 11), as amended by:- 380 L 1274: Council Directive 80/1274/EEC of 22 December 1980 (OJ L 375, 31.12.1980, p. 75),- 381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ L 186, 8.7.1981, p. 20),- 384 L 0645: Council Directive 84/645/EEC of 11 December 1984 (OJ L 339, 27.12.1984, p. 33),- 385 L 0586: Council Directive 85/586/EEC of 20 December 1985 (OJ L 372, 31.12.1985, p. 44),- 387 L 0486: Council Directive 87/486/EEC of 22 September 1987 (OJ L 280, 3.10.1987, p. 21),- 391 L 0685: Council Directive 91/685/EEC of 11 December 1991 (OJ L 377, 31.12.1991, p. 1),- 393 D 0384: Council Decision 93/384/EEC of 14 June 1993 (OJ L 166, 8.7.1993, 34),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Annex II, the following shall be added concerning national laboratories for swine fever: "Liechtenstein: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usernNorway: Statens veterinÃ ¦re Institut for virusforskning, Lindholm, Denmark";(b) for the application of Annex III, the EFTA States will set up a similar notification and information system which will work according to Protocol 1 to the Agreement and which will be coordinated with the EC system.African horse sickness4. 392 L 0035: Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (OJ L 157, 10.6.1992, p. 19), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Annex I, the following shall be added regarding national laboratories for African horse sickness "Liechtenstein: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usernNorway: Statens VeterinÃ ¦re Institut for Virusforskning, Lindholm, 4771 Kalvehave, Denmark";(b) in Annex III (1), the wording "in consultation with the Commission" shall read "in consultation with the Commission and the EFTA Surveillance Authority".Avian influenza5. 392 L 0040: Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (OJ L 167, 22.6.1992, p. 1), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Annex IV, the following shall be added regarding national avian influenza laboratories: "Liechtenstein:: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usernNorway: Statens veterinÃ ¤rmedicinska anstalt, Uppsala, Sweden".Newcastle disease6. 392 L 0066: Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (OJ L 260, 5.9.1992, p. 1), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Annex IV, the following shall be added concerning national Newcastle disease laboratories: "Liechtenstein:: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usernNorway:: VeterinÃ ¦rinstituttet, Oslo".Fish diseases7. 393 L 0053: Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (OJ L 175, 19.7.1993, p. 23), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).This act applies also to Iceland.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Annex A, the following shall be added regarding national reference laboratories for fish diseases: "Iceland:: TilraunastÃ ¶Ã ° H. Ã . Ã ­ meinafrÃ ¦Ã °i, Keldur, 112 ReykjavÃ ­kLiechtenstein:: Untersuchungsstelle fÃ ¼r Fischkrankheiten/Institut fÃ ¼r Tierpathologie der vet.-med. Fak. der UniversitÃ ¤t BernNorway:: VeterinÃ ¦rinstituttet, Oslo".Mollusc diseases8. 395 L 0070: Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (OJ L 332, 30.12.1995, p. 33).This act applies also to Iceland.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Annex C, the following shall be added regarding national reference laboratories for diseases of bivalve molluscs: "Iceland:: TilraunastÃ ¶Ã ° H. Ã . Ã ­ meinafrÃ ¦Ã °i, Keldur, 112 ReykjavÃ ­kNorway:: VeterinÃ ¦rinstituttet, Oslo".Other diseases9. 392 L 0119: Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Annex II, the following is added concerning national laboratories for swine vesicular disease: "Liechtenstein:: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usernNorway:: Statens VeterinÃ ¦re Institut for Virusforskning, Lindholm, 4771 Kalvehave, Denmark".Notification of diseases10. 382 L 0894: Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (OJ L 378, 31.12.1982, p. 58), as amended by:- 389 D 0162: Commission Decision 89/162/EEC of 10 February 1989 (OJ L 61, 4.3.1989, p. 48),- 392 D 0450: Commission Decision 92/450/EEC of 30 July 1992 (OJ L 248, 28.8.1992, p. 77),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).3.2. Application texts1. 384 D 0090: Commission Decision 84/90/EEC of 3 February 1984 laying down the codified form for the notification of animal diseases pursuant to Council Directive 82/894/EEC (OJ L 50, 21.2.1984, p. 10), as amended by:- 389 D 0163: Commission Decision 89/163/EEC of 13 February 1989 (OJ L 61, 4.3.1989, p. 49).2. 388 D 0397: Commission Decision 88/397/EEC of 12 July 1988 coordinating rules laid down by Member States in application of Article 6 of Council Directive 85/511/EEC (OJ L 189, 20.7.1988, p. 25).3. 389 D 0531: Council Decision 89/531/EEC of 25 September 1989 designating a reference laboratory for the identification of foot-and-mouth disease virus and determining the functions of that laboratory (OJ L 279, 28.9.1989, p. 32).4. 390 D 0442: Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases (OJ L 227, 21.8.1990, p. 39), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 394 D 0973: Commission Decision 94/973/EC of 28 December 1994 (OJ L 371, 31.12.1994, p. 49).5. 391 D 0042: Commission Decision 91/42/EEC of 8 January 1991 laying down the criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease, in application of Article 5 of Council Directive 90/423/EEC (OJ L 23, 29.1.1991, p. 29).6. 391 D 0665: Council Decision 91/665/EEC of 11 December 1991 designating a Community Coordinating Institute for foot-and-mouth disease vaccines and laying down its functions (OJ L 368, 31.12.1991, p. 19).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 2(2)(a), the beginning of the subparagraph shall read "at regular intervals or at the request of the Institute, the Commission or the EFTA Surveillance Authority,";(b) in Article 2(2)(c), the end of the subparagraph shall read "and communicating the results of such assays without delay to the Commission, the EFTA Surveillance Authority and the Contracting Parties";(c) in Article 2(2)(d), the end of the subparagraph shall read "and the periodic transmission of such information to the Commission, the EFTA Surveillance Authority and the Contracting Parties";(d) in Article 2(5)(a) and (b), the beginning of the subparagraph shall read "in cooperation with appropriate Community and EFTA experts,";(e) in Article 2(8), the beginning of the paragraph shall read "at the request of the Commission or the EFTA Surveillance Authority,".7. 391 D 0666: Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (OJ L 368, 31.12.1991, p. 21).8. 393 D 0455: Commission Decision 93/455/EEC of 23 July 1993 approving certain contingency plans for the control of foot-and-mouth disease (OJ L 213, 24.8.1993, p. 20), as amended by:- 395 D 0194: Commission Decision 95/194/EC of 30 May 1995 (OJ L 124, 7.6.1995, p. 38).9. 393 D 0590: Commission Decision 93/590/EC of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines (OJ L 280, 13.11.1993, p. 33), as amended by:- 395 D 0471: Commission Decision 95/471/EC of 26 October 1995 (OJ L 269, 11.11.1995, p. 29).ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT1. 393 D 0617: Commission Decision 93/617/EC of 30 November 1993 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (OJ L 296, 1.12.1993, p. 60).2. 394 D 0141: Commission Decision 94/141/EC of 23 February 1994 approving the plan presented by France for the eradication of classical swine fever in feral pigs in the Northern Vosges (OJ L 61, 4.3.1994, p. 29).3. 394 D 0297: Commission Decision 94/297/EC of 2 May 1994 approving the plan presented by Italy for the eradication of Classical Swine Fever in feral pigs in the province of Massa-Carrara, Tuscany (OJ L 131, 26.5.1994, p. 23).4. 395 D 0297: Commission Decision 95/297/EC of 19 July 1995 approving the first amendment of the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (OJ L 184, 3.8.1995, p. 47).4. ANIMAL HEALTH: EXCHANGE AND PLACING ON THE MARKET OF LIVE ANIMALSACTS REFERRED TO4.1. Basic textsBovine/swine1. 364 L 0432: Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64), as amended by:- 366 L 0600: Council Directive 66/600/EEC of 25 October 1966 (OJ 192, 27.10.1966, p. 3294/66),- 371 L 0285: Council Directive 71/285/EEC of 19 July 1971 (OJ L 179, 9.8.1971, p. 1),- 1 72 B: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 76),- 372 L 0445: Council Directive 72/445/EEC of 28 December 1972 (OJ L 298, 31.12.1972, p. 49),- 373 L 0150: Council Directive 73/150/EEC of 5 June 1973 (OJ L 172, 28.6.1973, p. 18),- 377 L 0098: Council Directive 77/98/EEC of 21 December 1976 (OJ L 26, 31.1.1977, p. 81),- 379 L 0109: Council Directive 79/109/EEC of 24 January 1979 (OJ L 29, 3.2.1979, p. 20),- 379 L 0111: Council Directive 79/111/EEC of 24 January 1979 (OJ L 29, 3.2.1979, p. 26),- 380 L 0219: Council Directive 80/219/EEC of 22 January 1980 (OJ L 47, 21.2.1980, p. 25),- 380 L 1098: Council Directive 80/1098/EEC of 11 November 1980 (OJ L 325, 1.12.1980, p. 11),- 380 L 1274: Council Directive 80/1274/EEC of 22 December 1980 (OJ L 375, 31.12.1980, p. 75),- 381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ L 186, 8.7.1981, p. 20),- 382 L 0061: Council Directive 82/61/EEC of 26 January 1982 (OJ L 29, 6.2.1982, p. 13),- 382 L 0893: Council Directive 82/893/EEC of 21 December 1982 (OJ L 378, 31.12.1982, p. 57),- 383 L 0642: Council Directive 83/642/EEC of 12 December 1983 (OJ L 358, 22.12.1983, p. 41),- 383 L 0646: Council Directive 83/646/EEC of 13 December 1983 (OJ L 360, 23.12.1983, p. 44),- 384 L 0336: Council Directive 84/336/EEC of 19 June 1984 (OJ L 177, 4.7.1984, p. 22),- 384 L 0643: Council Directive 84/643/EEC of 11 December 1984 (OJ L 339, 27.12.1984, p. 27),- 384 L 0644: Council Directive 84/644/EEC of 11 December 1984 (OJ L 339, 27.12.1984, p. 30),- 385 L 0320: Council Directive 85/320/EEC of 12 June 1985 (OJ L 168, 28.6.1985, p. 36),- 385 L 0586: Council Directive 85/586/EEC of 20 December 1985 (OJ L 372, 31.12.1985, p. 44),- 387 D 0231: Council Decision 87/231/EEC of 7 April 1987 (OJ L 99, 11.4.1987, p. 18),- 387 L 0489: Council Directive 87/489/EEC of 22 September 1987 (OJ L 280, 3.10.1987, p. 28),- 388 L 0406: Council Directive 88/406/EEC of 14 June 1988 (OJ L 194, 22.7.1988, p. 1),- 389 L 0360: Council Directive 89/360/EEC of 30 May 1989 (OJ L 153, 6.6.1989, p. 29),- 389 D 0469: Commission Decision 89/469/EEC of 28 July 1989 (OJ L 225, 3.8.1989, p. 51),- 389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ L 395, 30.12.1989, p. 13),- 390 L 0422: Council Directive 90/422/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 9),- 390 L 0423: Council Directive 90/423/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 13),- 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 391 D 0013: Commission Decision 91/13/EEC of 17 December 1990 (OJ L 8, 11.1.1991, p. 26),- 391 D 0177: Commission Decision 91/177/EEC of 26 March 1991 (OJ L 86, 6.4.1991, p. 32),- 391 L 0499: Council Directive 91/499/EEC of 26 June 1991 (OJ L 268, 24.9.1991, p. 107),- 391 L 0687: Council Directive 91/687/EEC of 11 December 1991 (OJ L 377, 31.12.1991, p. 16),- 392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ L 268, 14.9.1992, p. 54),- 392 L 0102: Council Directive 92/102/EEC of 27 November 1992 (OJ L 355, 5.12.1992, p. 32),- 394 L 0042: Council Directive 94/42/EC of 27 July 1994 (OJ L 201, 4.8.1994, p. 26),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0025: Council Directive 95/25/EC of 22 June 1995 (OJ L 243, 11.10.1995, p. 16).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 2(o) concerning regions, the following shall be added: "Liechtenstein: LiechtensteinNorway: fylke";(b) in Article 4 a(3), the following subparagraph is added: "During a transitional period until 31 December 1997 a serological test with a negative result must be carried out on all live suidae, including wild pigs, for consignments for Norway, from a region as defined in Article 2(o) in which an outbreak of swine vesicular disease has occurred. This test will be required for a period of twelve months after the occurrence of the last outbreak in that region.";(c) in Article 4 b, the following subparagraph is added: "During a transitional period until 31 December 1997 a serological test with a negative result must be carried out on all live suidae, including wild pigs, for consignments for Norway, from a region as defined in Article 2(o) in which an outbreak of classical swine fever has occurred. This test will be required for a period of twelve months after the occurrence of the last outbreak in that region.";(d) in Article 8a, the following subparagraph is added: "During a transitional period until 31 December 1997 a serological test with a negative result must be carried out on all live suidae, including wild pigs, for consignments for Norway, from a region as defined in Article 2(o) in which an outbreak of porcine reproductive and respiratory syndrome has been officially recorded. This test will be required for a period of twelve months after the occurrence of the last outbreak in that region.";(e) the provisions of Article 10a, paragraph 1, apply to Norway;(f) for the purpose of Article 10a, paragraph 2, the Norwegian operational programme, implemented by the Regulations of 31 January 1995 (No 107) relating to the surveillance and control of the occurrence of salmonella in live animals, Regulations of 10 April 1995 (No 368) relating to the surveillance of and measures against the occurrence of salmonella bacteria in fresh meat and fresh poultrymeat, and Regulations of 9 May 1996 (No 489) relating to the monitoring and prevention of salmonella in eggs intended for human consumption, is approved;(g) in Annex B(12), the following shall be added concerning State institutes responsible for official testing of tuberculin: "(p) Liechtenstein: Institut fÃ ¼r Virusforschung und immunprophylaxe (IVI), MittelhÃ ¤usern(q) Norway: VeterinÃ ¦rinstituttet, Oslo";(h) in Annex C(9), the following shall be added concerning official institutes responsible for the official testing of antigens: "(p) Liechtenstein: Institut fÃ ¼r VeterinÃ ¤r-Bakteriologie der vet.-med. FakultÃ ¤t der UniversitÃ ¤t Bern(q) Norway: VeterinÃ ¦rinstituttet, Oslo";(i) in Annex F Model I note 4, Model II note 5, Model III note 4 and Model IV note 5, the following shall be added concerning the names of the veterinary services: "(p) Liechtenstein: Kontrolltierarzt(q) Norway: distriktsveterinÃ ¦r";(j) in Annex G, Chapter II, (A)(2), the following shall be added concerning official institutes: "(p) Liechtenstein: Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern(q) Norway: VeterinÃ ¦rinstituttet, Oslo".Ovine/caprine2. 391 L 0068: Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ L 46, 19.2.1991, p. 19), as amended by:- 394 D 0164: Commission Decision 94/164/EC of 18 February 1994 (OJ L 74, 17.3.1994, p. 42),- 394 D 0953: Commission Decision 94/953/EC of 20 December 1994 (OJ L 371, 31.12.1994, p. 14),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) Article 4(2) second indent shall be replaced by: "- ovine and caprine animals which cannot be marketed on their own territory for health or animal health reasons.";(b) in Article 8a, the following subparagraph is added: "With regard to sheep and goats for breeding and fattening intended for Norway, pending the analysis by the Scientific Veterinary Committee of the programme presented by Norway, on the condition that Norway takes the necessary decisions to apply this programme, and until 31 December 1997 at the latest, Norway is authorised to request that the flock of origin has been free of scrapie for 5 years.";(c) Annex C shall be replaced by: "BRUCELLOSIS TESTS (B. MELITENSIS)For a holding to qualify for brucellosis-free status, testing for brucellosis (B. melitensis) is performed by means of the Rose Bengal method or by the complement-fixation method described in points 1 and 2 or by any other method recognised in accordance with the procedure laid down in Article 15 of this Directive. The complement-fixation method is used for tests on individual animals.1. Rose Bengal TestThe Rose Bengal test may be used for screening ovine or caprine holdings in order to establish the status of holdings as officially brucellosis-free or brucellosis-free.2. Complement-fixation Test(a) The complement-fixation test must be used for all individual animal tests.(b) The complement-fixation test may be used for ovine or caprine holdings in order to establish the status of holdings as officially brucellosis-free or brucellosis-free.When carrying out the Rose Bengal test, if more than 5 % of the animals on a holding show a positive reaction, a further test is carried out on every animal on the holding by means of the complement-fixation method.Serum containing 20 or more ICFT units/ml must be regarded as positive in the complement-fixation test.The antigens used must be approved by the national laboratory and must be standardised against the second international standard anti-brucella abortus serum.".Equidae3. 390 L 0426: Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (OJ L 224, 18.8.1990, p. 42), as amended by:- 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 392 L 0036: Council Directive 92/36/EEC of 29 April 1992 (OJ L 157, 10.6.1992, p. 28),- 392 D 0130: Commission Decision 92/130/EEC of 13 February 1992 (OJ L 47, 22.2.1992, p. 26),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Annex C, footnote (c), the following is added: "Liechtenstein: KontrolltierarztNorway: distriktveterinÃ ¦r".Poultry/hatching eggs4. 390 L 0539: Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 303, 31.10.1990, p. 6), as amended by:- 391 L 0494 Council Directive 91/494/EEC of 26 June 1991 (OJ L 268, 24.9.1991, p. 35),- 391 L 0496 Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 392 D 0369 Commission Decision 92/369/EEC of 24 June 1992 (OJ L 195, 14.7.1992, p. 25),- 392 L 0065 Council Directive 92/65/EEC of 13 July 1992 (OJ L 268, 14.9.1992, p. 54),- 393 L 0120 Council Directive 93/120/EC of 22 December 1993 (OJ L 340, 31.12.1993, p. 35),- 1 94 N Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) for the purpose of Article 7(2), the provisions on marking contained in Commission Regulation (EEC) No 1868/77(2) are relevant. For the application of these provisions, the following abbreviations shall apply with regard to the EFTA States: "NO for Norway";(b) the provisions of Article 9a apply to Norway;(c) the provisions of Article 9b apply to Norway;(d) the provisions of Article 10b apply to Norway;(e) for the purpose of Article 10b, paragraph 2, the Norwegian operational programme, implemented by the Regulations of 31 January 1995 (No 107) relating to the surveillance and control of the occurrence of salmonella in live animals, Regulations of 10 April 1995 (No 368) relating to the surveillance of and measures against the occurrence of salmonella bacteria in fresh meat and fresh poultrymeat, and Regulations of 9 May 1996 (No 489) relating to the monitoring and prevention of salmonella in eggs intended for human consumption, is approved;(f) in Annex I(1), the following shall be added concerning national reference laboratories for avian diseases: "Lichtenstein: Institut fÃ ¼r Virusforschung und Immunprophylaxe (IVI), MittelhÃ ¤usern and VeterinÃ ¤r-Bakteriologie, ZÃ ¼richNorway: VeterinÃ ¦rinstituttet, Oslo";(g) in Annex II, Chapter I(2), the reference to Regulation (EEC) No 2782/75 shall not apply.Aquaculture5. 391 L 0067: Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (OJ L 46, 19.2.1991, p. 1), as amended by:- 393 L 0054: Council Directive 93/54/EEC of 24 June 1993 (OJ L 175, 19.7.1993, p. 34),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0022: Council Directive 95/22/EC of 22 June 1995 (OJ L 243, 11.10.1995, p. 1).This act applies also to Iceland.The provisions of this Directive shall, for the purposes of the Agreement, apply with the following adaptation:the following Articles are inserted: "Article 28cConsignments to and from Norway of live fish and crustaceans and eggs and gametes intended for farming or restocking of other species than those mentioned below, shall not be authorised during a transitional period until 31 December 1997. At the request of one of the Contracting Parties the transitional period shall be extended annually. However, the transitional period shall not be prolonged after 31 December 2002.- Sea bass: eggs only- Sea bream: eggs only- Halibut: alevins only- Turbot: alevins and eggs- European eel: - elvers- market size- Lobster:: live for consumption.Article 28dConsignments to and from Iceland of live fish, crustaceans and molluscs and eggs and gametes shall not be authorised, except those of the species mentioned below:- Atlantic salmon: eggs and gametes- Rainbow trout: eggs and gametes- Arctic char: eggs and gametes- Sea bass: eggs only- Halibut: alevins only- Lobster: live for consumption.This Article shall be reviewed before 1 July 1998.".Bovine embryos6. 389 L 0556: Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (OJ L 302, 19.10.1989, p. 1), as amended by:- 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 393 L 0052: Council Directive 93/52/EEC of 24 June 1993 (OJ L 175, 19.7.1993, p. 21),- 394 D 0113: Commission Decision 94/113/EC of 8 February 1994 (OJ L 53, 24.2.1994, p. 23).Bovine semen7. 388 L 0407: Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (OJ L 194, 22.7.1988, p. 10), as amended by:- 390 L 0120: Council Directive 90/120/EEC of 5 March 1990 (OJ L 71, 17.3.1990, p. 37),- 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 393 L 0060: Council Directive 93/60/EEC of 30 June 1993 (OJ L 186, 28.7.1993, p. 28),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Porcine semen8. 390 L 0429: Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ L 224, 18.8.1990, p. 62), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Other animals9. 392 L 0065: Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54), as amended by:- 1 94 N Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0176: Commission Decision 95/176/EC of 6 April 1995 (OJ L 117, 24.5.1995, p. 23).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 10a, the following subparagraph is added: "Norway may apply the same provisions as those applicable to Member States in an equivalent situation.";(b) in Article 13(2), the following point is added: "f Norway shall have a period until 31 December 1998 to implement the measures laid down regarding bodies, institutes and centres.".4.2. Application texts1. 390 D 0208: Commission Decision 90/208/EEC of 18 April 1990 concerning certain protection measures relating to contagious bovine pleuropneumonia in Spain (OJ L 108, 28.4.1990, p. 102).2. 391 D 0552: Commission Decision 91/552/EEC of 27 September 1991 establishing the status of Denmark as regards Newcastle disease (OJ L 298, 29.10.1991, p. 21).3. 392 D 0339: Commission Decision 92/339/EEC of 2 June 1992 establishing the status of Ireland as regards Newcastle disease (OJ L 188, 8.7.1992, p. 33).4. 392 D 0340: Commission Decision 92/340/EEC of 2 June 1992 on testing of poultry for Newcastle disease prior to movement, in application of Article 12 of Council Directive 90/539/EEC (OJ L 188, 8.7.1992, p. 34).5. 392 D 0381: Commission Decision 92/381/EEC of 3 July 1992 establishing the status of a region of the United Kingdom as regards Newcastle disease (OJ L 198, 17.7.1992, p. 56).6. 392 D 0532: Commission Decision 92/532/EEC of 19 November 1992 laying down the sampling plans and diagnostic methods for the detection and confirmation of certain fish diseases (OJ L 337, 21.11.1992, p. 18), as amended by:- 396 D 0240: Commission Decision 96/240/EC of 5 February 1996 (OJ L 79, 29.3.1996, p. 19).This act applies also to Iceland.7. 392 D 0538: Commission Decision 92/538/EEC of 9 November 1992 concerning the status of Great Britain and Northern Ireland with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ L 347, 28.11.1992, p. 67) as amended by:- 394 D 0817: Commission Decision 94/817/EC of 15 December 1994 (OJ L 337, 24.12.1994, p. 88).This act applies also to Iceland.8. 393 D 0022: Commission Decision 93/22/EEC of 11 December 1992 laying down the model of the movement documents referred to in Article 14 of Council Directive 91/67/EEC (OJ L 16, 25.1.1993, p. 8).This act applies also to Iceland.9. 393 D 0024: Commission Decision 93/24/EEC of 11 December 1992 concerning additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of the disease (OJ L 16, 25.1.1993, p. 18), as amended by:- 393 D 0341: Commission Decision 93/341/EEC of 13 May 1993 (OJ L 136, 5.6.1993, p. 47),- 393 D 0664: Commission Decision 93/664/EC of 6 December 1993 (OJ L 303, 10.12.1993, p. 27),- 394 D 0163: Commission Decision 94/163/EC of 11 March 1994 (OJ L 72, 16.3.1994, p. 20),- 394 D 0961: Commission Decision 94/961/EC of 28 December 1994 (OJ L 371, 31.12.1994, p. 26),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0051: Commission Decision 95/51/EC of 24 February 1995 (OJ L 53, 9.3.1995, p. 33),- 396 D 0190: Commission Decision 96/190/EC of 22 February 1996 (OJ L 60, 9.3.1996, p. 29).10. 393 D 0039: Commission Decision 93/39/EEC of 18 December 1992 concerning the status of Guernsey with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ L 16, 25.1.1993, p. 46).This act applies also to Iceland.11. 393 D 0040: Commission Decision 93/40/EEC of 18 December 1992 concerning the status of the Isle of Man with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ L 16, 25.1.1993, p. 47).This act applies also to Iceland.12. 393 D 0042: Commission Decision 93/42/EEC of 21 December 1992 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Denmark (OJ L 16, 25.1.1993, p. 50), as amended by:- 394 D 0962: Commission Decision 94/962/EC of 28 December 1994 (OJ L 371, 31.12.1994, p. 27).13. 393 D 0044: Commission Decision 93/44/EEC of 21 December 1992 approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees for certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey (OJ L 16, 25.1.1993, p. 53), as amended by:- 394 D 0865: Commission Decision 94/865/EC of 20 December 1994 (OJ L 352, 31.12.1994, p. 75).This act applies also to Iceland.14. 393 D 0052: Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14), as amended by:- 394 D 0877: Commission Decision 94/877/EC of 21 December 1994 (OJ L 352, 31.12.1994, p. 102),- 394 D 0965: Commission Decision 94/965/EC of 28 December 1994 (OJ L 371, 31.12.1994, p. 31),- 394 D 0972: Commission Decision 94/972/EC of 28 December 1994 (OJ L 371, 31.12.1994, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).15. 393 D 0055: Commission Decision 93/55/EEC of 21 December 1992 amending the guarantees for the introduction of molluscs into zones for which a programme for Bonamia ostreae and Marteilia refringens has been approved (OJ L 14, 22.1.1993, p. 24), as amended by:- 393 D 0169: Commission Decision 93/169/EEC of 19 February 1993 (OJ L 71, 24.3.1993, p. 16).This act applies also to Iceland.16. 393 D 0073: Commission Decision 93/73/EEC of 21 December 1992 concerning the status of Ireland with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ L 27, 4.2.1993, p. 34).This act applies also to Iceland.17. 393 D 0074: Commission Decision 93/74/EEC of 21 December 1992 concerning the status of Denmark with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ L 27, 4.2.1993, p. 35), as amended by:- 394 D 0450: Commission Decision 94/450/EC of 24 June 1994 (OJ L 187, 22.7.1994, p. 8),- 396 D 0218: Commission Decision 96/218/EC of 8 March 1996 (OJ L 72, 21.3.1996, p. 39).This act applies also to Iceland.18. 393 D 0152: Commission Decision 93/152/EC of 8 February 1993 laying down the criteria for vaccines to be used against Newcastle disease in the context of routine vaccination programmes (OJ L 59, 12.3.1993, p. 35).19. 393 D 0244: Commission Decision 93/244/EEC of 2 April 1993 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of the Community (OJ L 111, 5.5.1993, p. 21), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0072: Commission Decision 95/72/EC of 9 March 1995 (OJ L 59, 17.3.1995, p. 34),- 395 D 0211: Commission Decision 95/211/EC of 7 June 1995 (OJ L 132, 16.6.1995, p. 21),- 396 D 0190: Commission Decision 96/190/EC of 22 February 1996 (OJ L 60, 9.3.1996, p. 29).20. 394 D 0273: Commission Decision 94/273/EC of 18 April 1994 concerning veterinary certification for the placing on the market in the United Kingdom and Ireland of dogs and cats not originating in those countries (OJ L 117, 7.5.1994, p. 37).21. 394 D 0274: Commission Decision 94/274/EC of 18 April 1994 laying down the system of identification for dogs and cats that are placed on the market in the United Kingdom and Ireland and not originating in those countries (OJ L 117, 7.5.1994, p. 40).22. 394 D 0275: Commission Decision 94/275/EC of 18 April 1994 on recognising rabies vaccines (OJ L 117, 7.5.1994, p. 41).23. 394 D 0306: Commission Decision 94/306/EC of 16 May 1994 laying down the sampling plans and diagnostic methods for the detection and confirmation of certain mollusc diseases (OJ L 133, 28.5.1994, p. 51).24. 394 D 0327: Commission Decision 94/327/EC of 19 May 1994 fixing the criteria for annual testing of breeding poultry for Newcastle disease, in application of Article 12(2) of Council Directive 90/539/EEC (OJ L 146, 11.6.1994, p. 17).25. 394 D 0963: Commission Decision 94/963/EC of 28 December 1994 establishing the status of Finland as non-vaccinating as regards Newcastle disease (OJ L 371, 31.12.1994, p. 29).26. 395 D 0098: Commission Decision 95/98/EC of 13 March 1995 establishing the status of Sweden as non-vaccinating as regards Newcastle disease (OJ L 75, 4.4.1995, p. 28).27. 395 D 0109: Commission Decision 95/109/EC of 29 March 1995 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for certain parts of the territory of the Community (OJ L 79, 7.4.1995, p. 32).28. 395 D 0117: Commission Decision 95/117/EC of 30 March 1995 fixing the criteria for the testing of poultry for slaughter originating in a surveillance zone for Newcastle disease, in application of Article 5(3) of Council Directive 91/494/EEC (OJ L 80, 8.4.1995, p. 50).29. 395 D 0124: Commission Decision 95/124/EC of 3 April 1995 establishing the list of approved fish farms in Germany (OJ L 84, 14.4.1995, p. 6), as amended by:- 396 D 0265: Commission Decision 96/265/EC of 1 April 1996 (OJ L 91, 12.4.1996, p. 72).This act applies also to Iceland.30. 395 D 0125: Commission Decision 95/125/EC of 4 April 1995 on the status of France as regards infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ L 84, 14.4.1995, p. 8), as amended by:- 395 D 0481: Commission Decision 95/481/EC of 8 December 1995 (OJ L 275, 18.11.1995, p. 26).This act applies also to Iceland.31. 395 D 0160: Commission Decision 95/160/EC of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of breeding poultry and day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry (OJ L 105, 9.5.1995, p. 40).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:the provisions of this Decision shall apply to consignments to Norway.32. 395 D 0161: Commission Decision 95/161/EC of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of laying hens (OJ L 105, 9.5.1995, p. 44).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:The provisions of this Decision shall apply to consignments to Norway.33. 395 D 0294: Commission Decision 95/294/EC of 24 July 1995 determining the specimen animal health certificate for trade in ova and embryos of the equine species (OJ L 182, 2.8.1995, p. 27).34. 395 D 0307: Commission Decision 95/307/EC of 24 July 1995 determining the specimen animal health certificate for trade in semen of the equine species (OJ L 185, 4.8.1995, p. 58).35. 395 D 0329: Commission Decision 95/329/EC of 25 July 1995 defining the categories of male equidae to which the requirement regarding viral arteritis laid down in Article 15(b)(ii) of Council Directive 90/426/EEC applies (OJ L 191, 12.8.1995, p. 36).36. 395 D 0388: Commission Decision 95/388/EC of 19 September 1995 determining the specimen certificate for intra-Community trade in semen, ova and embryos of the ovine and caprine species (OJ L 234, 3.10.1995, p. 30).37. 395 D 0410: Council Decision 95/410/EC of 22 June 1995 laying down the rules for the microbiological testing by sampling in the establishment of origin of poultry for slaughter intended for Finland and Sweden (OJ L 243, 11.10.1995, p. 25).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:the provisions of this Decision shall apply to consignments to Norway.38. 395 D 0470: Commission Decision 95/470/EC of 25 October 1995 establishing the list of approved fish farms in Belgium (OJ L 269, 11.11.1995, p. 28).This act applies also to Iceland.39. 395 D 0473: Commission Decision 95/473/EC of 27 October 1995 establishing the list of approved fish farms in France (OJ L 269, 11.11.1995, p. 31), as amended by:- 396 D 0289: Commission Decision 96/289/EC of 16 April 1996 (OJ L 109, 3.5.1996, p. 23).This act applies also to Iceland.40. 395 D 0483: Commission Decision 95/483/EC of 9 November 1995 determining the specimen certificate for intra-Community trade in ova and embryos of swine (OJ L 275, 18.11.1995, p. 30).41. 396 D 0093: Commission Decision 96/93/EC of 12 January 1996 authorising Sweden to maintain its national measures as regards turkey rhinotracheitis in application of Article 14(4) of Council Directive 90/539/EEC (OJ L 21, 27.1.1996, p. 72).42. 396 D 0094: Commission Decision 96/94/EC of 12 January 1996 authorising Sweden to maintain its national measures as regards infectious pancreatic necrosis and bacterial kidney disease in application of Article 12(4) of Council Directive 91/67/EEC (OJ L 21, 27.1.1996, p. 73).43. 396 D 0095: Commission Decision 96/95/EC of 12 January 1996 authorising Sweden to maintain its national measures as regards transmissible gastroenteritis in application of Article 10(4) of Council Directive 64/432/EEC (OJ L 21, 27.1.1996, p. 74).44. 396 D 0233: Commission Decision 96/233/EC of 14 March 1996 establishing the list of approved fish farms in Denmark (OJ L 77, 27.3.1996, p. 33).This act applies also to Iceland.ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT1. 379 D 0837: Commission Decision 79/837/EEC of 25 September 1979 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Denmark (OJ L 257, 12.10.1979, p. 46).2. 380 D 0775: Commission Decision 80/775/EEC of 25 July 1980 laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (OJ L 224, 27.8.1980, p. 14), as amended by:- 389 D 0031: Commission Decision 89/31/EEC of 21 December 1988 (OJ L 15, 19.1.1989, p. 20),- 390 D 0029: Commission Decision 90/29/EEC of 10 January 1990 (OJ L 16, 20.1.1990, p. 34),- 392 D 0103: Commission Decision 92/103/EEC of 21 January 1992 (OJ L 39, 15.2.1992, p. 48).3. 380 D 0984: Commission Decision 80/984/EEC of 2 October 1980 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in Denmark (OJ L 281, 25.10.1980, p. 31).4. 388 D 0267: Commission Decision 88/267/EEC of 13 April 1988 laying down the interval between serological checks concerning brucellosis in certain regions of the United Kingdom (OJ L 107, 28.4.1988, p. 51).5. 392 D 0139: Commission Decision 92/139/EEC of 12 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Denmark (OJ L 58, 3.3.1992, p. 27).6. 392 D 0140: Commission Decision 92/140/EEC of 12 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Ireland (OJ L 58, 3.3.1992, p. 28).7. 392 D 0141: Commission Decision 92/141/EEC of 17 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by France (OJ L 58, 3.3.1992, p. 29).8. 392 D 0281: Commission Decision 92/281/EEC of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by the United Kingdom (OJ L 150, 2.6.1992, p. 23).9. 392 D 0282: Commission Decision 92/282/EEC of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Portugal (OJ L 150, 2.6.1992, p. 24).10. 392 D 0283: Commission Decision 92/283/EEC of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by the Netherlands (OJ L 150, 2.6.1992, p. 25).11. 392 D 0342: Commission Decision 92/342/EEC of 5 June 1992 approving the plan for the approval of establishments for the purpose of intra-Community trade in poultry and hatching eggs submitted by Germany (OJ L 188, 8.7.1992, p. 39).12. 392 D 0344: Commission Decision 92/344/EEC of 9 June 1992 approving the plan for the approval of establishments for the purpose of intra-Community trade in poultry and hatching eggs submitted by Greece (OJ L 188, 8.7.1992, p. 41).13. 392 D 0345: Commission Decision 92/345/EEC of 9 June 1992 approving the plan for the approval of establishments for the purpose of intra-Community trade in poultry and hatching eggs submitted by Spain (OJ L 188, 8.7.1992, p. 42).14. 392 D 0379: Commission Decision 92/379/EEC of 2 July 1992 approving the plan for the approval of establishments for the purpose of intra-Community trade in poultry and hatching eggs submitted by Belgium (OJ L 198, 17.7.1992, p. 53).15. 392 D 0480: Commission Decision 92/480/EEC of 21 September 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Italy (OJ L 284, 29.9.1992, p. 27).16. 392 D 0528: Commission Decision 92/528/EEC of 9 November 1992 approving the programmes concerning bonamiosis and marteiliosis submitted by the United Kingdom (OJ L 332, 18.11.1992, p. 25).This act applies also to Iceland.17. 393 D 0056: Commission Decision 93/56/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by Ireland (OJ L 14, 22.1.1993, p. 25).This act applies also to Iceland.18. 393 D 0057: Commission Decision 93/57/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by the United Kingdom for Jersey ( OJ L 14, 22.1.1993, p. 26).This act applies also to Iceland.19. 393 D 0058: Commission Decision 93/58/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by the United Kingdom for Guernsey (OJ L 14, 22.1.1993, p. 27).This act applies also to Iceland.20. 393 D 0059: Commission Decision 93/59/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by the United Kingdom for the Isle of Man (OJ L 14, 22.1.1993, p. 28).This act applies also to Iceland.21. 394 D 0722: Commission Decision 94/722/EC of 25 October 1994 approving the programme concerning bonamiosis and marteiliosis submitted by France (OJ L 288, 9.11.1994, p. 47).This act applies also to Iceland.22. 394 D 0862: Commission Decision 94/862/EC of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia submitted by Spain for the region of Asturias (OJ L 352, 31.12.1994, p. 72).This act applies also to Iceland.23. 394 D 0863: Commission Decision 94/863/EC of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia in certain geographical zones, submitted by France (OJ L 352, 31.12.1994, p. 73).This act applies also to Iceland.24. 394 D 0959: Commission Decision 94/959/EC of 28 December 1994 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in Finland (OJ L 371, 31.12.1994, p. 23).25. 394 D 0960: Commission Decision 94/960/EC of 28 December 1994 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Finland (OJ L 371, 31.12.1994, p. 25).26. 394 D 0964: Commission Decision 94/964/EC of 28 December 1994 approving the plan for the approval of establishments for the purpose of intra-Community trade in poultry and hatching eggs submitted by Finland (OJ L 371, 31.12.1994, p. 30).27. 394 D 0968: Commission Decision 94/968/EC of 28 December 1994 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Finland (OJ L 371, 31.12.1994, p. 36).28. 395 D 0050: Commission Decision 95/50/EC of 23 February 1995 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Sweden (OJ L 53, 9.3.1995, p. 31).29. 395 D 0059: Commission Decision 95/59/EC of 2 March 1995 approving the programme for the eradication of Aujeszky's Disease in Austria (OJ L 55, 11.3.1995, p. 42).30. 395 D 0062: Commission Decision 95/62/EC of 6 March 1995 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria (OJ L 55, 11.3.1995, p. 45).31. 395 D 0063: Commission Decision 95/63/EC of 6 March 1995 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in Sweden (OJ L 56, 14.3.1995, p. 15).32. 395 D 0070: Commission Decision 95/70/EC of 8 March 1995 approving the programme for the eradication of Aujeszky's Disease in Sweden (OJ L 59, 17.3.1995, p. 32).33. 395 D 0071: Commission Decision 95/71/EC of 9 March 1995 approving the programme for the eradication of infectious bovine rhinotracheitis in Sweden (OJ L 59, 17.3.1995, p. 33).34. 395 D 0074: Commission Decision 95/74/EC of 10 March 1995 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Sweden (OJ L 60, 18.3.1995, p. 15).35. 395 D 0138: Commission Decision 95/138/EC of 30 March 1995 laying down the methods of control for maintaining the officially tuberculosis-free status of bovine herds in the Netherlands (OJ L 91, 22.4.1995, p. 53).36. 395 D 0141: Commission Decision 95/141/EC of 10 April 1995 approving the plan for the approval of establishments for the purpose of intra-Community trade in poultry and hatching eggs submitted by Sweden (OJ L 92, 25.4.1995, p. 25).37. 395 D 0210: Commission Decision 95/210/EC of 7 June 1995 approving the programme for the eradication of Aujeszky's Disease in certain parts of Germany (OJ L 132, 16.6.1995, p. 19).38. 395 D 0479: Commission Decision 95/479/EC of 7 November 1995 approving the programme on infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Finland (OJ L 275, 18.11.1995, p. 23).This act applies also to Iceland.39. 396 D 0221: Commission Decision 96/221/EC of 8 March 1996 approving the programme concerning viral haemorrhagic septicaemia for certain geographical zones presented by Denmark (OJ L 74, 22.3.1996, p. 42).This act applies also to Iceland.40. 396 D 0283: Commission Decision 96/283/EC of 11 April 1996 approving the programme for the eradication of Aujeszky's Disease in Luxembourg (OJ L 107, 30.4.1996, p. 16).5. Animal health: exchange and placing on the market of animal productsACTS REFERRED TO5.1. Basic textsFresh meat1. 372 L 0461: Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (OJ L 302, 31.12.1972, p. 24), as amended by:- 377 L 0098: Council Directive 77/98/EEC of 21 December 1976 (OJ L 26, 31.1.1977, p. 81),- 380 L 0213: Council Directive 80/213/EEC of 22 January 1980 (OJ L 47, 21.2.1980, p. 1),- 380 L 1099: Council Directive 80/1099/EEC of 11 November 1980 (OJ L 325, 1.12.1980, p. 14),- 381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ L 186, 8.7.1981, p. 20),- 382 L 0893: Council Directive 82/893/EEC of 21 December 1982 (OJ L 378, 31.12.1982, p. 57),- 383 L 0646: Council Directive 83/646/EEC of 13 December 1983 (OJ L 360, 23.12.1983, p. 44),- 384 L 0336: Council Directive 84/336/EEC of 19 June 1984 (OJ L 177, 4.7.1984, p. 22),- 384 L 0643: Council Directive 84/643/EEC of 11 December 1984 (OJ L 339, 27.12.1984, p. 27),- 385 L 0322: Council Directive 85/322/EEC of 12 June 1985 (OJ L 168, 28.6.1985, p. 41),- 387 L 0064: Council Directive 87/64/EEC of 30 December 1986 (OJ L 34, 5.2.1987, p. 52),- 387 D 0231: Council Decision 87/231/EEC of 7 April 1987 (OJ L 99, 11.4.1987, p. 18),- 387 L 0489: Council Directive 87/489/EEC of 22 September 1987 (OJ L 280, 3.10.1987, p. 28),- 389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ L 395, 30.12.1989, p. 13),- 391 L 0266: Council Directive 91/266/EEC of 21 May 1991 (OJ L 134, 29.5.1991, p. 45),- 391 L 0687: Council Directive 91/687/EEC of 11 December 1991 (OJ L 377, 31.12.1991, p. 16),- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 5(1), the reference to "Chapter IX of Annex I" shall be replaced by "Chapter XI of Annex I";(b) in the Annex paragraph (2), third indent, the following shall be added: "EFTA"Poultrymeat2. 391 L 0494: Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (OJ L 268, 24.9.1991, p. 35), as amended by:- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 393 L 0121: Council Directive 93/121/EC of 22 December 1993 (OJ L 340, 31.12.1993, p. 39).Meat products3. 380 L 0215: Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (OJ L 47, 21.2.1980, p. 4), as amended by:- 380 L 1100: Council Directive 80/1100/EEC of 11 November 1980 (OJ L 325, 1.12.1980, p. 16),- 381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ L 186, 8.7.1981, p. 20),- 385 L 0321: Council Directive 85/321/EEC of 12 June 1985 (OJ L 168, 28.6.1985, p. 39),- 387 L 0491: Council Directive 87/491/EEC of 22 September 1987 (OJ L 279, 2.10.1987, p. 27),- 388 L 0660: Council Directive 88/660/EEC of 19 December 1988 (OJ L 382, 31.12.1988, p. 35),- 389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ L 395, 30.12.1989, p. 13),- 391 L 0687: Council Directive 91/687/EEC of 11 December 1991 (OJ L 377, 31.12.1991, p. 16),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Milk and milk-based products4. 392 L 0046: Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (OJ L 268, 14.9.1992, p. 1), as amended by:- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49),- 394 L 0071: Council Directive 94/71/EC of 13.12 1994 (OJ L 368, 31.12.1994, p. 33),- 394 D 0330: Commission Decision 94/330/EC of 25.5 1994 (OJ L 146, 11.6.1994, p. 23),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).Rabbit meat and farmed game meat5. 391 L 0495: Council Directive 91/495/EEC of 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat (OJ L 268, 24.9.1991, p. 41), as amended by:- 392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ L 268, 14.9.1992, p. 54),- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 394 L 0065: Council Directive 94/65/EC of 14 December 1994 (OJ L 368, 31.12.1994, p. 10),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Wild game meat6. 392 L 0045: Council Directive 92/45/EEC of 16 June 1992 on public health and animal-health problems relating to killing of wild game and the placing on the market of wild-game meat (OJ L 268, 14.9.1992, p. 35), as amended by:- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).Products of other animals7. 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ L 62, 15.3.1993, p. 49), as amended by:- 394 D 0466: Commission Decision 94/466/EC of 13 July 1994 (OJ L 190, 26.7.1994, p. 26),- 394 D 0723: Commission Decision 94/723/EC of 26 October 1994 (OJ L 288, 9.11.1994, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0338: Commission Decision 95/338/EC of 26 July 1995 (OJ L 200, 24.8.1995, p. 35),- 395 D 0339: Commission Decision 95/339/EC of 27 July 1995 (OJ L 200, 24.8.1995, p. 36),- 396 D 0103: Commission Decision 96/103/EC of 25 January 1996 (OJ L 24, 31.1.1996, p. 28),- 396 D 0340: Commission Decision 96/340/EC of 10 May 1996 (OJ L 129, 30.5.1996, p. 35),- 396 D 0405: Commission Decision 96/405/EC of 21 June 1996 (OJ L 165, 4.7.1996, p. 40).The provisions of Annex I, Chapter 6(I)(A), second indent, shall apply to Iceland.5.2. Application texts1. 395 D 0117: Commission Decision 95/117/EC of 30 March 1995 fixing the criteria for the testing of poultry for slaughter originating in a surveillance zone for Newcastle disease, in application of Article 5(3) of Council Directive 91/494/EEC (OJ L 80, 8.4.1995, p. 50).6. Public health: exchange and placing on the market of animal productsACTS REFERRED TO6.1. Basic textsFresh meat1. 364 L 0433: Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (OJ 121, 29.7.1964, p. 2012/64), as amended and updated by:- 391 L 0497: Council Directive 91/497/EEC of 29 July 1991 (OJ L 268, 24.9.1991, p. 69),and subsequently amended by:- 392 L 0005: Council Directive 92/5/EEC of 10 February 1992 (OJ L 57, 2.3.1992, p. 1),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0023: Council Directive 95/23/EC of 22 June 1995 (OJ L 243, 11.10.1995, p. 7).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 3.1A(f)(ii), the following indent is added: "- for meat intended for Norway bear one of the markings provided for in Annex IV, part IV, fourth indent,";(b) the provisions of Article 5, paragraph 3, apply to Norway;(c) for the purpose of Article 5, paragraph 4, the Norwegian operational programme, implemented by the Regulations of 31 January 1995 (No 107) relating to the surveillance and control of the occurrence of salmonella in live animals, Regulations of 10 April 1995 (No 368) relating to the surveillance of and measures against the occurrence of salmonella bacteria in fresh meat and fresh poultrymeat, and Regulations of 9 May 1996 (No 489) relating to the monitoring and prevention of salmonella in eggs intended for human consumption, is approved;(d) in Article 10(1), sixth subparagraph, the beginning of the last sentence shall read: "The other Member States, the EFTA Surveillance Authority and the EC Commission shall be informed";(e) in Annex I, Chapter XI point 50(a), first indent, the following shall be added: "- FL - NO";(f) in Annex I, Chapter XI point 50(a), second indent, and (b), third indent, the following shall be added: "EFTA";(g) the provisions of Annex IV, part IV, last indent, apply to Norway.2. 371 L 0118: Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (OJ L 55, 8.3.1971, p. 23), as amended and updated by:- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),and subsequently amended by:- 394 L 0065: Council Directive 94/65/EC of 14 December 1994 (OJ L 368, 31.12.1994, p. 10),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) the provisions of Article 3, I, A (i), apply to Norway;(b) the provisions of Article 5, paragraph 3, apply to Norway;(c) for the purpose of Article 5, paragraph 4, the Norwegian operational programme, implemented by the Regulations of 31 January 1995 (No 107) relating to the surveillance and control of the occurrence of salmonella in live animals, Regulations of 10 April 1995 (No 368) relating to the surveillance of and measures against the occurrence of salmonella bacteria in fresh meat and fresh poultrymeat, and Regulations of 9 May 1996 (No 489) relating to the monitoring and prevention of salmonella in eggs intended for human consumption, is approved;d) in Article 6, paragraph 1, sixth subparagraph, the beginning of last sentence shall read: "The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed."e) in Annex I, Chapter XII(66)(a), first indent, the following shall be added: "- NO";f) in Annex I, Chapter XII(66)(a), third indent, the following shall be added: "EFTA";g) the provisions of Annex VI, part IV, subparagraph (e), apply to Norway.3. 391 L 0498: Council Directive 91/498/EEC of 29 July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (OJ L 268, 24.9.1991, p. 105), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Article 2(1), the date "31 December 1995" shall read "31 December 1996".Meat products4. 377 L 0099: Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (OJ L 26, 31.1.1977, p. 85), as amended by:- 381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ L 186, 8.7.1981, p. 20),- 385 L 0327: Council Directive 85/327/EEC of 12 June 1985 (OJ L 168, 28.6.1985, p. 49),- 389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ L 395, 30.12.1989, p. 13),as amended and updated by:- 392 L 0005: Council Directive 92/5/EEC of 10 February 1992 (OJ L 57, 2.3.1992, p. 1), and further amended by:- 392 L 0045: Council Directive 92/45/EEC of 16 June 1992 (OJ L 268, 14.9.1992, p. 35),- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0068: Council Directive 95/68/EC of 22 December 1995 (OJ L 332, 30.12.1995, p. 10).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 8(1), last subparagraph, the beginning of the sentence shall read:"The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed (...)";(b) in Article 10, the date "1 January 1996" referred to in the second and third paragraph shall be replaced by "1 January 1997";(c) in Annex B, Chapter VI(4)(a)(i), first indent, the following shall be added: "- NO";(d) in Annex B, Chapter VI(4)(a)(i), second indent, and (ii), third indent, the following shall be added: "EFTA";5. 392 L 0120: Council Directive 92/120/EEC of 17 December 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin (OJ L 62, 15.3.1993, p. 89) as amended by:- 394 L 0070: Council Directive 94/70/EC of 13 December 1994 (OJ L 368, 31.12.1994, p. 32),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0005: Council Directive 95/5/EC of 27 February 1995 (OJ L 51, 8.3.1995, p. 12).Minced meat6. 394 L 0065: Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (OJ L 368, 31.12.1994, p. 10).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) Norway may until 31 December 1997 maintain its national rules for establishments operating on the domestic market;(b) in Article 8(4)(ii), last subparagraph, the beginning of the sentence shall read: "The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed".Egg products7. 389 L 0437: Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (OJ L 212, 22.7.1989, p. 87), as amended by:- 389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ L 395, 30.12.1989, p. 13),- 391 L 0684: Council Directive 91/684/EEC of 19 December 1991 (OJ L 376, 31.12.1991, p. 38),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 2, the introductory part shall read:: "For the purposes of this Directive:- eggs shall mean hen eggs in shell, suitable for direct human consumption or for use in the food industries, except for broken eggs, incubated eggs, and cooked eggs;- industrial eggs means hen eggs in shell other than those referred to in the preceding indent, including broken eggs and incubated eggs but excluding cooked eggs.The following definitions shall also apply:";(b) Article 2, second paragraph, point 11, shall be replaced by the following:: "11) placing on the market: the marketing of egg products defined as holding or displaying for sale, offering for sale, selling, delivering or any other form of marketing.";(c) in Article 6(1) second subparagraph, the beginning of the last sentence shall read:: "The other Member States, the EFTA Surveillance Authority and the EC Commission shall be informed.";(d) in the Annex, Chapter IV(1) shall be replaced by: "1. Eggs used for the manufacture of egg products must be put in packaging which comply with the following provisions:(a) (i) packs, including inner packing material, must be shock-resistant, dry, clean and in good repair, and made of materials which protect the eggs from extraneous odour and the risk of quality deterioration;(ii) large packs, used for transporting and dispatching eggs, including inner packing material, shall not be re-used unless they are as new and meet the technical requirements of paragraph 1. Re-used large packs must not bear any previous marking likely to lead to confusion;(iii) small packs may not be re-used;(b) (i) eggs must be stored in clean, dry premises, free of extraneous odour;(ii) eggs in transport and during storage must be kept clean, dry and free of extraneous odour and effectively protected from shocks, weather and the effect of light;(iii) eggs in store and in transport must be protected from extremes of temperature.";(e) in the Annex, Chapter XI(1)(i) first indent, the following shall be added: "FL/NO";(f) in the Annex, Chapter XI(1)(i) second indent and (ii) third indent, the following shall be added: "EFTA".Fishery products8. 391 L0493: Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (OJ L 268, 24.9.1991, p. 15), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0071: Council Directive 95/71/EC of 22 December 1995 (OJ L 332, 30.12.1995, p. 40),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).This act applies also to Iceland.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:for the purpose of the Annex Chapter V(II)(1), the common marketing standards laid down pursuant to Article 2 of Council Regulation (EEC) No 3796/81 are relevant.9. 392 L 0048: Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3 (1)(a)(i) of Directive 91/493/EEC (OJ L 187, 7.7.1992, p. 41).This act applies also to Iceland.Molluscs10. 391 L 0492: Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (OJ L 268, 24.9.1991, p. 1), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).This act applies also to Iceland.Milk and milk-based products11. 392 L 0046: Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (OJ L 268, 14.9.1992, p. 1), as amended by:- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49),- 394 L 0071: Council Directive 94/71/EC of 13 December 1994 (OJ L 368, 31.12.1994, p. 33),- 394 D 0330: Commission Decision 94/330/EC of 25 May 1994 (OJ L 146, 11.6.1994, p. 23),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 10(1), sixth subparagraph, the beginning of the sentence shall read: "The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed";(b) in Annex C, Chapter IV(A)(3)(a)(i), first indent, and (3)(a)(iii), first indent, the following shall be added: "NO";(c) in Annex C, Chapter IV(A)(3)(a)(i), second indent, (3)(a)(ii), third indent, and (3)(a)(iii), third indent, the following shall be added: "EFTA".12. 392 L 0047: Council Directive 92/47/EEC of 16 June 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on milk and milk-based products (OJ L 268, 14.9.1992, p. 33).Rabbit meat and farmed game meat13. 391 L 0495 Council Directive 91/495/EEC of 27 November 1990 concerning public health problems affecting the production and placing on the market of rabbit meat and farmed game meat (OJ L 268, 24.9.1991, p. 41), as amended by:- 392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ L 268, 14.9.1992, p. 54),- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 394 L 0065: Council Directive 94/65/EC of 14 December 1994 (OJ L No 368, 31.12.1994, p. 10),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Annex I, Chapter III (11) (1) a, first indent, the following shall be added: "FL-NO";(b) in Annex I, Chapter III (11)(1)(a), third indent, the following shall be added: "EFTA".Wild-game meat14. 392 L 0045: Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to killing of wild game and the placing on the market of wild-game meat (OJ L 268, 14.9.1992, p. 35), as amended by:- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptations:(a) in Article 3(1)(a), the beginning of the third indent shall read: "immediately after killing or collecting";(b) Article 7(1), fifth subparagraph, the beginning of the last sentence shall read: "The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed";(c) in Annex I, Chapter VII(2)(a)(i), first indent, the following shall be added: "NO";(d) in Annex I, Chapter VII(2)(a)(i), third indent, the following shall be added: "EFTA";Products of other animals15. 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ L 62, 15.3.1993, p. 49), as amended by:- 394 D 0466: Commission Decision 94/466/EC of 13 July 1994 (OJ L 190, 26.7.1994, p. 26),- 394 D 0723: Commission Decision 94/723/EC of 26 October 1994 (OJ L 288, 9.11.1994, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0338: Commission Decision 95/338/EC of 26 July 1995 (OJ L 200, 24.8.1995, p. 35),- 395 D 0339: Commission Decision 95/339/EC of 27 July 1995 (OJ L 200, 24.8.1995, p. 36),- 396 D 0103: Commission Decision 96/103/EC of 25 January 1996 (OJ L 24, 31.1.1996, p. 28),- 396 D 0340: Commission Decision 96/340/EC of 10 May 1996 (OJ L 129, 30.5.1996, p. 35),- 396 D 0405: Commission Decision 96/405/EC of 21 June 1996 (OJ L 165, 4.7.1996, p. 40).The provisions of Annex I, Chapter 6, are applicable to Iceland for processed animal protein derived from fish and intended for animal feedingstuff. For processed animal protein derived from fish and intended for human consumption, the matter shall be reviewed in the year 2000.The provisions of this Directive shall, for the purpose of the Agreement, be read with the following adaptations:(a) the provisions of Annex II, Chapter 2, first indent, apply to Norway;(b) for the purpose of Annex II, Chapter 2, first indent, the Norwegian operational programme, implemented by the Regulations of 31 January 1995 (No 107) relating to the surveillance and control of the occurrence of salmonella in live animals, Regulations of 10 April 1995 (No 368) relating to the surveillance of and measures against the occurrence of salmonella bacteria in fresh meat and fresh poultrymeat, and Regulations of 9 May 1996 (No 489) relating to the monitoring and prevention of salmonella in eggs intended for human consumption, is approved.6.2. Application texts1. 383 L 0201: Commission Directive 83/201/EEC of 12 April 1983 establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product (OJ L 112, 28.4.1983, p. 28), as amended by:- 383 L 0577: Commission Directive 83/577/EEC of 15 November 1983 (OJ L 334, 29.11.1983, p. 21).2. 384 D 0371: Commission Decision 84/371/EEC of 3 July 1984 establishing the characteristics of the special mark for fresh meat referred to in Article 5(a) of Directive 64/433/EEC (OJ L 196, 26.7.1984, p. 46).3. 385 D 0446: Commission Decision 85/446/EEC of 18 September 1985 concerning the on-the-spot inspections to be carried out in respect of the intra-Community trade in fresh meat (OJ L 260, 2.10.1985, p. 19), as amended by:- 389 D 0136: Commission Decision 89/136/EEC of 8 February 1989 (OJ L 49, 21.2.1989, p. 36),- 390 D 0011: Commission Decision 90/11/EEC of 20 December 1989 (OJ L 7, 10.1.1990, p. 12).4. 387 D 0266: Commission Decision 87/266/EEC of 8 May 1987 recognising that the staff medical check-up scheme submitted by the Netherlands offers equivalent guarantees (OJ L 126, 15.5.1987, p. 20).5. 389 L 0362: Commission Directive 89/362/EEC of 26 May 1989 on general conditions of hygiene in milk production holdings (OJ L 156, 8.6.1989, p. 30).6. 389 L 0384: Council Directive 89/384/EEC of 20 June 1989 establishing the detailed procedure for carrying out checks to ensure that the freezing point of untreated milk laid down in Annex A of Directive 85/397/EEC is complied with (OJ L 181, 28.6.1989, p. 50).7. 390 D 0514: Commission Decision 90/514/EEC of 25 September 1990 recognising that the staff medical check-up scheme submitted by Denmark offers equivalent guarantees (OJ L 286, 18.10.1990, p. 29).8. 390 D 0515: Commission Decision 90/515/EEC of 26 September 1990 laying down the reference methods for detecting residues of heavy metals and arsenic (OJ L 268, 18.10.1990, p. 33).9. 391 D 0180: Commission Decision 91/180/EEC of 14 February 1991 laying down certain methods of analysis and testing of raw milk and heat-treated milk (OJ L 93, 13.4.1991, p. 1).10. 392 D 0092: Commission Decision 92/92/EEC of 9 January 1992 laying down the requirements relating to equipment and structure of dispatch and purification centres for live bivalve molluscs, for which derogations may be granted (OJ L 34, 11.2.1992, p. 34).This act applies also to Iceland.11. 392 D 0608: Council Decision 92/608/EEC of 14 November 1992 laying down methods for the analysis and testing of heat-treated milk for direct human consumption (OJ L 407, 31.12.1992, p. 29).12. 393 D 0025: Commission Decision 93/25/EEC of 11 December 1992 approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods (OJ L 16, 25.1.1993, p. 22).This act applies also to Iceland.13. 393 D 0051: Commission Decision 93/51/EEC of 15 December 1992 on the microbiological criteria applicable to the production of cooked crustaceans and molluscan shellfish (OJ L 13, 21.1.1993, p. 11).This act applies also to Iceland.14. 393 D 0140: Commission Decision 94/140/EC of 19 January 1993 laying the detailed rules relating to the visual inspection for the purpose of detecting parasites in fishery products (OJ L 56, 9.3.1993, p. 42).This act applies also to Iceland.15. 393 D 0257: Commission Decision 93/257/EEC of 15 April 1993 laying down the reference methods and the list of national reference laboratories for detecting residues (OJ L 118, 14.5.1993, p. 75), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15)The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:In the Annex, the following shall be added concerning national reference laboratories:>TABLE>16. 393 D 0351: Commission Decision 93/351/EEC of 19 May 1993 determining analysis methods, sampling plans and maximum limits for mercury in fishery products (OJ L 144, 16.6.1993, p. 23).This act applies also to Iceland.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:In the Annex, the following fish species shall be added: "Ling (Molva molva)Tusk (Brosmius brosme)".17. 393 D 0383: Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins (OJ L 166, 8.7.1993, p. 31).This act applies also to Iceland.The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:In the Annex, the following shall be added concerning national reference laboratories: "Iceland: FiskistofaNorway: Norges VeterinÃ ¦rhÃ ¸yskole, Oslo".18. 394 D 0014: Commission Decision 94/14/EC of 21 December 1993 setting up the list of establishments in the Community for which are granted temporary and limited derogation from specific Community health rules on the production and marketing of fresh meat (OJ L 14, 17.1.1994, p. 1), as amended by:- 396 D 0183: Commission Decision 96/183/EC of 21 February 1996 (OJ L 57, 7.3.1996, p. 18).19. 394 D 0117: Council Decision 94/117/EC of 21 February 1994 laying down the minimum requirements as regards structure and equipment to be met by certain small establishments ensuring the distribution of fishery products in Greece (OJ L 54, 25.2.1994, p. 28).This act applies also to Iceland.20. 394 D 0306: Commission Decision 94/306 of 16 May 1994 laying down the sampling plans and diagnostic methods for the detection and confirmation of certain mollusc diseases (OJ L 133, 28.5.1994, p. 51).This act applies also to Iceland.21. 394 D 0356: Commission Decision 94/356/EC of 20 May 1994 laying the detailed rules for the application of Council Directive 91/493/EEC, as regards own health checks on fishery products (OJ L 156, 23.6.1994, p. 50).This act applies also to Iceland.22. 394 D 0371: Council Decision 94/371/EC of 20 June 1994 laying down specific public health conditions for the putting on the market of certain types of eggs (OJ L 168, 2.7.1994, p. 34).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptations:(a) the reference to Regulations (EEC) No 1907/90 and (EEC) No 1274/91 in Articles 3, 4 and 5 shall not apply;(b) in Article 3, paragraph 1, the following is added: "Pending the adaptation of the new legislation and no later than 31 December 1998, eggs which are intended for the Norwegian market which are subject to cooling (8-12oC) when transported and handled may be delivered to the consumer within a maximum time limit of 35 days of laying.".23. 394 D 0383: Commission Decision 94/383/EC of 3 June 1994 on the criteria to be applied to establishments manufacturing meat products without having an industrial structure or an industrial production capacity (OJ L 174, 8.7.1994, p. 33).24. 394 D 0695: Commission Decision 94/695/EC of 19 October 1994 establishing the list of Community establishments for which temporary and limited derogations are granted from specific Community health rules on the production and placing on the market of raw milk, heat-treated milk and milk-based products (OJ L 282, 29.10.1994, p. 1).25. 394 D 0837: Commission Decision 94/837/EC of 16 December 1994 laying down special conditions for the approval of the rewrapping centres referred to in Council Directive 77/99/EEC and rules for the marketing of the products therefrom (OJ L 352, 31.12.1994, p. 15).26. 394 D 0968: Commission Decision 94/968/EC of 28 December 1994 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Finland (OJ L 371, 31.12.1994, p. 36).27. 395 D 0050: Commission Decision 95/50/EC of 23 February 1995 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Sweden (OJ L 53, 9.3.1995, p. 31).28. 395 D 0149: Commission Decision 95/149/EC of 8 March 1995 fixing the total volatile basic nitrogen (TVB-N) limit values for certain categories of fishery products and specifying the analysis methods to be used (OJ L 97, 29.4.1995, p. 84).This act applies also to Iceland.29. 395 D 0165: Commission Decision 95/165/EC of 4 May 1995 establishing uniform criteria for the grant of derogations to certain establishments manufacturing milk-based products (OJ L 108, 13.5.1995, p. 84).30. 395 D 0168: Commission Decision 95/168/EC of 8 May 1995 establishing, as regards salmonella, additional guarantees for consignments to Finland and Sweden of certain types of eggs intended for human consumption (OJ L 109, 16.5.1995, p. 44).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:The provisions of this Decision shall apply to consignments to Norway.31. 395 D 0409: Commission Decision 95/409/EC of 22 June 1995 laying down the rules for the microbiological testing by sampling of fresh beef and veal and pigmeat intended for Finland and Sweden (OJ L 243, 11.10.1995, p. 21).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:The provisions of this Decision shall apply to consignments to Norway.32. 395 D 0411: Commission Decision 95/411/EC of 22 June 1995 laying down the rules for the microbiological testing for salmonella by sampling of fresh poultrymeat intended for Finland and Sweden (OJ L 243, 11.10.1995, p. 29).The provisions of this Decision shall, for the purposes of the Agreement, be read with the following adaptation:The provisions of this Decision shall apply to consignments to Norway.33. 396 D 0345: Commission Decision 96/345/EC of 22 May 1996 laying down certain detailed rules concerning on-the-spot checks carried out in the veterinary field by Commission experts in the Member States (OJ L 133, 4.6.1996, p. 29).7. Measures relating to many sectorsACTS REFERRED TO7.1. Basic textsSubstances which have hormonal or thyrostatic effects and beta-agonists1. 396 L 0022: Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of beta-agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3).2. 396 L 0023: Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10).HormonesTexts applicable until 30 June 1997:3. 381 L 0602: Council Directive 81/602/EEC of 31 July 1981 concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (OJ L 222, 7.8.1981, p. 32), as amended by:- 385 L 0358: Council Directive 85/358/EEC of 16 July 1985 (OJ L 191, 23.7.1985, p. 46).4. 385 L 0358: Council Directive 85/358/EEC of 16 July 1985 supplementing Directive 81/602/EEC concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (OJ L 191, 23.7.1985, p. 46), as amended by:- 388 L 0146: Council Directive 88/146/EEC of 7 March 1988 (OJ L 70, 16.3.1988, p. 16),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).5. 388 L 0146: Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (OJ L 70, 16.3.1988, p. 16), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).ResiduesText applicable until 30 June 1997:6. 386 L 0469: Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (OJ L 275, 26.9.1986, p. 36), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:in Article 2, the reference to "Directive 85/649/EEC" shall read "Directive 88/146/EEC".BST7. 390 D 0218: Council Decision 90/218/EEC of 25 April 1990 concerning the administration of Bovine Somatotrophin (BST) (OJ L 116, 8.5.1990, p. 27), as amended by:- 392 D 0098: Council Decision 92/98/EEC of 10 February 1992 (OJ L 39, 15.2.1992, p. 41),- 393 D 0718: Council Decision 93/718/EC of 22 December 1993 (OJ L 333, 31.12.1993, p. 72),- 394 D 0936: Council Decision 94/936/EC of 20 December 1994 (OJ L 366, 31.12.1994, p. 19).Zoonoses8. 392 L 0117: Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (OJ L 62, 15.3.1993, p. 38), as amended by:- 1 94 N: Acts concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Animal waste, pathogens9. 390 L 0667: Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC (OJ L 363, 27.12.1990, p. 51), as amended by:- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).This act applies also to Iceland, but only as regards the disposal and processing of fish-waste, its placing on the market and the prevention of pathogens in feedingstuffs of fish origin.The provisions of this Directive shall, for the purposes of the Agreement, be read with the following adaptation:Article 7(iii) shall not apply.Medicated feedingstuffs10. 390 L 0167: Council Directive 90/167/EEC of 26 March 1990 laying down the conditions governing the preparation, placing on the market and use of medicated feedingstuffs in the Community (OJ L 92, 7.4.1990, p. 42).7.2. Application texts1. 388 L 0299: Council Directive 88/299/EEC of 17 May 1988 on trade in animals treated with certain substances having a hormonal action and their meat, as referred to in Article 7 of Directive 88/146/EEC (OJ L 128, 21.5.1988, p. 36).Text applicable until 30 June 1997.2. 389 D 0153: Commission Decision 89/153/EEC of 13 February 1989 concerning the correlation of samples taken for residue examination with animals and their farms origin (OJ L 59, 2.3.1989, p. 33).3. 389 D 0187: Council Decision 89/187/EEC of 6 March 1989 determining the powers and conditions of operation of the Community reference laboratories provided for by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues (OJ L 66, 10.3.1989, p. 37).Text applicable until 30 June 1997.4. 389 D 0358: Commission Decision 89/358/EEC of 23 May 1989 laying down measures for the application of Article 8 of Council Directive 85/358/EEC (OJ L 151, 3.6.1989, p. 39).5. 391 D 0664: Council Decision 91/664/EEC of 11 December 1991 designating the Community reference laboratories for testing certain substances for residues (OJ L 368, 31.12.1991, p. 17).Text applicable until 30 June 1997.6. 392 D 0558: Commission Decision 92/558/EEC of 23 November 1992 on transitional measures in relation to plants processing high risk material in the LÃ ¤nder of West Mecklenburg-Pomerania, Brandenburg, Saxonia-Anhalt, Saxony and Thuringia, in the Federal Republic of Germany (OJ L 358, 8.12.1992, p. 24), as amended by:- 395 D 0271: Commission Decision 95/271/EC of 3 July 1995 (OJ L 165, 15.7.1995, p. 25).7. 392 D 0562: Commission Decision 92/562/EEC of 17 November 1992 on the approval of alternative heat treatment systems for processing high-risk material (OJ L 359, 9.12.1992, p. 23) as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).This act applies also to Iceland, but only as regards the disposal and processing of fish-waste, its placing on the market and the prevention of pathogens in feedingstuffs of fish origin.8. 393 D 0256: Commission Decision 93/256/EEC of 14 April 1993 laying down the methods to be used for detecting residues of substances having a hormonal or a thyrostatic action (OJ L 118, 14.5.1993, p. 64).9. 393 D 0257: Commission Decision 93/257/EC of 15 April 1993 laying down the reference methods and the list of national reference laboratories for detecting residues (OJ L 118, 14.5.1993, p. 75), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).10. 394 D 0382: Commission Decision 94/382/EC of 27 June 1994 on the approval of alternative heat treatment systems for processing animal waste of ruminant origin, with a view to the inactivation of spongiform encephalopathy agents (OJ L 172, 7.7.1994, p. 25), as amended by:- 395 D 0029: Commission Decision 95/29/EC of 13 February 1995 (OJ L 38, 18.2.1995, p. 17).11. 395 D 0348: Commission Decision 95/348/EC of 22 June 1995 laying down the veterinary and animal health rules applicable in the United Kingdom and Ireland to the treatment of certain types of waste intended to be marketed locally as feedingstuffs for certain animal categories (OJ L 202, 26.8.1995, p. 8).12. 396 D 0449: Commission Decision 96/449/EC of 18 July 1996 on the approval of alternative heat treatment systems for processing animal waste with a view to the inactivation of spongiform encephalopathy agents (OJ L 184, 24.7.1996, p. 43).ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNTSalmonella1. 394 D 0507: Commission Decision 94/507/EC of 27 July 1994 approving the plan presented by Denmark to monitor and control salmonella in poultry (OJ L 203, 6.8.1994, p. 25).2. 396 D 0389: Commission Decision 96/389/EC of 17 June 1996 approving the plan for the monitoring and control of salmonella in fowl presented by Ireland (OJ L 155, 28.6.1996, p. 60).3. 396 D 0390: Commission Decision 96/390/EC of 18 June 1996 approving the plan for the monitoring and control of salmonella in fowl presented by Finland (OJ L 155, 28.6.1996, p. 61).4. 396 D 0502: Commission Decision 96/502/EC of 25 July 1996 approving the plan for the monitoring and control of salmonella in fowl presented by Sweden (OJ L 204, 14.8.1996, p. 18).Hormones and residues5. 388 D 0196: Commission Decision 88/196/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the United Kingdom (OJ L 94, 12.4.1988, p. 22).6. 388 D 0197: Commission Decision 88/197/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Denmark (OJ L 94, 12.4.1988, p. 23).7. 388 D 0198: Commission Decision 88/198/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Federal Republic of Germany (OJ L 94, 12.4.1988, p. 24).8. 388 D 0199: Commission Decision 88/199/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Italy (OJ L 94, 12.4.1988, p. 25).9. 388 D 0200: Commission Decision 88/200/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Belgium (OJ L 94, 12.4.1988, p. 26).10. 388 D 0201: Commission Decision 88/201/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Spain (OJ L 94, 12.4.1988, p. 27).11. 388 D 0202: Commission Decision 88/202/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Ireland (OJ L 94, 12.4.1988, p. 28).12. 388 D 0203: Commission Decision 88/203/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by France (OJ L 94, 12.4.1988, p. 29).13. 388 D 0204: Commission Decision 88/204/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Luxembourg (OJ L 94, 12.4.1988, p. 30).14. 388 D 0205: Commission Decision 88/205/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Hellenic Republic (OJ L 94, 12.4.1988, p. 31).15. 388 D 0206: Commission Decision 88/206/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Netherlands (OJ L 94, 12.4.1988, p. 32).16. 388 D 0240: Commission Decision 88/240/EEC of 14 March 1988 approving the plan relating to the examination for hormone residues submitted by Portugal (OJ L 105, 26.4.1988, p. 28).17. 389 D 0265: Commission Decision 89/265/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Spain (OJ L 108, 19.4.1989, p. 20).18. 389 D 0266: Commission Decision 89/266/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Denmark (OJ L 108, 19.4.1989, p. 21).19. 389 D 0267: Commission Decision 89/267/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Italy (OJ L 108, 19.4.1989, p. 22).20. 389 D 0268: Commission Decision 89/268/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by France (OJ L 108, 19.4.1989, p. 23).21. 389 D 0269: Commission Decision 89/269/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Belgium (OJ L 108, 19.4.1989, p. 24).22. 389 D 0270: Commission Decision 89/270/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by the Federal Republic of Germany (OJ L 108, 19.4.1989, p. 25).23. 389 D 0271: Commission Decision 89/271/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Portugal (OJ L 108, 19.4.1989, p. 26).24. 389 D 0272: Commission Decision 89/272/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Luxembourg (OJ L 108, 19.4.1989, p. 27).25. 389 D 0273: Commission Decision 89/273/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by the Netherlands (OJ L 108, 19.4.1989, p. 28).26. 389 D 0274: Commission Decision 89/274/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by the United Kingdom (OJ L 108, 19.4.1989, p. 29).27. 389 D 0275: Commission Decision 89/275/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Greece (OJ L 108, 19.4.1989, p. 30).28. 389 D 0276: Commission Decision 89/276/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Ireland (OJ L 108, 19.4.1989, p. 31).29. 396 D 0347: Commission Decision 96/347/EC of 24 May 1996 approving the plan relating to the examination for residues submitted by Austria (OJ L 135, 6.6.1996, p. 29).30. 396 D 0348: Commission Decision 96/348/EC of 24 May 1996 approving the plan relating to the examination for residues submitted by Sweden (OJ L 135, 6.6.1996, p. 30).31. 396 D 0349: Commission Decision 96/349/EC of 24 May 1996 approving the plan relating to the examination for residues submitted by Finland (OJ L 135, 6.6.1996, p. 31).8. Imports from third countriesACTS REFERRED TO8.1. Basic textsBovine, ovine, caprine, porcine, fresh meat and meat products1. 372 L 0462: Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (OJ L 302, 31.12.1972, p. 28), as amended by:- 377 L 0098: Council Directive 77/98/EEC of 21 December 1976 (OJ L 26, 31.1.1977, p. 67),- 381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ L 186, 8.7.1981, p. 36),- 383 L 0091: Council Directive 83/91/EEC of 7 February 1983 (OJ L 59, 5.3.1983, p. 34),- 387 L 0064: Council Directive 87/64/EEC of 30 December 1986 (OJ L 34, 5.2.1987, p. 52),- 388 L 0289: Council Directive 88/289/EEC of 3 May 1988 (OJ L 124, 18.5.1988, p. 31),- 388 L 0657: Council Directive 88/657/EEC of 14 December 1988 (OJ L 382, 31.12.1988, p. 3),- 389 L 0227: Council Directive 89/227/EEC of 21 March 1989 (OJ L 93, 6.4.1989, p. 25),- 389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ L 395, 30.12.1989, p. 13),- 390 L 0423: Council Directive 90/423/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 13),- 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 390 L 0675: Council Directive 90/675/EEC of 10 December 1990 (OJ L 373, 31.12.1990, p. 1),- 391 L 0069: Council Directive 91/69/EEC of 28 January 1991 (OJ L 46, 19.2.1991, p. 37),- 391 L 0266: Council Directive 91/266/EEC of 21 May 1991 (OJ L 134, 29.5.1991, p. 45),- 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 391 L 0497: Council Directive 91/497/EEC of 29 July 1991 (OJ L 268, 24.9.1991, p. 69),- 391 L 0688: Council Directive 91/688/EEC of 11 December 1991 (OJ L 377, 31.12.1991, p. 18),- 391 R 3763: Council Regulation (EEC) No 3763/91 of 16 December 1991 (OJ L 356, 24.12.1991, p. 1),- 392 R 1601: Council Regulation (EEC) No 1601/92 of 15 June 1992 (OJ L 173, 27.6.1992, p. 13),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Equidae2. 390 L 0426: Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (OJ L 224, 18.8.1990, p. 42), as amended by:- 390 L 0425: Council Directive 90/425/EEC/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 392 D 0130: Commission Decision 92/130/EEC of 13 February 1992 (OJ L 47, 22.2.1992, p. 26),- 392 L 0036: Council Directive 92/36/EEC of 29 April 1992 (OJ L 157, 10.6.1992, p. 26),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Poultry/hatching eggs3. 390 L 0539: Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 303, 31.10.1990, p. 6), as amended by:- 391 L 0494: Council Directive 91/494/EEC of 26 June 1991 (OJ L 268, 24.9.1991, p. 35),- 391 L 0496: Council Directive 91/496/EEC of 15 July 1991 (OJ L 268, 24.9.1991, p. 56),- 392 D 0369: Commission Decision 92/369/EEC of 24 June 1992 (OJ L 195, 14.7.1992, p. 25),- 392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ L 268, 14.9.1992, p. 54),- 393 L 0120: Council Directive 93/120/EEC of 22 December 1993 (OJ L 340, 31.12.1993, p. 35),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Aquaculture4. 391 L 0067: Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (OJ L 46, 19.2.1991, p. 1), as amended by:- 393 L 0054: Council Directive 93/54/EEC of 24 June 1993 (OJ L 175, 19.7.1993, p. 34),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0022: Council Directive 95/22/EC of 22 June 1995 (OJ L 243, 11.10.1995, p. 1).This act applies also to Iceland.The provisions of this Directive shall, for the purposes of the Agreement, apply without prejudice to the adaptation foreseen in Part IV, point 5.Bovine embryos5. 389 L 0556: Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (OJ L 302, 19.10.1989, p. 1), as amended by:- 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 393 L 0052: Council Directive 93/52/EEC of 24 June 1993 (OJ L 175, 19.7.1993, p. 21),- 394 D 0113: Commission Decision 94/113/EC of 8 February 1994 (OJ L 53, 24.2.1994, p. 23).Bovine semen6. 388 L 0407: Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (OJ L 194, 22.7.1988, p. 10), as amended by:- 390 L 0120: Council Directive 90/120/EEC of 5 March 1990 (OJ L 71, 17.3.1990, p. 37),- 390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ L 224, 18.8.1990, p. 29),- 393 L 0060: Council Directive 93/60/EEC of 28 July 1993 (OJ L 186, 28.7.1993, p. 28),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Porcine semen7. 390 L 0429: Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ L 224, 18.8.1990, p. 62), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Fresh poultrymeat8. 371 L 0118: Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (OJ L 55, 8.3.1971, p. 23), as amended by:- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 394 L 0065: Council Directive 94/65/EC of 14 December 1994 (OJ L 368, 31.12.1994, p. 10),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).9. 391 L 0494: Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (OJ L 268, 24.9.1991, p. 35), as amended by:- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 393 L 0121: Council Directive 93/121/EC of 22 December 1993 (OJ L 340, 31.12.1993, p. 39).Minced meat10. 394 L 0065: Council Directive 94/65/EC of 14 December 1994 laying the requirements for the production and placing on the market of minced meat and meat preparations (OJ L 368, 31.12.1994, p. 10).Fishery products11. 391 L 0493: Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (OJ L 268, 24.9.1991, p. 15), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0071: Council Directive 95/71/EC of 22 December 1995 (OJ L 332, 30.12.1995, p. 40),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 12).This act applies also to Iceland.Molluscs12. 391 L 0492: Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (OJ L 268, 24.9.1991, p. 1), as amended by::- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).This act applies also to Iceland.Milk and milk-based products13. 392 L 0046: Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (OJ L 268, 14.9.1992, p. 1), as amended by:- 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 49),- 394 L 0071: Council Directive 94/71/EC of 13 December 1994 (OJ L 368, 31.12.1994, p. 33),- 394 D 0330: Commission Decision 94/330/EC of 25 May 1994 (OJ L 146, 11.6.1994, p. 23),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 396 L 0023: Council Directive 96/23/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 10).Wild game meat14. 392 L 0045: Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to killing of wild game and the placing on the market of wild-game meat (OJ L 268, 14.9.1992, p. 35), as amended by:- 392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ L 62, 15.3.1993, p. 1),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Other animals15. 392 L 0065: Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54), as amended by:- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0176: Commission Decision 95/176/EC of 6 April 1995 (OJ L 117, 24.5.1995, p. 23).Products of other animals16. 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ L 62, 15.3.1993, p. 49), as amended by:- 394 D 0466: Commission Decision 94/466/EC of 13 July 1994 (OJ L 190, 26.7.1994, p. 26),- 394 D 0723: Commission Decision 94/723/EC of 26 October 1994 (OJ L 288, 9.11.1994, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0338: Commission Decision 95/338/EC of 26 July 1995 (OJ L 200, 24.8.1995, p. 35),- 395 D 0339: Commission Decision 95/339/EC of 27 July 1995 (OJ L 200, 24.8.1995, p. 36),- 396 D 0103: Commission Decision 96/103/EC of 25 January 1996 (OJ L 24, 31.1.1996, p. 28),- 396 D 0340: Commission Decision 96/340/EC of 10 May 1996 (OJ L 129, 30.5.1996, p. 35),- 396 D 0405: Commission Decision 96/405/EC of 21 June 1996 (OJ L 165, 4.7.1996, p. 40).The provisions of Annex I, Chapter 6 (I)(A), second indent, shall apply to Iceland.Trichina17. 377 L 0096: Council Directive 77/96/EEC of 21 December 1977 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (OJ L 26, 31.1.1977, p. 67), as amended by:- 381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ L 186, 8.7.1981, p. 20),- 383 L 0091: Council Directive 83/91/EEC of 7 February 1983 (OJ L 59, 5.3.1983, p. 34),- 384 L 0319: Council Directive 84/319/EEC of 7 June 1984 (OJ L 167, 27.6.1984, p. 34),- 385 R 3768: Council Regulation 85/3768/EEC of 20 December 1985 (OJ L 362, 31.12.1985, p. 8),- 389 L 0321: Commission Directive 89/321/EEC of 22 April 1989 (OJ L 133, 17.5.1989, p. 33),- 394 L 0059: Council Directive 94/59/EC of 2 December 1994 (OJ L 315, 8.12.1994, p. 18),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Transitional measures18. 395 D 0408: Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which the Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (OJ L 243, 11.10.1995, p. 17).This act applies also to Iceland.8.2. Application texts1. 378 D 0685: Commission Decision 78/685/EEC of 26 July 1978 establishing a list of epizootic diseases in accordance with Directive 72/462 (OJ L 227, 18.8.1978, p. 32).2. 379 D 0542: Council Decision 79/542/EEC of 21 December 1979 drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine and fresh meat (OJ L 146, 14.6.1979, p. 15), as amended by:- 384 D 0134: Commission Decision 84/134/EEC of 2 March 1984 (OJ L 70, 13.3.1984, p. 18),- 385 D 0473: Commission Decision 85/473/EEC of 2 October 1985 (OJ L 278, 18.10.1985, p. 35),- 385 D 0488: Commission Decision 85/488/EEC of 17 October 1985 (OJ L 293, 5.11.1985, p. 17),- 385 D 0575: Commission Decision 85/575/EEC of 17 October 1985 (OJ L 372, 31.12.1985, p. 28),- 386 D 0425: Commission Decision 86/425/EEC of 29 July 1986 (OJ L 243, 28.8.1986, p. 34),- 389 D 0008: Commission Decision 89/8/EEC of 14 December 1988 (OJ L 7, 10.1.1989, p. 27),- 390 D 0390: Commission Decision 90/390/EEC of 16 July 1990 (OJ L 193, 25.7.1990, p. 36),- 390 D 0485: Commission Decision 90/485/EEC of 27 September 1990 (OJ L 267, 29.9.1990, p. 46),- 391 D 0361: Commission Decision 91/361/EEC of 14 June 1991 (OJ L 195, 18.7.1991, p. 43),- 392 D 0014: Commission Decision 92/14/EEC of 17 December 1992 (OJ L 8, 14.1.1992, p. 12),- 392 D 0160: Commission Decision 92/160/EEC of 5 March 1992 (OJ L 71, 18.3.1992, p. 27),- 392 D 0161: Commission Decision 92/161/EEC of 9 March 1992 (OJ L 71, 18.3.1992, p. 29),- 392 D 0162: Commission Decision 92/162/EEC of 9 March 1992 (OJ L 71, 18.3.1992, p. 30),- 392 D 0245: Commission Decision 92/245/EEC of 14 April 1992 (OJ L 124, 9.5.1992, p. 42),- 392 D 0376: Commission Decision 92/376/EEC of 2 July 1992 (OJ L 197, 16.7.1992, p. 70),- 393 D 0099: Commission Decision 93/99/EEC of 22 December 1993 (OJ L 40, 17.2.1993, p. 17),- 393 D 0100: Commission Decision 93/100/EEC of 19 January 1993 (OJ L 40, 17.2.1993, p. 23),- 393 D 0237: Commission Decision 93/237/EEC of 6 April 1993 (OJ L 108, 1.5.1993, p. 129),- 393 D 0344: Commission Decision 93/344/EEC of 17 May 1993 (OJ L 138, 9.6.1993, p. 11),- 393 D 0435: Commission Decision 93/435/EEC of 27 July 1993 (OJ L 201, 11.8.1993, p. 28),- 393 D 0507: Commission Decision 93/507/EEC of 21 September 1993 (OJ L 237, 22.9.1993, p. 36),- 394 D 0059: Commission Decision 94/59/EC of 26 January 1994 (OJ L 27, 1.2.1994, p. 53),- 394 D 0310: Commission Decision 94/310/EC of 18 May 1994 (OJ L 137, 1.6.1994, p. 72),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 394 D 0561: Commission Decision 94/561/EC of 27 July 1994 (OJ L 214, 19.8.1994, p. 17),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0288: Commission Decision 95/288/EC of 18 July 1995 (OJ L 181, 1.8.1995, p. 42),- 395 D 0322: Commission Decision 95/322/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 9),- 395 D 0323: Commission Decision 95/323/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 11),- 396 D 0132: Commission Decision 96/132/EC of 26 January 1996 (OJ L 30, 8.2.1996, p. 52),- 396 D 0279: Commission Decision 96/279/EC of 26 February 1996 (OJ 107, 30.4.1996, p. 1).3. 380 D 0801: Commission Decision 80/801/EEC of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from Australia (OJ L 234, 5.9.1980, p. 41) as amended by:- 381 D 0662: Commission Decision 81/662/EEC of 28 July 1981 (OJ L 237, 22.8.1981, p. 33).4. 380 D 0804: Commission Decision 80/804/EEC of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from Canada (OJ L 236, 9.9.1980, p. 25) as amended by:- 381 D 0441: Commission Decision 81/441/EEC of 27 May 1981 (OJ L 168, 25.6.1981, p. 25),- 381 D 0662: Commission Decision 81/662/EEC of 28 July 1981 (OJ L 237, 22.8.1981, p. 33).5. 380 D 0805: Commission Decision 80/805/EEC of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from New Zealand (OJ L 236, 9.9.1980, p. 28) as amended by:- 381 D 0662: Commission Decision 81/662/EEC of 28 July 1981 (OJ L 237, 22.8.1981, p. 33).6. 381 D 0526: Commission Decision 81/526/EEC of 19 June 1981 concerning animal health conditions and veterinary certification for the importation of fresh meat from Switzerland (OJ L 196, 18.7.1981, p. 19), as amended by:- 383 D 0070: Commission Decision 83/70/EEC of 1 February 1983 (OJ L 47, 19.2.1983, p. 25),- 393 D 0148: Commission Decision 93/148/EEC of 19 January 1993 (OJ L 58, 11.3.1993, p. 63),- 394 D 0667: Commission Decision 94/667/EC of 6 October 1994 (OJ L 260, 8.10.1994, p. 32).7. 381 D 0547: Commission Decision 81/547/EEC of 24 June 1981 concerning animal health conditions and veterinary certification for the importation of fresh meat from Yugoslavia (OJ L 206, 27.7.1981, p. 15), as amended by:- 383 D 0070: Commission Decision 83/70/EEC of 1 February 1983 (OJ L 47, 19.2.1983, p. 25),- 391 D 0073: Commission Decision 91/73/EEC of 31 January 1991 (OJ L 43, 16.2.1991, p. 45),- 392 D 0453: Commission Decision 92/453/EEC of 30 July 1992 (OJ L 250, 29.8.1992, p. 46).8. 381 D 0887: Commission Decision 81/887/EEC of 19 October 1981 concerning animal health conditions and veterinary certification for the importation of fresh meat from Costa Rica (OJ L 324, 12.11.1981, p. 25).9. 382 D 0008: Commission Decision 82/8/EEC of 9 December 1982 concerning animal health conditions and veterinary certification for the importation of fresh meat from Hungary (OJ L 8, 13.1.1982, p. 9), as amended by:- 394 D 0668: Commission Decision 94/668/EC of 6 October 1994 (OJ L 260, 8.10.1994, p. 34).10. 382 D 0009: Commission Decision 82/9/EEC of 9 December 1982 concerning animal health conditions and veterinary certification for the importation of fresh meat from Poland (OJ L 8, 13.1.1982, p. 15), as amended by- 392 D 0453: Commission Decision 92/453/EEC of 30 July 1992 (OJ L 250, 29.8.1992, p. 46).11. 382 D 0132: Commission Decision 82/132/EEC of 4 February 1982 concerning animal health conditions and veterinary certification for the importation of fresh meat from Romania (OJ L 60, 3.3.1982, p. 16), as amended by:- 392 D 0453: Commission Decision 92/453/EEC of 30 July 1992 (OJ L 250, 29.8.1992, p. 46).12. 382 D 0414: Commission Decision 82/414/EEC of 10 June 1982 concerning animal health conditions and veterinary certification for the importation of fresh meat from Guatemala (OJ L 182, 26.6.1982, p. 27).13. 382 D 0426: Commission Decision 82/426/EEC of 10 June 1982 concerning animal health conditions and veterinary certification for the importation of fresh meat from the United States of America (OJ L 68, 19.3.1993, p. 1), as amended by:- 385 D 0164: Commission Decision 85/164/EEC of 8 February 1985 (OJ L 63, 2.3.1985, p. 26).14. 383 D 0084: Commission Decision 83/84/EEC of 15 February 1983 concerning animal health conditions and veterinary certification for the importation of fresh meat from Iceland (OJ L 56, 3.3.1983, p. 26).15. 383 D 0380: Commission Decision 83/380/EEC of 27 July 1983 concerning animal health conditions and veterinary certification for the importation of fresh meat from Mexico (OJ L 222, 13.8.1983, p. 27).16. 383 D 0494: Commission Decision 83/494/EEC of 27 September 1983 concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Canada (OJ L 273, 6.10.1983, p. 37), as amended by:- 384 D 0421: Commission Decision 84/421/EEC of 23 July 1984 (OJ L 237, 5.9.1984, p. 14).17. 384 D 0292: Commission Decision 84/292/EEC of 27 April 1984 concerning animal health conditions and veterinary certification for the importation of fresh meat from Belize (OJ L 144, 30.5.1994, p. 10).18. 384 D 0294: Commission Decision 84/294/EEC of 27 April 1984 concerning animal health conditions and veterinary certification for the import of fresh meat from Malta (OJ L 144, 30.5.1984, p. 17).19. 384 D 0295: Commission Decision 84/295/EEC of 27 April 1984 concerning animal health conditions and veterinary certification for the importation of fresh meat from the Kingdom of Morocco (OJ L 144, 30.5.1984, p. 21).20. 386 D 0063: Commission Decision 86/63/EEC of 12 February 1986 concerning animal health conditions and veterinary certification for the importation of fresh meat from Panama (OJ L 72, 15.3.1986, p. 36).21. 386 D 0072: Commission Decision 86/72/EEC of 19 February 1986 concerning animal health conditions and veterinary certification for the importation of fresh meat from Cuba (OJ L 76, 21.3.1986, p. 47).22. 386 D 0117: Commission Decision 86/117/EEC of 7 March 1986 concerning animal health conditions and veterinary certification for the importation of fresh meat from Greenland (OJ L 99, 15.4.1986, p. 26).23. 386 D 0463: Commission Decision 86/463/EEC of 3 September 1986 concerning animal health conditions and veterinary certification for the importation of fresh meat from Cyprus (OJ L 271, 23.9.1986, p. 23).24. 386 D 0474: Commission Decision 86/474/EEC of 11 September 1986 on the implementation of the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (OJ L 279, 30.9.1986, p. 55).25. 389 D 0197: Commission Decision 89/197/EEC of 3 March 1989 concerning the import by Member States of fresh meat from Albania (OJ L 73, 17.3.1989, p. 53).26. 389 D 0221: Commission Decision 89/221/EEC of 8 March 1989 concerning animal health conditions and veterinary certification for the importation of fresh meat from Honduras (OJ L 92, 5.4.1989, p. 16).27. 390 D 0013: Commission Decision 90/13/EEC of 20 December 1990 on the procedure to be followed for amending or supplementing the list of establishments approved in third countries for the import of fresh meat into the Community (OJ L 8, 11.1.1990, p. 70).28. 390 D 0014: Commission Decision 90/14/EEC of 20 December 1990 drawing up a list of third countries from which Member States authorise importation of deep-frozen semen of domestic animals of the bovine species (OJ L 8, 11.1.1990, p. 71) as amended by:- 391 D 0276: Commission Decision 91/276/EEC of 22 May 1991 (OJ L 135, 30.5.1991, p. 58),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).29. 390 D 0156: Commission Decision 90/156/EEC of 19 March 1990 concerning animal health conditions and veterinary certification for the importation of fresh meat from Madagascar (OJ L 89, 4.4.1990, p. 13).30. 390 D 0445: Commission Decision 90/445/EEC of 26 July 1990 concerning animal health conditions and veterinary certification for the importation of fresh meat from Turkey (OJ L 228, 22.8.1990, p. 28).31. 391 D 0189: Commission Decision 91/189/EEC of 25 February 1991 establishing the protocols for the standardisation of materials and procedures for veterinary tests and the conditions for the approval of markets in connection with the import of domestic animals of the bovine and porcine species from third countries (OJ L 96, 17.3.1991, p. 1).32. 391 D 0270: Commission Decision 91/270/EEC of drawing up a list of third countries from which the Member States authorise importation of embryos of domestic animals of the bovine species (OJ L 134, 29.5.1991, p. 56) as amended by:- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).33. 391 D 0445: Commission Decision 91/445/EEC of 26 July 1991 concerning the importation of fresh meat from Israel (OJ L 239, 20.8.1991, p. 17).34. 391 D 0446: Commission Decision 91/446/EEC of 26 July 1991 concerning the importation of fresh meat from El Salvador (OJ L 239, 20.8.1991, p. 18).35. 391 D 0449: Commission Decision 91/449/EEC of 26 July 1991 laying down the specimen animal health certificates in respect of meat products imported from third countries (OJ L 240, 29.8.1991, p. 28), as amended by:- 392 D 0245: Commission Decision 92/245/EEC of 8 April 1992 (OJ L 124, 9.5.1992, p. 42),- 392 D 0246: Commission Decision 92/246/EEC of 8 April 1992 (OJ L 124, 9.5.1992, p. 43),- 392 D 0447: Commission Decision 92/447/EEC of 30 July 1992 (OJ L 248, 28.8.1992, p. 69),- 393 D 0139: Commission Decision 93/139/EEC of 19 January 1993 (OJ L 56, 9.3.1993, p. 39),- 394 D 0059: Commission Decision 94/59/EC of 26 January 1994 (OJ L 27, 1.2.1994, p. 53),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 394 D 0667: Commission Decision 94/667/EC of 6 October 1994 (OJ L 260, 8.10.1994, p. 32),- 394 D 0668: Commission Decision 94/668/EC of 6 October 1994 (OJ L 260, 8.10.1994, p. 34),- 394 D 0839: Commission Decision 94/839/EC of 19 December 1994 (OJ L 352, 31.12.1994, p. 18),- 394 D 0847: Commission Decision 94/847/EC of 20 December 1994 (OJ L 352, 31.12.1994, p. 56),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0140: Commission Decision 95/140/EC of 7 April 1995 (OJ L 91, 22.4.1995, p. 56),- 396 D 0092: Commission Decision 96/92/EC of 11 January 1996 (OJ L 21, 27.1.1996, p. 71).36. 392 D 0021: Commission Decision 92/21/EEC of 12 November 1992 concerning animal health conditions and veterinary certification of imports of fresh meat from the Republic of South Africa (OJ L 10, 16.1.1992, p. 28).37. 392 D 0022: Commission Decision 92/22/EEC of 13 November 1992 concerning animal health conditions and veterinary certification of imports of fresh meat from Botswana (OJ L 10, 16.1.1992, p. 34).38. 392 D 0023: Commission Decision 92/23/EEC of 13 November 1992 concerning animal health conditions and veterinary certification of imports of fresh meat from the Kingdom of Swaziland (OJ L 10, 16.1.1992, p. 40).39. 392 D 0024: Commission Decision 92/24/EEC of 12 November 1992 concerning animal health conditions and veterinary certification of imports of fresh meat from Namibia (OJ L 10, 16.1.1992, p. 46).40. 392 D 0025: Commission Decision 92/25/EEC of 13 November 1992 concerning animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe (OJ L 10, 16.1.1992, p. 52), as amended by:- 392 D 0166: Commission Decision 92/166/EEC of 28 February 1992 (OJ L 73, 19.3.1992, p. 26),- 392 D 0348: Commission Decision 92/348/EEC of 10 June 1992 (OJ L 189, 9.7.1992, p. 41),- 392 D 0503: Commission Decision 92/503/EEC of 14 October 1992 (OJ L 307, 23.10.1992, p. 55),- 393 D 0086: Commission Decision 93/86/EEC of 22 December 1993 (OJ L 36, 12.2.1993, p. 44),- 394 D 0171: Commission Decision 94/171/EEC of 28 February 1994 (OJ L 78, 22.3.1994, p. 41).41. 392 D 0160: Commission Decision 92/160/EEC of 21 February 1992 establishing the regionalisation of certain third countries for imports of equidae (OJ L 71, 18.3.1992, p. 27), as amended by:- 392 D 0161: Commission Decision 92/161/EEC of 9 March 1992 (OJ L 71, 18.3.1992, p. 29),- 395 D 0536: Commission Decision 95/536/EC of 6 December 1995 (OJ L 304, 16.12.1995, p. 49).42. 392 D 0183: Commission Decision 92/183/EEC of 3 March 1992 laying down the general conditions to be complied with for the import of certain raw materials for the pharmaceutical processing industry, coming from certain third countries, which appear on the list established by Council Decision 79/542/EEC (OJ L 84, 31.3.1992, p. 33).43. 392 D 0187: Commission Decision 92/187/EEC of 28 February 1992 laying down the conditions which have to be complied with for importation of certain raw materials for the pharmaceutical processing industry, coming from certain third countries, which do not appear on the list established by Council Decision 79/542/EEC (OJ L 87, 2.4.1992, p. 20).44. 392 D 0222: Commission Decision 92/222/EEC of 26 March 1992 concerning animal health conditions and veterinary certification of imports of fresh meat from Bulgaria (OJ L 108, 25.4.1992, p. 38), as amended by:- 392 D 0453: Commission Decision 92/453/EEC of 30 July 1992 (OJ L 250, 29.8.1992, p. 46).45. 392 D 0260: Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67), as amended by:- 393 D 0344: Commission Decision 93/344/EEC of 17 May 1993 (OJ L 138, 9.6.1993, p. 11),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 394 D 0561: Commission Decision 94/561/EC of 27 July 1994 (OJ L 214, 19.8.1994, p. 17),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0322: Commission Decision 95/322/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 9),- 395 D 0323: Commission Decision 95/323/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 11),- 396 D 0081: Commission Decision 96/81/EC of 12 January 1996 (OJ L 19, 25.1.1996, p. 53),- 396 D 0279: Commission Decision 96/279/EC of 26 February 1996 (OJ L 107, 30.4.1996, p. 1).46. 392 D 0280: Commission Decision 92/280/EC of 8 May 1992 concerning the importation by Member States of fresh meat from Nicaragua (OJ L 144, 26.5.1992, p. 21).47. 392 D 0322: Commission Decision 92/322/EC of 10 June 1992 concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Hungary (OJ L 177, 30.6.1992, p. 1), as amended by:- 393 D 0469: Commission Decision 93/469/EEC of 26 July 1993 (OJ L 218, 28.8.1993, p. 58),- 394 D 0668: Commission Decision 94/668/EC of 6 October 1994 (OJ L 260, 8.10.1994, p. 34).48. 392 D 0323: Commission Decision 92/323/EEC of 10 June 1992 concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Poland (OJ L 177, 30.6.1992, p. 18) as amended by:- 393 D 0469: Commission Decision 93/469/EEC of 26 July 1993 (OJ L 218, 28.8.1993, p. 58).49. 392 D 0325: Commission Decision 92/325/EC of 10 June 1992 concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Bulgaria (OJ L 77, 30.6.1992, p. 52), as amended by:- 392 D 0526: Commission Decision 92/526/EEC of 4 November 1992 (OJ L 332, 18.11.1992, p. 21),- 393 D 0420: Commission Decision 93/420/EC of 28 July 1993 (OJ L 191, 31.7.1993, p. 133),- 393 D 0469: Commission Decision 93/469/EEC of 26 July 1993 (OJ L 218, 28.8.1993, p. 58),- 395 D 0147: Commission Decision 95/147/EC of 12 April 1995 (OJ L 96, 28.4.1995, p. 51),- 395 D 0295: Commission Decision 95/295/EC of 26 July 1995 (OJ L 182, 2.8.1995, p. 30).50. 392 D 0377: Commission Decision 92/377/EEC of 2 July 1992 concerning animal health conditions and veterinary certificates for imports of fresh meat from the Republic of Slovenia (OJ L 197, 16.7.1992, p. 75), as amended by:- 393 D 0234: Commission Decision 93/234/EEC of 5 April 1993 (OJ L 106, 30.4.1993, p. 16).51. 392 D 0390: Commission Decision 92/390/EEC of 2 July 1992 concerning animal health conditions and veterinary certificates for imports of fresh meat from the Republic of Croatia (OJ L 207, 23.7.1992, p. 53), as amended by:- 393 D 0234: Commission Decision 93/234/EEC of 5 April 1993 (OJ L 106, 30.4.1993, p. 16).52. 392 D 0402: Commission Decision 92/402/EEC of 31 July 1992 concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Romania (OJ L 224, 8.8.1992, p. 18) as amended by:- 393 D 0469: Commission Decision 93/469/EEC of 26 July 1993 (OJ L 218, 28.8.1993, p. 58).53. 392 D 0452: Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collecting teams approved in third countries for export of bovine embryos to the Community (OJ L 250, 29.8.1992, p. 40), as amended by:- 394 D 0678: Commission Decision 94/678/EC of 14 October 1994 (OJ L 269, 20.10.1994, p. 40),- 395 D 0335: Commission Decision 95/335/EC of 26 July 1995 (OJ L 194, 17.8.1995, p. 12),- 396 D 0097: Commission Decision 96/97/EC of 12 January 1996 (OJ L 23, 30.1.1996, p. 20),- 396 D 0312: Commission Decision 96/312/EC of 22 April 1996 (OJ L 118, 15.5.1996, p. 26).54. 392 D 0460: Commission Decision 92/460/EEC of 2 September 1992 concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Switzerland (OJ L 261, 7.9.1992, p. 1), as amended by:- 392 D 0518: Commission Decision 92/518/EEC of 3 November 1992 (OJ L 325, 11.11.1992, p. 23),- 393 D 0469: Commission Decision 93/469/EEC of 26 July 1993 (OJ L 218, 28.8.1993, p. 58),- 394 D 0667: Commission Decision 94/667/EC of 6 October 1994 (OJ L 260, 8.10.1994, p. 32).55. 392 D 0463: Commission Decision 92/463/EEC of 2 September 1992 concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Iceland (OJ L 218, 28.8.1993, p. 58), as amended by:- 392 D 0518: Commission Decision 92/518/EEC of 3 November 1992 (OJ L 325, 11.11.1992, p. 23),- 393 D 0469: Commission Decision 93/469/EEC of 26 July 1993 (OJ L 218, 28.8.1993, p. 58).56. 392 D 0471: Commission Decision 92/471/EEC of 2 September 1992 concerning the animal health conditions and veterinary certificates for importation of bovine embryos from third countries (OJ L 270, 15.9.1992, p. 27), as amended by:- 394 D 0280: Commission Decision 94/280/EC of 28 April 1994 (OJ L 120, 11.5.1994, p. 52),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).57. 393 D 0158: Council Decision 93/158/EEC of 26 October 1993 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the United States of America concerning the application of the Community third country Directive, Council Directive 72/462/EEC, and the corresponding United States of America regulatory requirements with respect to trade in fresh bovine and porcine meat (OJ L 68, 19.3.1993, p. 1).58. 393 D 0160: Commission Decision 93/160/EEC of 17 February 1993 drawing up a list of third countries from which Member States authorise the importation of semen of domestic animals of the porcine species (OJ L 67, 19.3.1993, p. 27) as amended by:- 394 D 0453: Commission Decision 94/453/EEC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).59. 393 D 0195: Commission Decision 93/195/EEC of 2 February 1993 concerning the animal health conditions and veterinary certificates for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1), as amended by:- 393 D 0344: Commission Decision 93/344/EEC of 17 May 1993 (OJ L 138, 9.6.1993, p. 11),- 393 D 0509: Commission Decision 93/509/EC of 21 September 1993 (OJ L 238, 23.9.1993, p. 44),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994, (OJ L 187, 22.7.1994, p. 11),- 394 D 0561: Commission Decision 94/561/EC of 27 July 1994 (OJ L 214, 19.8.1994, p. 17),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0099: Commission Decision 95/99/EC of 27 March 1995 (OJ L 76, 5.4.1995, p. 16),- 395 D 0322: Commission Decision 95/322/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 9),- 395 D 0323: Commission Decision 95/323/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 11),- 396 D 0279: Commission Decision 96/279/EC of 26 February 1996 (OJ L 101, 30.4.1996, p. 1).60. 393 D 0196: Commission Decision 93/196/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of equidae for slaughter (OJ L 86, 6.4.1993, p. 7), as amended by:- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0322: Commission Decision 95/322/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 9),- 396 D 0081: Commission Decision 96/81/EC of 12 January 1996 (OJ L 19, 25.1.1996, p. 53),- 396 D 0082: Commission Decision 96/82/EC of 12 January 1996 (OJ L 19, 25.1.1996, p. 56),- 396 D 0279: Commission Decision 96/279/EC of 26 February 1996 (OJ L 101, 30.4.1996, p. 1).61. 393 D 0197: Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certifications for imports of registered equidae for breeding and production (OJ L 86, 6.4.1993, p. 16), as amended by:- 393 D 0344: Commission Decision 93/344/EEC of 17 May 1993 (OJ L 138, 9.6.1993, p. 11),- 393 D 0510: Commission Decision 93/510/EC of 21 September 1993 (OJ L 238, 23.9.1993, p. 45),- 393 D 0682: Commission Decision 93/682/EC of 17 December 1993 (OJ L 317, 18.12.1993, p. 82),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 394 D 0561: Commission Decision 94/561/EC of 27 July 1994 (OJ L 214, 19.8.1994, p. 17),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0322: Commission Decision 95/322/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 9),- 395 D 0323: Commission Decision 95/323/EC of 25 July 1995 (OJ L 190, 11.8.1995, p. 11),- 395 D 0536: Commission Decision 95/536/EC of 6 December 1995 (OJ L 304, 16.12.1995, p. 49),- 396 D 0081: Commission Decision 96/81/EC of 12 January 1996 (OJ L 19, 25.1.1996, p. 53),- 396 D 0082: Commission Decision 96/82/EC of 12 January 1996 (OJ L 19, 25.1.1996, p. 56),- 396 D 0279: Commission Decision 96/279/EC of 26 February 1996 (OJ L 101, 30.4.1996, p. 1).62. 393 D 0198: Commission Decision 93/198/EEC of 17 February 1993 concerning animal health conditions and veterinary certification for the importation of domestic ovine and caprine animals from third countries (OJ L 86, 6.4.1993, p. 34), as amended by:- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).63. 393 D 0199: Commission Decision 93/199/EEC of 19 February 1993 concerning animal health conditions and veterinary certification for the importation of porcine semen from third countries (OJ L 86, 6.4.1993, p. 43), as amended by:- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 394 D 0667: Commission Decision 94/667/EC of 6 October 1994 (OJ L 260, 8.10.1994, p. 32),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).64. 393 D 0342: Commission Decision 93/342/EEC of 12 May 1993 laying down the criteria for classifying third countries with regard to avian influenza and Newcastle disease (OJ L 137, 8.6.1993, p. 24), amended by:- 394 D 0438: Commission Decision 94/438/EC of 7 June 1994 (OJ L 181, 15.7.1994, p. 35).65. 393 D 0387: Commission Decision 93/387/EEC of 7 June 1993 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco (OJ L 166, 8.7.1993, p. 40), as amended by:- 393 D 0530: Commission Decision 93/530/EEC of 15 October 1993 (OJ L 258, 16.10.1993, p. 32),- 394 D 0767: Commission Decision 94/767/EC of 21 November 1994 (OJ L 305, 30.11.1994, p. 36),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.66. 394 D 0402 Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certification for the imports of fresh meat from South American countries (OJ L 179, 22.7.1993, p. 11), as amended by:- 394 D 0334: Commission Decision 94/334/EC of 26 May 1994 (OJ L 148, 15.6.1994, p. 12),- 395 D 0349: Commission Decision 95/349/EC of 26 July 1995 (OJ L 202, 26.8.1995, p. 10),- 395 D 0443: Commission Decision 95/443/EC of 18 October 1995 (OJ L 158, 28.10.1995, p. 65).67. 393 D 0436: Commission Decision 93/436/EEC of 30 June 1993 laying down special conditions governing imports of fishery products originating in Chile (OJ L 202, 12.8.1993, p. 31), as amended by:- 395 D 0164: Commission Decision 95/164/EC of 18 October 1995 (OJ L 108, 13.5.1995, p. 74),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6),- 396 D 0220: Commission Decision 96/220/EC of 7 March 1996 (OJ L 74, 22.3.1996, p. 35).This act applies also to Iceland.68. 393 D 0437: Commission Decision 93/437/EEC of 30 June 1993 laying down special conditions governing imports of fishery products originating in Argentina (OJ L 202, 12.8.1993, p. 42), as amended by:- 395 D 0299: Commission Decision 95/299/EC of 19 July 1995 (OJ L 184, 3.8.1995, p. 74),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.69. 393 D 0491: Commission Decision 93/491/EEC of 28 July 1993 concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from New Zealand (OJ L 229, 10.9.1993, p. 18).70. 393 D 0494: Commission Decision 93/494/EEC of 23 July 1993 laying down special conditions governing imports of fishery products originating in the Faroe Islands (OJ L 232, 15.9.1993, p. 37), as amended by:- 395 D 0151: Commission Decision 95/151/EC of 28 April 1995 (OJ L 100, 3.5.1995, p. 22),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.71. 393 D 0495: Commission Decision 93/495/EEC of 26 July 1993 laying down special conditions governing imports of fishery products originating in Canada (OJ L 232, 15.9.1993, p. 43), as amended by:- 395 D 0549: Commission Decision 95/549/EC of 8 December 1995 (OJ L 310, 22.12.1995, p. 74),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.72. 393 D 0693: Commission Decision 93/693/EC of 14 December 1993 establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries and revoking Decisions 91/642/EEC, 91/643/EEC and 92/255/EEC (OJ L 320, 22.12.1993, p. 35), as amended by:- 394 D 0214: Commission Decision 94/214/EC of 13 April 1994 (OJ L 106, 27.4.1994, p. 34),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 394 D 0609: Commission Decision 94/609/EC of 8 September 1994 (OJ L 241, 16.9.1994, p. 23),- 394 D 0861: Commission Decision 94/861/EC of 20 December 1994 (OJ L 352, 31.12.1994, p. 71),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0480: Commission Decision 95/480/EC of 7 November 1995 (OJ L 275, 18.11.1995, p. 24),- 396 D 0130: Commission Decision 96/130/EC of 24 January 1996 (OJ L 30, 8.2.1996, p. 50).73. 394 D 0063: Commission Decision 94/63/EC of 31 January 1994 drawing up a provisional list of third countries from which Member States authorise imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species (OJ L 28, 2.2.1994, p. 47).74. 394 D 0085: Commission Decision 94/85/EC of 16 February 1994 drawing up a provisional list of third countries from which the Member States authorise imports of fresh poultrymeat (OJ L 44, 17.2.1994, p. 31), as amended by:- 394 D 0298: Commission Decision 94/298/EC of 5 May 1994 (OJ L 131, 26.5.1994, p. 24),- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 2.7.1994, p. 11),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 D 0058: Commission Decision 95/58/EC of 2 March 1995 (OJ L 55, 11.3.1995, p. 41),- 395 D 0181: Commission Decision 95/181/EC of 17 May 1995 (OJ L 119, 30.5.1995, p. 34),- 396 D 0002: Commission Decision 96/2/EC of 12 December 1995 (OJ L 1, 3.1.1996, p. 6).75. 394 D 0086: Commission Decision 94/86/EC of 16 February 1994 drawing up a provisional list of third countries from which Member States authorise imports of wild game meat (OJ L 44, 17.2.1994, p. 33), as amended by:- 396 D 0137: Commission Decision 96/137/EC of 29 January 1996 (OJ L 31, 9.2.1996, p. 31).76. 394 D 0143: Commission Decision 94/143/EC of 1 March 1994 laying down the animal health requirements and the veterinary certification for the importation of serum from equidae from third countries (OJ L 62, 5.3.1994, p. 41), as amended by:- 394 D 0461: Commission Decision 94/461/EC of 11 July 1994 (OJ L 189, 23.7.1994, p. 88),- 394 D 0775: Commission Decision 94/775/EC of 28 November 1994 (OJ L 310, 3.12.1994, p. 77).77. 394 D 0187: Commission Decision 94/187/EC of 18 March 1994 laying down the animal health requirements and the veterinary certification for the import of animal castings from third countries (OJ L 89, 6.4.1994, p. 18), as amended by:- 394 D 0461: Commission Decision 94/461/EC of 11 July 1994 (OJ L 189, 23.7.1994, p. 88),- 394 D 0775: Commission Decision 94/775/EC of 28 November 1994 (OJ L 310, 3.12.1994, p. 77),- 395 D 0088: Commission Decision 95/88/EC of 2 March 1995 (OJ L 69, 29.3.1995, p. 45),- 395 D 0230: Commission Decision 95/230/EC of 20 June 1995 (OJ L 154, 5.7.1995, p. 19),- 396 D 0106: Commission Decision 96/106/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 34).78. 394 D 0198: Commission Decision 94/198/EC of 7 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Brazil (OJ L 93, 12.4.1994, p. 26), as amended by:- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.79. 394 D 0200: Commission Decision 94/200/EC of 7 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Ecuador (OJ L 93, 12.4.1994, p. 34), as amended by:- 395 D 0177: Commission Decision 95/177/EC of 12 May 1995 (OJ L 117, 24.5.1995, p. 30),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.80. 394 D 0205: Commission Decision 94/205/EC of 8 April 1994 laying down special conditions for the import of frozen or processed scallops and other Pectinidae originating in Japan (OJ L 99, 19.4.1994, p. 38), as amended by:- 395 D 0081: Commission Decision 95/81/EC of 17 March 1995 (OJ L 66, 24.3.1995, p. 24).This act applies also to Iceland.81. 394 D 0269: Commission Decision 94/269/EC 8 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Colombia (OJ L 115, 6.5.1994, p. 38), as amended by:- 395 D 0332: Commission Decision 95/332/EC of 26 July 1995 (OJ L 192, 15.8.1995, p. 42),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.82. 394 D 0278: Commission Decision 94/278/EC of 18 March 1994 drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC (OJ L 180, 11.5.1994, p. 44), as amended by:- 394 D 0453: Commission Decision 94/453/EC of 29 June 1994 (OJ L 187, 22.7.1994, p. 11),- 395 D 0134: Commission Decision 95/134/EC of 7 April 1995 (OJ L 89, 21.4.1995, p. 44),- 395 D 0444: Commission Decision 95/444/EC of 18 October 1995 (OJ L 258, 28.10.1995, p. 67),- 396 D 0166: Commission Decision 96/166/EC of 12 February 1996 (OJ L 39, 17.2.1996, p. 25),- 396 D 0285: Commission Decision 96/285/EC of 12 April 1996 (OJ L 107, 30.4.1996, p. 19),- 396 D 0344: Commission Decision 96/344/EC of 21 May 1996 (OJ L 133, 4.6.1996, p. 28).83. 394 D 0309: Commission Decision 94/309/EC of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of certain petfoods and certain untanned edible products for pets, containing low-risk animal materials (OJ L 137, 1.6.1994, p. 62), as amended by:- 394 D 0461: Commission Decision 94/461/EC of 11 July 1994 (OJ L 189, 23.7.1994, p. 88),- 394 D 0775: Commission Decision 94/775/EC of 28 November 1994 (OJ L 310, 3.12.1994, p. 77),- 395 D 0088: Commission Decision 95/88/EC of 2 March 1995 (OJ L 69, 29.3.1995, p. 45),- 395 D 0230: Commission Decision 95/230/EC of 20 June 1995 (OJ L 154, 5.7.1995, p. 19),- 396 D 0106: Commission Decision 96/106/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 34).84. 394 D 0321: Commission Decision 94/321/EC of 29 April 1994 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from Croatia (OJ L 143, 8.6.1994, p. 11).85. 394 D 0323: Commission Decision 94/323/EC of 19 May 1994 laying down special conditions governing imports of fishery products originating in Singapore (OJ L 145, 10.6.1994, p. 19), as amended by:- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.86. 394 D 0324: Commission Decision 94/324/EEC of 19 May 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Indonesia (OJ L 145, 10.6.1994, p. 23), as amended by:- 395 D 0034: Commission Decision 95/34/EC of 16 February 1995 (OJ L 44, 28.2.1995, p. 67),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.87. 394 D 0325: Commission Decision 94/325/EC of 19 May 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Thailand (OJ L 145, 10.6.1994, p. 30), as amended by:- 395 D 0178: Commission Decision 95/178/EC of 12 May 1995 (OJ L 117, 24.5.1995, p. 35),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.88. 394 D 0344: Commission Decision 94/344/EC of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of processed animal protein including products containing this protein intended for animal consumption (OJ L 154, 21.6.1994, p. 45), as amended by:- 394 D 0461: Commission Decision 94/461/EC of 11 July 1994 (OJ L 189, 23.7.1994, p. 88),- 394 D 0775: Commission Decision 94/775/EC of 28 November 1994 (OJ L 310, 3.12.1994, p. 77),- 395 D 0088: Commission Decision 95/88/EC of 2 March 1995 (OJ L 69, 29.3.1995, p. 45),- 395 D 0230: Commission Decision 95/230/EC of 20 June 1995 (OJ L 154, 5.7.1995, p. 19),- 396 D 0106: Commission Decision 96/106/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 34).This act applies also to Iceland.89. 394 D 0435: Commission Decision 94/435/EC of 10 June 1994 laying down the animal health requirements and the veterinary certification for the importation of pig bristles from third countries (OJ L 180, 14.7.1994, p. 40), as amended by:- 394 D 0461: Commission Decision 94/461/EC of 11 July 1994 (OJ L 189, 23.7.1994, p. 88),- 394 D 0775: Commission Decision 94/775/EC of 28 November 1994 (OJ L 310, 3.12.1994, p. 77).90. 394 D 0446: Commission Decision 94/446/EC of 14 June 1994 laying down the requirements for the importation from third countries of bones and bone products, horn and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption (OJ L 183, 19.7.1994, p. 46), as amended by:- 394 D 0461: Commission Decision 94/461/EC of 11 July 1994 (OJ L 189, 23.7.1994, p. 88),- 394 D 0775: Commission Decision 94/775/EC of 28 November 1994 (OJ L 310, 3.12.1994, p. 77),- 395 D 0088: Commission Decision 95/88/EC of 2 March 1995 (OJ L 69, 29.3.1995, p. 45),- 395 D 0230: Commission Decision 95/230/EC of 20 June 1995 (OJ L 154, 5.7.1995, p. 19),- 396 D 0106: Commission Decision 96/106/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 34).91. 394 D 0448: Commission Decision 94/448/EC of 20 June 1994 laying down special conditions governing imports of fishery and aquaculture products originating in New Zealand (OJ L 184, 20.7.1994, p. 16), as amended by:- 395 D 0310: Commission Decision 95/310/EC of 24 July 1995 (OJ L 186, 5.8.1995, p. 70),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.92. 394 D 0467: Commission Decision 94/467/EC of laying down health guarantees for the transport of equidae from one third country to another in accordance with Article 9(1)(c) of Directive 91/496/EEC (OJ L 190, 26.7.1994, p. 28) as amended by:- 396 D 0081: Commission Decision 96/81/EC of 12 January 1996 (OJ L 19, 25.1.1996, p. 53).93. 394 D 0577: Commission Decision 94/577/EC of 15 July 1994 concerning animal health conditions and veterinary certificates for the importation of bovine semen from third countries (OJ L 221, 26.8.1994, p. 26).94. 394 D 0766: Commission Decision 94/766/EC of 21 November 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Taiwan (OJ L 305, 30.11.1994, p. 31), as amended by:- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.95. 394 D 0777: Commission Decision 94/777/EC of 30 November 1994 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (OJ L 312, 6.12.1994, p. 35), as amended by:- 395 D 0275: Commission Decision 95/275/EC of 10 July 1995 (OJ L 167, 18.7.1995, p. 26),- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.96. 394 D 0778: Commission Decision 94/778/EC of 30 November 1994 laying down special conditions for the import of frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (OJ L 312, 6.12.1994, p. 40), as amended by:- 396 D 0031: Commission Decision 96/31/EC of 19 December 1995 (OJ L 9, 12.1.1996, p. 6).This act applies also to Iceland.97. 394 D 0845: Commission Decision 94/845/EC of 20 December 1994 concerning animal health conditions and veterinary certificates for the imports of fresh meat from the Czech Republic (OJ L 352, 31.12.1994, p. 38).98. 394 D 0846: Commission Decision 94/846/EC of 20 December 1994 concerning animal health conditions and veterinary certificates for the import of fresh meat from the Slovak Republic (OJ L 352, 31.12.1994, p. 48).99. 394 D 0860: Commission Decision 94/860/EC of 20 December 1994 laying down the requirements for the import from third countries of apiculture products for use in apiculture (OJ L 352, 31.12.1994, p. 69).100. 394 D 0984: Commission Decision 94/984/EC of 20 December 1994 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from certain third countries (OJ L 378, 31.12.1994, p. 11), as amended by:- 395 D 0302: Commission Decision 95/302/EC of 13 July 1995 (OJ L 185, 4.8.1995, p. 50),- 396 D 0298: Commission Decision 96/298/EC of 23 February 1996 (OJ L 114, 8.5.1996, p. 33),- 396 D 0456: Commission Decision 96/456/EC of 22 July 1996 (OJ L 188, 27.7.1996, p. 52).101. 395 D 0030: ommission Decision 95/30/EC of 10 February 1995 laying down special conditions governing imports of fishery and aquaculture products originating in Morocco (OJ L 42, 24.2.1995, p. 32), as amended by:- 395 D 0298: Commission Decision 95/298/EC of 19 July 1995 (OJ L 184, 3.8.1995, p. 48),- 396 D 0459: Commission Decision 96/459/EC of 4 July 1996 (OJ L 191, 1.8.1996, p. 48).This act applies also to Iceland.102. 395 D 0090: Commission Decision 95/90/EC of 17 March 1995 laying down special conditions governing imports of fishery and aquaculture products originating in Albania (OJ L 70, 30.3.1995, p. 27), as amended by:- 395 D 0235: Commission Decision 95/235/EC of 26 June 1995 (OJ L 156, 7.7.1995, p. 82).This act applies also to Iceland.103. 395 D 0173: Commission Decision 95/173/EC of 7 March 1995 laying down special conditions governing imports of fishery and aquaculture products originating in Peru (OJ L 116, 23.5.1995, p. 41), as amended by:- 395 D 0311: Commission Decision 95/311/EC of 24 July 1995 (OJ L 186, 5.8.1995, p. 78).This act applies also to Iceland.104. 395 D 0174: Commission Decision 95/174/EC of 7 March 1995 laying down special conditions for the import of live bivalve molluscs, enchinoderms, tunicates and marine gastropods originating in Peru (OJ L 116, 23.5.1995, p. 47).This act applies also to Iceland.105. 395 D 0190: Commission Decision 95/190/EC of 17 May 1995 laying down special conditions governing imports of fishery and aquaculture products originating in the Philippines (OJ L 123, 3.6.1995, p. 20).This act applies also to Iceland.106. 395 D 0233: Commission Decision 95/233/EC of 22 June 1995 drawing up lists of third countries from which the Member States authorise imports of live poultry and hatching eggs (OJ L 156, 7.7.1995, p. 76), as amended by:- 396 D 0002: Commission Decision 96/2/EC of 12 December 1995 (OJ L 1, 3.1.1996, p. 6).107. 395 D 0328: Commission Decision 95/328/EC of 25 July 1995 establishing health certification for fishery products from third countries which are not yet covered by a specific decision (OJ L 191, 12.8.1995, p. 32).This act applies also to Iceland.108. 395 D 0340: Commission Decision 95/340/EC of 27 July 1995 drawing up a provisional list of third countries from which Member States authorise imports of milk and milk-based products and revoking Decision 94/70/EC (OJ L 200, 24.8.1995, p. 38), as amended by:- 396 D 0106: Commission Decision 96/106/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 34),- 396 D 0325: Commission Decision 96/325/EC of 29 April 1996 (OJ L 123, 23.5.1996, p. 24).109. 395 D 0341: Commission Decision 95/341/EC of 27 July 1995 concerning animal health conditions and veterinary certification for imports of milk and milk-based products not intended for human consumption for third countries (OJ L 200, 24.8.1995, p. 42), as amended by:- 396 D 0106: Commission Decision 96/106/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 34).110. 395 D 0342: Commission Decision 95/342/EC of 27 July 1995 on treatment of milk and milk-based products for human consumption from third countries or parts of third countries where there is a risk of foot-and-mouth disease (OJ L 200, 24.8.1995, p. 50).111. 395 D 0343: Commission Decision 95/343/EC of 25 July 1995 providing for the specimens of the health certificate for the importation from third countries of heat-treated milk, milk-based products and raw milk for human consumption intended to be accepted at a collection centre, treatment establishment or processing establishment (OJ L 200, 24.8.1995, p. 52), as amended by:- 396 D 0106: Commission Decision 96/106/EC of 29 January 1996 (OJ L 24, 31.1.1996, p. 34).112. 395 D 0346: Commission Decision 95/346/EC of 25 July 1995 laying down special animal health conditions and veterinary certification for the importation of certain categories of fresh poultrymeat from Israel and certain animal health restrictions after such imports (OJ L 199, 24.8.1995, p. 64).113. 395 D 0352: Commission Decision 95/352/EC of 25 July 1995 laying down the animal health conditions and the certification requirements for the importation from third countries of Crassostrea gigas for relaying in Community waters (OJ L 204, 30.8.1995, p. 13).This act applies also to Iceland.114. 395 D 0408: Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which the Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (OJ L 243, 11.10.1995, p. 17).This act applies also to Iceland.115. 395 D 0417: Council Decision 95/417/EC of 26 July 1995 concerning transitional measures necessary to facilitate the creation and orderly application of provisional establishments lists in third countries which are authorised to export animal products to the Community (OJ L 244, 12.10.1995, p. 78).116. 395 D 0453: Commission Decision 95/453/EC of 23 October 1995 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Republic of Korea (OJ L 264, 7.11.1995, p. 35).This act applies also to Iceland.117. 395 D 0454: Commission Decision 95/454/EC of 23 October 1995 laying down special conditions governing imports of fishery and aquaculture products originating in the Republic of Korea (OJ L 264, 7.11.1995, p. 37).This act applies also to Iceland.118. 395 D 0538: Commission Decision 95/538/EC of 6 December 1995 laying down special conditions governing imports of fishery and aquaculture products originating in Japan (OJ L 304, 16.12.1995, p. 52).This act applies also to Iceland.119. 396 D 0181: Commission Decision 96/181/EC of 16 February 1996 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from Switzerland (OJ L 55, 6.3.1996, p. 27).120. 396 D 0182: Commission Decision 96/182/EC of 21 February 1996 laying down special animal health conditions and veterinary certification for the importation of certain categories of fresh poultrymeat from Israel and certain animal health restriction after such imports (OJ L 55, 6.3.1996, p. 31).121. 396 D 0185: Commission Decision 96/185/EC of 16 February 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from the Slovak Republic (OJ L 59, 8.3.1996, p. 23).122. 396 D 0186: Commission Decision 96/186/EC of 16 February 1996 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from the Czech Republic and revoking Decision 92/324/EEC (OJ L 59, 8.3.1996, p. 41).123. 396 D 0192: Commission Decision 96/192/EC of 19 February 1996 laying down special conditions for the import of preserved fishery products originating in Russia (OJ L 61, 12.3.1996, p. 37).This act applies also to Iceland.124. 396 D 0333: Commission Decision 96/333/EC of 3 May 1996 establishing health certification of live bivalve molluscs, schinoderms, tunicates and marine gastropods from third countries which are not covered by specific decisions (OJ L 127, 25.5.1996, p. 33).This act applies also to Iceland.125. 396 D 0355: Commission Decision 96/355/EC of 30 May 1996 laying down special conditions governing the import of fishery and aquaculture products originating in Senegal (OJ L 137, 8.6.1996, p. 24).This act applies also to Iceland.126. 396 D 0356: Commission Decision 96/356/EC of 30 May 1996 laying down special conditions governing the import of fishery and aquaculture products originating in Gambia (OJ L 137, 8.6.1996, p. 31).This act applies also to Iceland.127. 396 D 0425: Commission Decision 96/425/EC of 28 June 1996 laying down special conditions governing the import of fishery and aquaculture products originating in Mauritania (OJ L 175, 13.7.1996, p. 27).This act applies also to Iceland.128. 396 D 0482: Commission Decision 96/482/EC of 12 July 1996 laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratities and eggs thereof from third countries including animal health measures to be applied after such importation (OJ L 196, 7.8.1996, p. 13).129. 396 D 0483: Commission Decision 96/483/EC of 12 July 1996 drawing up a list of third countries entitled to use the model animal health certificates for imports into the Community of live poultry and hatching eggs other than ratities and eggs thereof as laid down by Decision 96/482/EC (OJ L 196, 7.8.1996, p. 28).130. 396 D 0500: Commission Decision 96/500/EC of 22 July 1996 laying down the animal health requirements and the certificates or official declaration for the import of game trophies of birds and ungulates not having undergone a complete taxidermy treatment from third countries (OJ L 203, 13.8.1996, p. 13).8.3. List of establishments8.3.1. Fresh meat1. 381 D 0091: Commission Decision 81/91/EEC of 30 January 1981 on the list of establishments in the Argentine Republic approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community (OJ L 58, 5.3.1981, p. 39), as amended.2. 381 D 0092: Commission Decision 81/92/EEC of 30 January 1981 on the list of establishments in the Republic of Uruguay approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community (OJ L 58, 5.3.1981, p. 43), as amended.3. 381 D 0713: Commission Decision 81/713/EEC of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community (OJ L 257, 10.9.1981, p. 28), as amended.4. 382 D 0733: Commission Decision 82/733/EEC of 18 October 1982 on the list of establishments in Hungary approved for the purpose of importing fresh meat into the Community (OJ L 311, 8.11.1982, p. 10), as amended.5. 382 D 0734: Council Decision 82/734/EEC of 18 October 1982 on the list of establishments in the Swiss Confederation approved for the purposes of exporting fresh meat to the Community (OJ L 311, 8.11.1982, p. 13), as amended.6. 382 D 0735: Council Decision 82/735/EEC of 18 October 1982 on the list of establishments in the People's Republic of Bulgaria approved for the purposes of exporting fresh meat to the Community (OJ L 311, 8.11.1982, p. 16), as amended.7. 382 D 0913: Commission Decision 82/913/EEC of 16 December 1982 on the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community (OJ L 381, 31.12.1982, p. 28), as amended.8. 383 D 0218: Commission Decision 83/218/EEC of 22 April 1983 on the list of establishments in the Socialist Republic of Romania approved for the purpose of importing fresh meat into the Community (OJ L 121, 7.5.1983, p. 23), as amended.9. 383 D 0243: Commission Decision 83/243/EEC of 10 May 1983 on the list of establishments in Botswana approved for the purpose of importing fresh meat into the Community (OJ L 129, 19.5.1983, p. 70), as amended.10. 383 D 0384: Commission Decision 83/384/EEC of 29 July 1983 on the list of establishments in Australia approved for the purposes of importing fresh meat into the Community (OJ L 222, 13.8.1983, p. 36), as amended.11. 383 D 0402: Commission Decision 83/402/EEC of 29 July 1983 on the list of establishments in New Zealand approved for the purposes of importing fresh meat into the Community (OJ L 233, 24.8.1983, p. 24), as amended.12. 383 D 0423: Commission Decision 83/423/EEC of 29 July 1983 on the list of establishments in the Republic of Paraguay approved for the purpose of importing fresh meat into the Community (OJ L 238, 27.8.1983, p. 39), as amended.13. 384 D 0024: Commission Decision 84/24/EEC of 23 December 1983 on the list of establishments in Iceland approved for the purposes of importing fresh meat into the Community (OJ L 20, 25.1.1984, p. 21), as amended.14. 384 D 0028: Commission Decision 84/28/EEC of 6 January 1984 on the list of establishments in Poland approved for the purposes of importing fresh meat into the Community (OJ L 21, 26.1.1984, p. 42), as amended.15. 385 D 0539: Commission Decision 85/539/EEC of 29 November 1985 on the list of establishments in Greenland approved for the purpose of importing fresh meat into the Community (OJ L 334, 12.12.1985, p. 25), as amended.16. 385 D 1555: Commission Decision 85/1555/EEC of 2 October 1985 on the list of establishments in Zimbabwe approved for the purpose of importing fresh meat into the Community (not published in the Official Journal), as amended.17. 386 D 0065: Commission Decision 86/65/EEC of 13 February 1986 on the list of establishments in Morocco approved for the purpose of importing fresh meat into the Community (OJ L 72, 15.3.1986, p. 40), as amended.18. 387 D 0124: Commission Decision 87/124/EEC of 19 January 1987 on the list of establishments in Chile approved for the purpose of importing fresh meat into the Community (OJ L 51, 20.2.1987, p. 41), as amended.19. 387 D 0257: Commission Decision 87/257/EEC of 28 April 1987 on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (OJ L 121, 9.5.1987, p. 46), as amended.20. 387 D 0258: Commission Decision 87/258/EEC of 28 April 1987 on the list of establishments in Canada approved for the purpose of importing fresh meat into the Community (OJ L 121, 9.5.1987, p. 50), as amended.21. 387 D 0424: Commission Decision 87/424/EEC of 14 July 1987 on the list of establishments in the United Mexican States approved for the purpose of importing fresh meat into the Community (OJ L 228, 15.8.1987, p. 43), as amended.22. 387 D 0431: Commission Decision 87/431/EEC of 28 July 1987 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community (OJ L 228, 15.8.1987, p. 53), as amended.23. 387 D 0548: Commission Decision 87/548/EEC of 6 November 1987 on the list of establishments in Malta approved for the purpose of importing fresh meat into the Community (OJ L 327, 18.11.1987, p. 28), as amended.24. 390 D 0165: Commission Decision 90/165/EEC of 28 March 1990 on the list of establishments in Madagascar approved for the purpose of importing fresh meat into the Community (OJ L 91, 6.4.1990, p. 34), as amended.25. 390 D 0432: Commission Decision 90/432/EEC of 30 July 1990 on the list of establishments in Namibia approved for the purpose of importing fresh meat into the Community (OJ L 223, 18.8.1990, p. 19), as amended.26. 393 D 0026: Commission Decision 93/26/EEC of 11 December 1992 on the list of establishments in the Republic of Croatia approved for the purpose of importing fresh meat into the Community (OJ L 16, 25.1.1993, p. 24), as amended.27. 393 D 0027: Commission Decision 93/27/EEC of 11 December 1992 on the list of establishments in the Republic of Slovenia approved for the purpose of importing fresh meat into the Community (OJ L 16, 25.1.1993, p. 26), as amended.28. 393 D 0546: Commission Decision 93/546/EEC of 12 October 1993 on the list of establishments in the Czech Republic approved for the purpose of importing fresh meat into the Community (OJ L 266, 27.10.1993, p. 31), as amended.29. 393 D 0547: Commission Decision 93/547/EEC of 12 October 1993 on the list of establishments in the Slovak Republic approved for the purpose of importing fresh meat into the Community (OJ L 266, 27.10.1993, p. 33), as amended.30. 395 D 0045: Commission Decision 95/45/EC of 20 February 1995 on the list of establishments in the Former Yugoslav Republic of Macedonia approved for the purpose of importing fresh meat into the Community (OJ L 51, 8.3.1995, p. 13), as amended.8.3.2. Meat products1. 386 D 0414: Commission Decision 86/414/EEC of 31 July 1986 on the list of establishments in Argentina approved for the purpose of importing meat products into the Community (OJ L 237, 23.8.1986, p. 36), as amended.2. 386 D 0473: Commission Decision 86/473/EEC of 10 September 1986 on the list of establishments in Uruguay approved for the purpose of importing meat products into the Community (OJ L 279, 30.9.1986, p. 53), as amended.3. 387 D 0119: Commission Decision 87/119/EEC of 13 January 1987 on the list of establishments in Brazil approved for the purpose of importing meat products into the Community (OJ L 49, 18.2.1987, p. 37), as amended.4. 394 D 0040: Commission Decision 94/40/EC of 25 January 1994 on the list of establishments in Zimbabwe approved for the purpose of importing meat products into the Community (OJ L 22, 27.1.1994, p. 50), as amended.5. 394 D 0465: Commission Decision 94/465/EC of 12 July 1994 on the list of establishments in Botswana approved for the purpose of importing meat products into the Community (OJ L 190, 26.7.1994, p. 25), as amended.6. 395 D 0427: Commission Decision 95/427/EC of 16 October 1995 on the list of establishments in the Republic of Namibia approved for the purpose of importing meat products into the Community (OJ L 254, 24.10.1995, p. 28), as amended.9. Animal welfareACTS REFERRED TO9.1. Basic texts1. 391 L 0628: Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 91/425/EEC and 91/496/EEC (OJ L 340, 11.12.1991, p. 17), as amended by:- 392 D 0438: Council Decision 92/438/EEC of 13 July 1992 (OJ L 243, 25.8.1992, p. 27),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0029: Council Directive 95/29/EC of 29 June 1995 (OJ L 148, 30.6.1995, p. 52).2. 393 L 0119: Council Directive 93/119/EC of 22 December 1993 on the protection of animals at the time of slaughter or killing (OJ L 340, 31.12.1993, p. 21).3. 388 L 0166: Council Directive 88/166/EEC of 7 March 1988 complying with the judgement of the Court of Justice in Case 131/86 (annulment of Council Directive 86/113/EEC of 25 March 1986 laying down minimum standards for the protection of laying hens kept in battery cages) (OJ L 74, 19.3.1988, p. 83).4. 391 L 0629: Council Directive 91/629/EEC of 19 November 1991 laying down minimum standards for the protection of calves (OJ L 340, 11.12.1991, p. 28).5. 391 L 0630: Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards for the protection of pigs (OJ L 340, 11.12.1991, p. 33).9.2. Application texts1. 394 D 0096: Commission Decision 94/96/EC of 3 February 1994 based on Article 16 of Council Directive 91/628/EEC introducing special rules regarding the welfare of animals during transport in certain parts of Greece (OJ L 50, 22.2.1994, p. 13).ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTEThe Contracting Parties shall take note of the content of the following acts:1. 378 D 0923: Council Decision 78/923/EEC of 19 June 1978 concerning the conclusion of the European Convention on protection of animals for breeding (OJ L 323, 17.11.1978, p. 12).2. 388 D 0306: Council Decision 88/306/EC of 16 May 1988 concerning the conclusion of the European Convention on protection of animals for slaughter (OJ L 137, 2.6.1988, p. 25).3. 389 X 0214: Commission Recommendation 89/214/EEC of 24 February 1989 on the rules to be followed for inspections carried out in fresh meat establishments approved for the purposes of intra-Community trade (OJ L 87, 31.3.1989, p. 1).II. FEEDINGSTUFFSProducts of animal origin obtained from feedingstuffs in conformity with the provisions of the acts mentioned in this Annex shall not be submitted to any trade restrictions as a consequence of the arrangements laid down in this Chapter.ACTS REFERRED TOAdditives1. 370 L 0524: Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (OJ L 270, 14.12.1970, p. 1), as amended by:- 373 L 0103: Council Directive 73/103/EEC of 28 April 1973 (OJ L 124, 10.5.1973, p. 17),- 384 L 0587: Council Directive 84/587/EEC of 30 June 1984 (OJ L 319, 8.12.1984, p. 13),- 387 L 0153: Council Directive 87/153/EEC of 16 February 1987 (OJ L 64, 7.3.1987, p. 19),- 391 L 0248: Commission Directive 91/248/EEC of 12 April 1991 (OJ L 124, 18.5.1991, p. 1),- 391 L 0249: Commission Directive 91/249/EEC of 19 April 1991 (OJ L 124, 18.5.1991, p. 43),- 391 L 0336: Commission Directive 91/336/EEC of 10 June 1991 (OJ L 185, 11.7.1991, p. 31),- 391 L 0508: Commission Directive 91/508/EEC of 9 September 1991 (OJ L 271, 27.9.1991, p. 67),- 391 L 0620: Commission Directive 91/620/EEC of 22 November 1991 (OJ L 334, 5.12.1991, p. 62),- 392 L 0064: Commission Directive 92/64/EEC of 13 July 1992 (OJ L 221, 6.8.1992, p. 51),- 392 L 0099: Commission Directive 92/99/EEC of 17 November 1992 (OJ L 350, 1.12.1992, p. 83),- 392 L 0113: Commission Directive 92/113/EEC of 16 December 1992 (OJ L 16, 25.1.1993, p. 2),- 393 L 0027: Commission Directive 93/27/EEC of 4 June 1993 (OJ L 179, 22.7.1993, p. 5),- 393 L 0055: Commission Directive 93/55/EEC of 25 June 1993 (OJ L 206, 18.8.1993, p. 11),- 393 L 0107: Commission Directive 93/107/EC of 26 November 1993 (OJ L 299, 4.12.1993, p. 44),- 393 L 0114: Council Directive 93/114/EC of 14 December 1993 (OJ L 334, 31.12.1993, p. 24), as corrected by OJ L 44, 17.2.1994, p. 35,- 394 L 0017: Commission Directive 94/17/EC of 22 April 1994 (OJ L 105, 26.4.1994, p. 19),- 394 L 0041: Commission Directive 94/41/EC of 18 July 1994 (OJ L 209, 12.8.1994, p. 18),- 394 L 0050: Commission Directive 94/50/EC of 31 October 1994 (OJ L 297, 18.11.1994, p. 27),- 394 L 0077: Commission Directive 94/77/EC of 20 December 1994 (OJ L 350, 31.12.1994, p. 113),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0037: Commission Directive 95/37/EC of 18 July 1995 (OJ L 172, 22.7.1995, p. 21).The EFTA States will take over the provisions of the Directive as from the date of entry into force of the Agreement subject to the following conditions:- the EFTA States may, with regard to growth promoters, maintain their national legislation. The Contracting Parties shall review the matter during 1995;- the EFTA States may apply their national legislation related to other additives covered by Annex I until 31 December 1994.Nevertheless,- Iceland may,- with regard to antibiotics, maintain its national legislation. The Contracting Parties shall review the matter during 1995,- with regard to antioxidants, aromatic and appetizing substances as well as Colouring matters including pigments, apply its national legislation until 31 December 1995,- Norway may,- with regard to antibiotics, coccidiostates and other medicinal substances, the preservatives sulphuric acid and chlorhydric acid as well as the trace element copper as growth promoter, maintain its national legislation. The Contracting Parties shall review the matter during 1995,- with regard to vitamins, provitamins and chemically well defined substances having a similar effect, apply its national legislation for a period expiring 31 December 1994. The Contracting Parties may agree to prolong this period.The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:For the application of Articles 4 and 5:- by the date of entry into force of the Agreement, the EFTA States shall forward dossiers concerning additives authorised by EFTA States but not in the Community, established according to the guidelines provided for by Directive 87/153/EEC.Dossiers and monographs, where appropriate, shall be forwarded at least in the English language. Furthermore, a short summary intended for publication, giving the basic information contained in dossiers and monographs, shall be forwarded in the English, French and German languages.- before 1 January 1995, the national authorisations granted by EFTA States shall be decided on in accordance with the procedure laid down in Article 23. Until a decision has been adopted by the European Economic Community, the EFTA States may, for products marketed in their territory, maintain their national authorisations.2. 387 L 0153: Council Directive 87/153/EEC of 16 February 1987 fixing guidelines for the assessment of additives in animal nutrition (OJ L 64, 7.3.1987, p. 19), as amended by:- 394 L 0040: Commission Directive 94/40/EC of 22 July 1994 (OJ L 208, 11.8.1994, p. 15),- 395 L 0011: Commission Directive 95/11/EC of 4 May 1995 (OJ L 106, 11.5.1995, p. 23).3. 393 L 0113: Council Directive 93/113/EC of 14 December 1993 concerning the use and marketing of enzymes, micro-organisms and their preparation in animal nutrition (OJ L 334, 31.12.1993, p. 17).The dates "1 November 1994" and "1 January 1996" laid down in Article 3 of this Directive shall apply, notwithstanding the dates "1 January 1993" and "1 January 1995" laid down in the adaptation text for the application of Articles 4 and 5 of Council Directive 70/524/EEC (point 1 of Chapter II of Annex I to the EEA Agreement).Straight and compound feedingstuffs4. 377 L 0101: Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (OJ L 32, 3.2.1977, p. 1), as amended by:- 379 L 0372: Council Directive 79/372/EEC of 2 April 1979 (OJ L 86, 6.4.1979, p. 29),- 379 L 0797: First Commission Directive 79/797/EEC of 10 August 1979 (OJ L 239, 22.9.1979, p. 53),- 380 L 0510: Second Commission Directive 80/510/EEC of 2 May 1980 (OJ L 126, 21.5.1980, p. 12),- 382 L 0937: Third Commission Directive 82/937/EEC of 21 December 1982 (OJ L 383, 31.12.1982, p. 11),- 386 L 0354: Council Directive 86/354/EEC of 21 July 1986 (OJ L 212, 2.8.1986, p. 27),- 387 L 0234: Commission Directive 87/234/EEC of 31 March 1987 (OJ L 102, 14.4.1987, p. 31),- 390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ L 353, 17.12.1990, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Notwithstanding the provisions of the Directive Liechtenstein may maintain its national legislation as to prohibition of peanuts until 31 December 1994.5. 379 L 0373: Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs (OJ L 86, 6.4.1979, p. 30), as amended by:- 380 L 0509: First Commission Directive 80/509/EEC of 2 May 1980 (OJ L 126, 21.5.1980, p. 9),- 380 L 0695: Second Commission Directive 80/695/EEC of 27 June 1980 (OJ L 188, 22.7.1980, p. 23),- 382 L 0957: Third Commission Directive 82/957/EEC of 22 December 1982 (OJ L 386, 31.12.1982, p. 42),- 386 L 0354: Council Directive 86/354/EEC of 21 July 1986 (OJ L 212, 2.8.1986, p. 27),- 387 L 0235: Commission Directive 87/235/EEC of 31 March 1987 (OJ L 102, 14.4.1987, p. 34),- 390 L 0044: Council Directive 90/44/EEC of 22 January 1990 (OJ L 27, 31.1.1990, p. 35),- 391 L 0681: Council Directive 91/681/EEC of 19 December 1991 (OJ L 376, 31.12.1991, p. 20),- 393 L 0074: Council Directive 93/74/EEC of 13 September 1993 (OJ L 237, 22.9.1993, p. 23),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Notwithstanding the provisions of the Directive Liechtenstein may maintain its national legislation as to prohibition of peanuts until 31 December 1994.6. 391 D 0516: Commission Decision 91/516/EEC of 9 September 1991 establishing a list of ingredients whose use is prohibited in compound feedingstuffs (OJ L 281, 9.10.1991, p. 23), as amended by:- 392 D 0508: Commission Decision 92/508/EEC of 20 October 1992 (OJ L 312, 29.10.1992, p. 36),- 395 D 0274: Commission Decision 95/274/EC of 10 July 1995 (OJ L 167, 18.7.1995, p. 24).7. 392 L 0087: Commission Directive 92/87/EEC of 26 October 1992 establishing a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for animals other than pets (OJ L 319, 4.11.1992, p. 19).8. 393 L 0074: Council Directive 93/74/EEC of 13 September 1993 on feedingstuffs intended for particular nutritional purposes (OJ L 237, 22.9.1993, p. 23).9. 394 L 0039: Commission Directive 94/39/EC of 25 July 1994 establishing a list of intended uses of animal feedingstuffs for particular nutritional purposes (OJ L 207, 10.8.1994, p. 20), as amended by:- 395 L 0009: Commission Directive 95/9/EC of 7 April 1995 (OJ L 91, 22.4.1995, p. 3).10. 395 L 0010: Commission Directive 95/10/EC of 7 April 1995 fixing the method of calculating the energy value of dog and cat food intended for particular nutritional purposes (OJ L 91, 22.4.1995, p. 39).11. 380 L 0511: Commission Directive 80/511/EEC of 2 May 1980 authorising in certain cases, the marketing of compound feedingstuffs in unsealed package or containers (OJ L 126, 21.5.1980, p. 14).12. 382 L 0475: Commission Directive 82/475/EEC of 23 June 1982 laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animal (OJ L 213, 21.7.1982, p. 27), as amended by:- 391 L 0334: Commission Directive 91/334/EEC of 6 June 1991 (OJ L 184, 10.7.1991, p. 27),- 391 L 0336: Commission Directive 91/336/EEC of 10 June 1991 (OJ L 185, 17.7.1991, p. 31),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).13. 386 L 0174: Commission Directive 86/174/EEC of 9 April 1986 fixing the method of calculation for the energy value of compound poultryfeed (OJ L 130, 6.5.1986, p. 53).14. 391 L 0357: Commission Directive 91/357/EEC of 13 June 1991 laying down the categories of ingredients which may be used for the purpose of labelling compound feedingstuffs for animals other than pet animals (OJ L 193, 17.7.1991, p. 34).Bioproteins and similar15. 382 L 0471: Council Directive 82/471/EEC of 30 June 1982 concerning certain products used in animal nutrition (OJ L 213, 21.7.1982, p. 8), as amended by:- 385 L 0509: Second Commission Directive 85/509/EEC of 6 November 1985 (OJ L 314, 23.11.1985, p. 25),- 386 L 0530: Commission Directive 86/530/EEC of 28 October 1986 (OJ L 312, 7.11.1986, p. 39),- 388 L 0485: Commission Directive 88/485/EEC of 26 July 1988 (OJ L 239, 30.8.1988, p. 36),- 389 L 0520: Commission Directive 89/520/EEC of 6 September 1989 (OJ L 270, 19.9.1989, p. 13),- 390 L 0439: Commission Directive 90/439/EEC of 24 July 1990 (OJ L 227, 21.8.1990, p. 33),- 393 L 0026: Commission Directive 93/26/EEC of 4 June 1993 (OJ L 179, 22.7.1993, p. 2),- 393 L 0056: Commission Directive 93/56/EEC of 29 June 1993 (OJ L 206, 18.8.1993, p. 13),- 393 L 0074: Council Directive 93/74/EEC of 13 September 1993 (OJ L 237, 22.9.1993, p. 23),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p.21, as adjusted by OJ L 1, 1.1.1995, p. 15),- 395 L 0033: Commission Directive 95/33/EC of 10 July 1995 (OJ L 167, 18.7.1995, p. 17).The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations:for the application of the Directive,- by the date of entry into force of the Agreement, the EFTA States shall forward dossiers concerning products falling within the groups of micro-organisms referred to in items 1.1 and 1.2 of the Annex, authorised by EFTA States but not in the Community, established according to the guidelines provided for by Directive 83/228/EEC.Dossiers shall be forwarded at least in the English language. Furthermore, a short summary intended for publication, giving the basic information contained in dossiers, shall be forwarded in the English, French and German languages,- before 1 January 1995, the national authorisations granted by EFTA States shall be decided on in accordance with the procedure laid down in Article 13. Until a decision has been adopted by the European Economic Community, the EFTA States may, for products marketed in their territory, maintain their national authorisations.16. 383 L 0228: Council Directive 83/228/EEC of 18 April 1983 on the fixing of guidelines for the assessment of certain products used in animal nutrition (OJ L 126, 13.5.1983, p. 23).17. 385 D 0382: Commission Decision 85/382/EEC of 10 July 1985 prohibiting the use in feedingstuffs of protein products obtained from Candida yeasts cultivated on n-alkanes (OJ L 217, 14.8.1985, p. 27).Methods of analysis and control18. 370 L 0373: Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs (OJ L 170, 3.8.1970, p. 2), as amended by:- 372 L 0275: Council Directive 72/275/EEC of 20 July 1972 (OJ L 171, 29.7.1972, p. 39),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p.21, as adjusted by OJ L 1, 1.1.1995, p.15).19. 371 L 0250: First Commission Directive 71/250/EEC of 15 June 1971 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 155, 12.7.1971, p. 13), as amended by:- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32).20. 371 L 0393: Second Commission Directive 71/393/EEC of 18 November 1971 establishing Community methods of analysis for the official control for feedingstuffs (OJ L 279, 20.12.1971, p. 7), as amended by:- 373 L 0047: Commission Directive 73/47/EEC of 5 December 1972 (OJ L 83, 30.3.1973, p. 35),- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32),- 384 L 0004: Commission Directive 84/4/EEC of 20 December 1983 (OJ L 15, 18.1.1984, p. 28).21. 372 L 0199: Third Commission Directive 72/199/EEC of 27 April 1972 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 123, 29.5.1972, p. 6), as amended by:- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32),- 384 L 0004: Commission Directive 84/4/EEC of 20 December 1983 (OJ L 15, 18.1.1984, p. 28),- 393 L 0028: Commission Directive 93/28/EEC of 4 June 1993 (OJ L 179, 22.7.1993, p. 8).22. 373 L 0046: Fourth Commission Directive 73/46/EEC of 5 December 1972 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 83, 30.3.1973, p. 21), as amended by:- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32),- 392 L 0089: Commission Directive 92/89/EEC of 3 November 1992 (OJ L 344, 26.11.1992, p. 35).23. 374 L 0203: Fifth Commission Directive 74/203/EEC of 25 March 1974 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 108, 22.4.1974, p. 7), as amended by:- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32).24. 375 L 0084: Sixth Commission Directive 75/84/EEC of 20 December 1974 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 32, 5.2.1975, p. 26), as amended by:- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32).25. 376 L 0371: First Commission Directive 76/371/EEC of 1 March 1976 establishing Community methods of sampling for the official control of feedingstuffs (OJ L 102, 15.4.1976, p. 1).26. 376 L 0372: Seventh Commission Directive 76/372/EEC of 1 March 1976 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 102, 15.4.1976, p. 8), as amended by:- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32),- 392 L 0095: Commission Directive 92/95/EEC of 9 November 1992 (OJ L 327, 13.11.1992, p. 54),- 394 L 0014: Commission Directive 94/14/EC of 29 March 1994 (OJ L 94, 13.4.1994, p. 30).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:in Article 2 of Commission Directive 94/14/EC the words "one year after its entry into force" shall be replaced by "3 May 1995".27. 378 L 0633: Eight Commission Directive 78/633/EEC of 15 June 1978 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 206, 29.7.1978, p. 43), as amended by:- 381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ L 246, 29.8.1981, p. 32),- 384 L 0004: Commission Directive 84/4/EEC of 20 December 1983 (OJ L 15, 18.1.1984, p. 28).28. 381 L 0715: Ninth Commission Directive 81/715/EEC of 31 July 1981 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 257, 10.9.1981, p. 38).29. 384 L 0425: Tenth Commission Directive 84/425/EEC of 25 July 1984 establishing Community methods of analysis for the official control of feedingstuffs (OJ L 238, 6.9.1984, p. 34).30. 393 L 0070: Eleventh Commission Directive 93/70/EEC of 28 July 1993 establishing Community analysis methods for official control of feedingstuffs (OJ L 234, 17.9.1993, p. 17).31. 393 L 0117: Twelfth Commission Directive 93/117/EC of 17 December 1993 establishing Community analysis methods for official control of feedingstuffs (OJ L 329, 30.12.1993, p. 54).Undesirable substances and products32. 374 L 0063: Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (OJ L 38, 11.2.1974, p. 31), as amended by:- 376 L 0934: Commission Directive 76/934/EEC of 1 December 1976 (OJ L 364, 31.12.1976, p. 20),- 380 L 0502: Council Directive 80/502/EEC of 6 May 1980 (OJ L 124, 20.5.1980, p. 17),- 383 L 0381: Third Commission Directive 83/381/EEC of 28 July 1983 (OJ L 222, 13.8.1983, p. 31),- 386 L 0299: Fourth Commission Directive 86/299/EEC of 3 June 1986 (OJ L 189, 11.7.1986, p. 40),- 386 L 0354: Council Directive 86/354/EEC of 21 July 1986 (OJ L 212, 2.8.1986, p. 27),- 387 L 0238: Commission Directive 87/238/EEC of 1 April 1987 (OJ L 110, 25.4.1987, p. 25),- 387 L 0519: Council Directive 87/519/EEC of 19 October 1987 (OJ L 304, 27.10.1987, p. 38),- 391 L 0126: Commission Directive 91/126/EEC of 13 February 1991 (OJ L 60, 7.3.1991, p. 16),- 391 L 0132: Council Directive 91/132/EEC of 4 March 1991 (OJ L 66, 13.3.1991, p. 16),- 392 L 0063: Commission Directive 92/63/EEC of 10 July 1992 (OJ L 221, 6.8.1992, p. 49),- 392 L 0088: Council Directive 92/88/EEC of 26 October 1992 (OJ L 321, 6.11.1992, p. 24),- 393 L 0074: Council Directive 93/74/EEC of 13 September 1993 (OJ L 237, 22.9.1993, p. 23),- 394 L 0016: Commission Directive 94/16/EC of 22 April 1994 (OJ L 104, 23.4.1994, p. 32),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Notwithstanding the provisions of the Directive, with regard to aflatoxin, Sweden may maintain its national legislation. The Contracting Parties shall review the matter during 1995.The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation:"Article 11 shall not apply."III - PHYTOSANITARY MATTERSThe provisions relating to third country relations and border controls in the acts referred to in this Chapter are not applicable.SEEDSACTS REFERRED TO1. Basic texts1. 366 L 0400: Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (OJ 125, 11.7.1966, p. 2290/66), as amended by:- 369 L 0061: Council Directive 69/61/EEC of 18 February 1969 (OJ L 48, 26.2.1969, p. 4),- 371 L 0162: Council Directive 71/162/EEC of 30 March 1971 (OJ L 87, 17.4.1971, p. 24),- 372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ L 171, 29.7.1972, p. 37),- 372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ L 287, 26.12.1972, p. 22),- 373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ L 356, 27.12.1973, p. 79),- 375 L 0444: Council Directive 75/444/EEC of 26 June 1975 (OJ L 196, 26.7.1975, p. 6),- 376 L 0331: First Commission Directive 76/331/EEC of 29 March 1976 (OJ L 83, 30.3.1976, p. 34),- 378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ L 16, 20.1.1978, p. 23),- 378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ L 236, 26.8.1978, p. 13),- 387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ L 49, 18.2.1987, p. 39),- 388 L 0095: Commission Directive 88/95/EEC of 8 January 1988 (OJ L 56, 2.3.1988, p. 42),- 388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ L 151, 17.6.1988, p. 82),- 388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ L 187, 16.7.1988, p. 31),- 390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ L 353, 17.12.1990, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).2. 366 L 0401: Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (OJ 125, 11.7.1966, p. 2298/66), as amended by:- 1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ L 73, 27.3.1972, p. 76),- 378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ L 16, 20.1.1978, p. 23),- 378 L 0386: First Commission Directive 78/386/EEC of 18 April 1978 (OJ L 113, 25.4.1978, p. 1),- 378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ L 236, 26.8.1978, p. 13),- 378 L 1020: Council Directive 78/1020/EEC of 5 December 1978 (OJ L 350, 14.12.1978, p. 27),- 379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ L 183, 19.7.1979, p. 13),- 379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ L 205, 13.8.1979, p. 1),- 380 L 0754: Commission Directive 80/754/EEC of 17 July 1980 (OJ L 207, 9.8.1980, p. 36),- 381 L 0126: Commission Directive 81/126/EEC of 16 February 1981 (OJ L 67, 12.3.1981, p. 36)- 382 L 0287: Commission Directive 82/287/EEC of 13 April 1982 (OJ L 131, 13.5.1982, p. 24),- 385 L 0038: Commission Directive 85/38/EEC of 14 December 1984 (OJ L 16, 19.1.1985, p. 41),- 385 D 0370: Commission Decision 85/370/EEC of 8 July 1985 (OJ L 209, 6.8.1985, p. 41),- 386 D 0153: Commission Decision 86/153/EEC of 25 March 1986 (OJ L 115, 3.5.1986, p. 26),- 386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ L 118, 7.5.1986, p. 23),- 387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ L 49, 18.2.1987, p. 39),- 387 L 0480: Commission Directive 87/480/EEC of 9 September 1987 (OJ L 273, 26.9.1987, p. 43),- 388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ L 151, 17.6.1988, p. 82),- 388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ L 187, 16.7.1988, p. 31),- 389 L 0100: Commission Directive 89/100/EEC of 20 January 1989 (OJ L 38, 10.2.1989, p. 36),- 390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ L 353, 17.12.1990, p. 48),- 392 L 0019: Commission Directive 92/19/EEC of 23 March 1992 (OJ L 104, 22.4.1992, p. 61),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Notwithstanding the provisions of the Directive Norway may permit, for a period expiring 31 December 1996, unless otherwise agreed by the Contracting Parties, the marketing on its territory of seeds nationally produced which do not meet the requirements of the European Economic Community in respect of germination.3. 366 L 0402: Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (OJ 125, 11.7.1966, p. 2309/66), as amended by:- 369 L 0060: Council Directive 69/60/EEC of 18 February 1969 (OJ L 48, 26.2.1969, p. 1),- 371 L 0162: Council Directive 71/162/EEC of 30 March 1971 (OJ L 87, 17.4.1971, p. 24),- 1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ L 73, 27.3.1972, p. 76),- 372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ L 171, 29.7.1972, p. 37),- 372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ L 287, 26.12.1972, p. 22),- 373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ L 356, 27.12.1973, p. 79),- 375 L 0444: Council Directive 75/444/EEC of 26 June 1975 (OJ L 196, 26.7.1975, p. 6),- 378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ L 16, 20.1.1978, p. 23),- 378 L 0387: First Commission Directive 78/387/EEC of 18 April 1978 (OJ L 113, 25.4.1978, p. 13),- 378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ L 236, 26.8.1978, p. 13),- 378 L 1020: Council Directive 78/1020/EEC of 5 December 1978 (OJ L 350, 14.12.1978, p. 27),- 379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ L 183, 19.7.1979, p. 13),- 379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ L 205, 13.8.1979, p. 1),- 381 L 0126: Commission Directive 81/126/EEC of 16 February 1981 (OJ L 67, 12.3.1981, p. 36),- 386 D 0153: Commission Decision 86/153/EEC of 25 March 1986 (OJ L 115, 3.5.1986, p. 26),- 386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ L 118, 7.5.1986, p. 23),- 386 L 0320: Commission Directive 86/320/EEC of 20 June 1986 (OJ L 200, 23.7.1986, p. 38),- 387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ L 49, 18.2.1987, p. 39),- 388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ L 151, 17.6.1988, p. 82),- 388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ L 187, 16.7.1988, p. 31),- 388 L 0506: Commission Directive 88/506/EEC of 13 September 1988 (OJ L 274, 6.10.1988, p. 44),- 389 D 0101: Commission Decision 89/101/EEC of 20 January 1989 (OJ L 38, 10.2.1989, p. 37),- 389 L 0002: Commission Directive 89/2/EEC of 15 December 1988 (OJ L 5, 7.1.1989, p. 31),- 390 L 0623: Commission Directive 90/623/EEC of 7 November 1990 (OJ L 333, 30.11.1990, p. 65),- 390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ L 353, 17.12.1990, p. 48),- 393 L 0002: Commission Directive 93/2/EEC of 28 January 1993 (OJ L 54, 5.3.1993, p. 20),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Notwithstanding the provisions of the Directive Norway may permit, for a period expiring 31 December 1996, unless otherwise agreed by the Contracting Parties, the marketing on its territory of seeds nationally produced which do not meet the requirements of the European Economic Community in respect of germination.4. 369 L 0208: Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ L 169, 10.7.1969, p. 3), as amended by:- 371 L 0162: Council Directive 71/162/EEC of 30 March 1971 (OJ L 87, 17.4.1971, p. 24),- 372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ L 171, 29.7.1972, p. 37),- 372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ L 287, 26.12.1972, p. 22),- 373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ L 356, 27.12.1973, p. 79),- 375 L 0444: Council Directive 75/444/EEC of 26 June 1975 (OJ L 196, 26.7.1975, p. 6),- 378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ L 16, 20.1.1978, p. 23),- 378 L 0388: First Commission Directive 78/388/EEC of 18 April 1978 (OJ L 113, 25.4.1978, p. 20),- 378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ L 236, 26.8.1978, p. 13),- 378 L 1020: Council Directive 78/1020/EEC of 5 December 1978 (OJ L 350, 14.12.1978, p. 27),- 379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ L 183, 19.7.1979, p. 13),- 380 L 0304: Commission Directive 80/304/EEC of 25 February 1980 (OJ L 68, 14.3.1980, p. 33),- 381 L 0126: Commission Directive 81/126/EEC of 16 February 1981 (OJ L 67, 12.3.1981, p. 36),- 382 L 0287: Commission Directive 82/287/EEC of 13 April 1982 (OJ L 131, 13.5.1982, p. 24),- 382 L 0727: Council Directive 82/727/EEC of 25 October 1982 (OJ L 310, 6.11.1982, p. 21),- 382 L 0859: Commission Directive 82/859/EEC of 2 December 1982 (OJ L 357, 18.12.1982, p. 31),- 386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ L 118, 7.5.1986, p. 23),- 387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ L 49, 18.2.1987, p. 39),- 387 L 0480: Commission Directive 87/480/EEC of 9 September 1987 (OJ L 273, 26.9.1987, p. 43),- 388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ L 151, 17.6.1988, p. 82),- 388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ L 187, 16.7.1988, p. 31),- 390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ L 353, 17.12.1990, p. 48),- 392 L 0009: Commission Directive 92/9/EEC of 19 February 1992 (OJ L 70, 17.3.1992, p. 25),- 392 L 0107: Commission Directive 92/107/EEC of 11 December 1992 (OJ L 16, 25.1.1993, p. 1),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).5. 370 L 0457: Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (OJ L 225, 12.10.1970, p. 1), as amended by:- 372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ L 287, 26.12.1972, p. 22),- 373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ L 356, 27.12.1973, p. 79),- 376 D 0687: Commission Decision 76/687/EEC of 30 June 1976 (OJ L 235, 26.8.1976, p. 21),- 378 D 0122: Commission Decision 78/122/EEC of 28 December 1977 (OJ L 41, 11.2.1978, p. 34),- 379 D 0095: Commission Decision 79/95/EEC of 29 December 1978 (OJ L 22, 31.1.1979, p. 21),- 379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ L 205, 13.8.1979, p. 1),- 379 L 0967: Council Directive 79/967/EEC of 12 November 1979 (OJ L 293, 20.11.1979, p. 16),- 381 D 0436: Commission Decision 81/436/EEC of 8 May 1981 (OJ L 167, 24.6.1981, p. 29),- 381 D 0888: Commission Decision 81/888/EEC of 19 October 1981 (OJ L 324, 12.11.1981, p. 28),- 382 D 0041: Commission Decision 82/41/EEC of 29 December 1981 (OJ L 16, 22.1.1982, p. 50),- 383 D 0297: Commission Decision 83/297/EEC of 6 June 1983 (OJ L 157, 15.6.1983, p. 35),- 386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ L 118, 7.5.1986, p. 23),- 388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ L 187, 16.7.1988, p. 31),- 390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ L 353, 17.12.1990, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).Notwithstanding the provisions of the Directive:- The Contracting Parties shall from the entry into force of the Agreement jointly elaborate a common catalogue of varieties comprising also EFTA States' varieties fulfilling the requirements of the Act. They shall aim at completing such a common catalogue by 31 December 1995,- until the entry into force of the jointly elaborated catalogue the EFTA States shall continue to apply national catalogues of varieties.6. 370 L 0458: Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (OJ L 225, 12.10.1970, p. 7), as amended by:- 371 L 0162: Council Directive 71/162/EEC of 30 March 1971 (OJ L 87, 17.4.1971, p. 24),- 372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ L 171, 29.7.1972, p. 37),- 372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ L 287, 26.12.1972, p. 22),- 373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ L 356, 27.12.1973, p. 79),- 376 L 0307: Council Directive 76/307/EEC of 15 March 1976 (OJ L 72, 18.3.1976, p. 16),- 378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ L 16, 20.1.1978, p. 23),- 378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ L 236, 26.8.1978, p. 13),- 379 D 0355: Commission Decision 79/355/EEC of 20 March 1979 (OJ L 84, 4.4.1979, p. 23),- 379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ L 183, 19.7.1979, p. 13),- 379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ L 205, 13.8.1979, p. 1),- 379 L 0967: Council Directive 79/967/EEC of 12 November 1979 (OJ L 293, 20.11.1979, p. 16),- 381 D 0436: Commission Decision 81/436/EEC of 8 May 1981 (OJ L 167, 24.6.1981, p. 29),- 381 D 0888: Commission Decision 81/888/EEC of 19 October 1981 (OJ L 324, 12.11.1981, p. 28),- 387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ L 49, 18.2.1987, p. 39),- 387 L 0481: Commission Directive 87/481/EEC of 9 September 1987 (OJ L 273, 26.9.1987, p. 45),- 388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ L 151, 17.6.1988, p. 82),- 388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ L 187, 16.7.1988, p. 31),- 390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ L 353, 17.12.1990, p. 48),- 1 94 N: Act concerning the conditions of accession and adjustments to the Treaties - Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 15).7. 372 L 0168: Commission Directive 72/168/EEC of 14 April 1972 on determining the characteristics and minimum conditions for inspecting vegetable varieties (OJ L 103, 2.5.1972, p. 6).8. 372 L 0180: Commission Directive 72/180/EEC of 14 April 1972 determining the characteristics and minimum conditions for examining agricultural varieties (OJ L 108, 8.5.1972, p. 8).9. 374 L 0268: Commission Directive 74/268/EEC of 2 May 1974 laying down special conditions concerning the presence of Avena fatua in fodder plant and cereal seed (OJ L 141, 24.5.1974, p. 19), as amended by:- 378 L 0511: Commission Directive 78/511/EEC of 24 May 1978 (OJ L 157, 15.6.1978, p. 34).2. Application texts1. 375 L 0502: Commission Directive 75/502/EEC of 25 July 1975 limiting the marketing of seed of smooth-stalk meadowgrass (Poa pratensis L.) to seed which has been officially certified "basic seed" or "certified seed" (OJ L 228, 29.8.1975, p. 23).2. 380 D 0755: Commission Decision 80/755/EEC of 17 July 1980 authorising the indelible printing of prescribed information on packages of cereal seed (OJ L 207, 9.8.1980, p. 37), as amended by:- 381 D 0109: Commission Decision 81/109/EEC of 10 February 1981 (OJ L 64, 11.3.1981, p. 13).3. 381 D 0675: Commission Decision 81/675/EEC of 28 July 1981 establishing that particular sealing systems are non-reusable systems within the meaning of Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC (OJ L 246, 29.8.1981, p. 26), as amended by:- 386 D 0563: Commission Decision 86/563/EEC of 12 November 1986 (OJ L 327, 22.12.1986, p. 50).4. 386 L 0109: Commission Directive 86/109/EEC of 27 February 1986 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as "basic seed" or "certified seed" (OJ L 93, 8.4.1986, p. 21), as amended by:- 389 L 0424: Commission Directive 89/424/EEC of 30 June 1989 (OJ L 196, 12.7.1989, p. 50),- 391 L 0376: Commission Directive 91/376/EEC of 25 June 1991 (OJ L 203, 26.7.1991, p. 108).5. 387 D 0309: Commission Decision 87/309/EEC of 2 June 1987 authorising the indelible printing of prescribed information on packages of seed of certain fodder plant species (OJ L 155, 16.6.1987, p. 26), as amended by:- 388 D 0493: Commission Decision 88/493/EEC of 8 September 1988 (OJ L 261, 21.9.1988, p. 27).6. 389 L 0014: Commission Directive 89/14/EEC of 15 December 1988 determining the groups of varieties of spinach beet and beetroot referred to crop isolation conditions of Annex I to Council Directive 70/458/EEC on the marketing of vegetable seed (OJ L 8, 11.1.1989, p. 9).7. 389 D 0374: Commission Decision 89/374/EEC of 2 June 1989 on the organisation of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye (OJ L 166, 16.6.1989, p. 66), as amended by:- 392 D 0520: Commission Decision 92/520/EEC of 3 November 1992 (OJ L 325, 11.11.1992, p. 25).8. 389 D 0540: Commission Decision 89/540/EEC of 22 September 1989 on the organisation of a temporary experiment on the marketing of seeds and propagating material (OJ L 286, 4.10.1989, p. 24).9. 390 D 0639: Commission Decision 90/639/EEC of 12 November 1990 determining the names to be borne by the varieties derived from the varieties of vegetable species listed in Decision 89/7/EEC (OJ L 348, 12.12.1990, p. 1).10. 392 D 0195: Commission Decision 92/195/EEC of 17 March 1992 on the organisation of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot (OJ L 88, 3.4.1992, p. 59).11. 393 D 0213: Commission Decision 93/213/EEC of 18 March 1993 on the organisation of temporary experiments with regard to the maximum content of inert matter in soya bean seed (OJ L 91, 15.4.1993, p. 27).ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT1. 370 D 0047: DÃ ©cision de la Commission 70/47/CEE du 22 dÃ ©cembre 1969, dispensant la RÃ ©publique franÃ §aise d'appliquer, Ã certaines espÃ ¨ces, les directives du Conseil, du 14 juin 1966, concernant la commercialisation des semences de plantes fourragÃ ¨res et de cÃ ©rÃ ©ales (OJ L 13, 19.1.1970, p. 26), as amended by:- 380 D 0301: Commission Decision 80/301/EEC of 25 February 1980 (OJ L 68, 14.3.1980, p. 30).2. 373 D 0083: Council Decision 73/83/EEC of 26 March 1973 on the equivalence of field inspections carried out on seed producing crops in Denmark, Ireland and the United Kingdom (OJ L 106, 20.4.1973, p. 9), as amended by:- 374 D 0350: Council Decision 74/350/EEC of 27 June 1974 (OJ L 191, 15.7.1974, p. 27).3. 373 D 0188: Commission Decision 73/188/EEC of 4 June 1973 exempting the United Kingdom of Great Britain and Northern Ireland from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (OJ L 194, 16.7.1973, p. 16).4. 374 D 0005: Commission Decision 74/5/EEC of 6 December 1973 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 14 June 1966 concerning the marketing of cereal seed (OJ L 12, 15.1.1974, p. 13).5. 374 D 0269: Commission Decision 74/269/EEC of 2 May 1974 authorising certain Member States to make provisions which are more strict concerning the presence of Avena fatua in fodder plant and cereal seed (OJ L 141, 24.5.1974, p. 20), as amended by:- 378 D 0512: Commission Decision 78/512/EEC of 24 May 1978 (OJ L 157, 15.6.1978, p. 35).6. 374 D 0358: Commission Decision 74/358/EEC of 13 June 1974 exempting Ireland from applying to certain species the Council Directive of 29 September 1970 on the marketing of vegetable seed (OJ L 196, 19.7.1974, p. 15), as amended by:- 390 D 0209: Commission Decision 90/209/EEC of 19 April 1990 (OJ L 108, 28.4.1990, p. 104).7. 374 D 0360: Commission Decision 74/360/EEC of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ L 196, 19.7.1974, p. 18).8. 374 D 0361: Commission Decision 74/361/EEC of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 14 June 1966 on the marketing of cereal seed (OJ L 196, 19.7.1974, p. 19).9. 374 D 0362: Commission Decision 74/362/EEC of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 14 June 1966 on the marketing of fodder plant seed (OJ L 196, 19.7.1974, p. 20).10. 374 D 0366: Commission Decision 74/366/EEC of 13 June 1974 provisionally authorising the French Republic to prohibit the marketing, in France, of dwarf French bean seed of the variety Sim (OJ L 196, 19.7.1974, p. 24).11. 374 D 0367: Commission Decision 74/367/EEC of 13 June 1974 provisionally authorising the French Republic to prohibit the marketing, in France, of dwarf French bean seed of the variety Dustor (OJ L 196, 19.7.1974, p. 25).12. 374 D 0491: Commission Decision 74/491/EEC of 17 September 1974 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ L 267, 3.10.1974, p. 18).13. 374 D 0531: Commission Decision 74/531/EEC of 16 October 1974 authorising the Kingdom of the Netherlands to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed (OJ L 299, 7.11.1974, p. 13).14. 374 D 0532: Commission Decision 74/532/EEC of 16 October 1974 exempting Ireland from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant seed and of cereal seed and the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ L 299, 7.11.1974, p. 14).15. 375 D 0577: Commission Decision 75/577/EEC of 30 June 1975 authorising the Republic of France to restrict the marketing of seeds and seedlings of certain varieties of agricultural plant species (OJ L 253, 30.9.1975, p. 41).16. 375 D 0578: Commission Decision 75/578/EEC of 30 June 1975 authorising the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 253, 30.9.1975, p. 45), as amended by:- 378 D 0285: Commission Decision 78/285/EEC of 22 February 1978 (OJ L 74, 16.3.1978, p. 29).17. 375 D 0752: Commission Decision 75/752/EEC of 20 November 1975 exempting the United Kingdom from applying Council Directive 70/458/EEC to certain vegetable species (OJ L 319, 10.12.1975, p. 12).18. 376 D 0219: Commission Decision 76/219/EEC of 30 December 1975 authorising the French Republic to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (OJ L 46, 21.2.1976, p. 30).19. 376 D 0221: Commission Decision 76/221/EEC of 30 December 1975 authorising the Grand Duchy of Luxembourg to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (OJ L 46, 21.2.1976, p. 33).20. 376 D 0687: Commission Decision 76/687/EEC of 30 June 1976 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 235, 26.8.1976, p. 21), as amended by:- 378 D 0615: Commission Decision 78/615/EEC of 23 June 1978 (OJ L 198, 22.7.1978, p. 12).21. 376 D 0688: Commission Decision 76/688/EEC of 30 June 1976 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 235, 26.8.1976, p. 24).22. 376 D 0689: Commission Decision 76/689/EEC of 30 June 1976 authorising the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 235, 26.8.1976, p. 27).23. 376 D 0690: Commission Decision 76/690/EEC of 30 June authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 235, 26.8.1976, p. 29).24. 377 D 0147: Commission Decision 77/147/EEC of 29 December 1976 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 47, 18.2.1977, p. 66), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).25. 377 D 0149: Commission Decision 77/149/EEC of 29 December 1976 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 47, 18.2.1977, p. 70).26. 377 D 0150: Commission Decision 77/150/EEC of 29 December 1976 authorising the French Republic to restrict the marketing of a variety of cereals (OJ L 47, 18.2.1977, p. 72).27. 377 D 0282: Commission Decision 77/282/EEC of 30 March 1977 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 95, 19.4.1977, p. 21).28. 377 D 0283: Commission Decision 77/283/EEC of 30 March 1977 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 95, 19.4.1977, p. 23).29. 377 D 0406: Commission Decision 77/406/EEC of 1 June 1977 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 148, 16.6.1977, p. 25).30. 378 D 0124: Commission Decision 78/124/EEC of 28 December 1977 authorising the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 41, 11.2.1978, p. 38).31. 378 D 0126: Commission Decision 78/126/EEC of 28 December 1977 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 41, 11.2.1978, p. 41).32. 378 D 0127: Commission Decision 78/127/EEC of 28 December 1977 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 41, 11.2.1978, p. 43).33. 378 D 0347: Commission Decision 78/347/EEC of 30 March 1978 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 99, 12.4.1978, p. 26).34. 378 D 0348: Commission Decision 78/348/EEC of 30 March 1978 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 99, 12.4.1978, p. 28).35. 378 D 0349: Commission Decision 78/349/EEC of 30 March 1978 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 99, 12.4.1978, p. 30).36. 379 D 0092: Commission Decision 79/92/EEC of 29 December 1978 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 22, 31.1.1979, p. 14), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).37. 379 D 0093: Commission Decision 79/93/EEC of 29 December 1978 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 22, 31.1.1979, p. 17).38. 379 D 0094: Commission Decision 79/94/EEC of 29 December 1978 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 22, 31.1.1979, p. 19).39. 379 D 0348: Commission Decision 79/348/EEC of 14 March 1979 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 84, 4.4.1979, p. 12).40. 379 D 0355: Commission Decision 79/355/EEC of 20 March 1979 exempting the Kingdom of Denmark from applying to certain species Council Directive 70/458/EEC on the marketing of vegetable seed (OJ L 84, 4.4.1979, p. 23).41. 380 D 0128: Commission Decision 80/128/EEC of 28 December 1979 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 29, 6.2.1980, p. 35).42. 380 D 0446: Commission Decision 80/446/EEC of 31 March 1980 authorising the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (OJ L 110, 29.4.1980, p. 23).43. 380 D 0512: Commission Decision 80/512/EEC of 2 May 1980 authorising the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom not to apply the conditions laid down in Council Directive 66/401/EEC on the marketing of fodder plant seed, as regards the weight of the sample for determination of seed of Cuscuta (OJ L 126, 21.5.1980, p. 15).44. 380 D 1359: Commission Decision 80/1359/EEC of 30 December 1980 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 384, 31.12.1980, p. 42), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).45. 380 D 1360: Commission Decision 80/1360/EEC of 30 December 1980 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 384, 31.12.1980, p. 44).46. 380 D 1361: Commission Decision 80/1361/EEC of 30 December 1980 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 384, 31.12.1980, p. 46).47. 381 D 0277: Commission Decision 81/277/EEC of 31 March 1981 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 123, 7.5.1981, p. 32).48. 381 D 0436: Commission Decision 81/436/EEC of 8 May 1981 authorising the United Kingdom to extend the time limit for acceptances of certain varieties of species of agricultural plants and vegetables (OJ L 167, 24.6.1981, p. 29).49. 382 D 0041: Commission Decision 82/41/EEC of 29 December 1981 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 16, 22.1.1982, p. 50).50. 382 D 0947: Commission Decision 82/947/EEC of 30 December 1982 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 383, 31.12.1982, p. 23), as amended by:- 388 D 0625: Commission Decision 88/625/EEC of 8 December 1988 (OJ L 347, 16.12.1988, p. 74).51. 382 D 0948: Commission Decision 82/948/EEC of 30 December 1982 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 383, 31.12.1982, p. 25).52. 382 D 0949: Commission Decision 82/949/EEC of 30 December 1982 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 383, 31.12.1982, p. 27), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).53. 384 D 0019: Commission Decision 84/19/EEC of 22 December 1983 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 18, 21.1.1984, p. 43).54. 384 D 0020: Commission Decision 84/20/EEC of 22 December 1983 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 18, 21.1.1984, p. 45).55. 384 D 0023: Commission Decision 84/23/EEC of 22 December 1983 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 20, 25.1.1984, p. 19), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).56. 385 D 0370: Commission Decision 85/370/EEC of 8 July 1985 authorising the Netherlands to assess the satisfaction of the varietal purity standards laid down in Annex II to Council Directive 66/401/EEC for seed of apomictic uniclonal varieties of Poa pratensis, also on the basis of the results of seed and seedling testing (OJ L 209, 6.8.1985, p. 41).57. 385 D 0623: Commission Decision 85/623/EEC of 16 December 1985 authorising the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 379, 31.12.1985, p. 18).58. 385 D 0624: Commission Decision 85/624/EEC of 16 December 1985 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 379, 31.12.1985, p. 20), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).59. 386 D 0153: Commission Decision 86/153/EEC of 25 March 1986 exempting Greece from applying to certain species Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and the seed of oil and fibre plants respectively (OJ L 115, 3.5.1986, p. 26).60. 387 D 0110: Commission Decision 87/110/EEC of 22 December 1986 authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 48, 17.2.1987, p. 27).61. 387 D 0111: Commission Decision 87/111/EEC of 22 December 1986 authorising the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 48, 17.2.1987, p. 29).62. 387 D 0448: Commission Decision 87/448/EEC of 31 July 1987 authorising the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (OJ L 240, 22.8.1987, p. 39).63. 389 D 0078: Commission Decision 89/78/EEC of 29 December 1988 liberalising trade in seeds of certain agricultural plant species between Portugal and other Member States (OJ L 30, 1.2.1989, p. 75).64. 389 D 0101: Commission Decision 89/101/EEC of 20 January 1989 releasing Belgium, Denmark, Germany, Spain, Ireland, Luxembourg and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC on the marketing of fodder plant seed, cereal seed, seed of oil and fibre plants and vegetable seed respectively (OJ L 38, 10.2.1989, p. 37).65. 389 D 0421: Commission Decision 89/421/EEC of 22 June 1989 authorising the Hellenic Republic to restrict the marketing of seed of certain varieties of an agricultural plant species (OJ L 193, 8.7.1989, p. 41).66. 389 D 0422: Commission Decision 89/422/EEC of 23 June 1989 authorising the Federal Republic of Germany to restrict the marketing of seed of a variety of an agricultural plant species and amending Decision 89/77/EEC (OJ L 193, 8.7.1989, p. 43), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).67. 390 D 0057: Commission Decision 90/57/EEC of 24 January 1990 liberalising trade in seeds of certain agricultural plant species between Portugal and other Member States (OJ L 40, 14.2.1990, p. 13).68. 390 D 0209: Commission Decision 90/209/EEC of 19 April 1990 releasing the Member States from the obligation to apply to certain species the provisions of Council Directive 70/458/EEC on the marketing of vegetable seed amending Decisions 73/122/EEC and 74/358/EEC and repealing Decision 74/363/EEC (OJ L 108, 28.4.1990, p. 104).69. 391 D 0037: Commission Decision 91/37/EEC of 20 December 1990 authorising the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species and amending certain Decisions authorising the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ L 18, 24.1.1991, p. 19), as amended by:- 392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ L 108, 25.4.1992, p. 55).70. 392 D 0168: Commission Decision 92/168/EEC of 4 March 1992 authorising Greece to restrict the marketing of certain varieties of an agricultural plant species (OJ L 74, 20.3.1992, p. 46).71. 393 D 0208: Commission Decision 93/208/EEC of 17 March 1993 releasing the Kingdom of Denmark from the requirements to indicate on the official label the botanical name in respect of cereal seed, under Council Directive 66/402/EEC (OJ L 88, 8.4.1993, p. 49).(1) See page 1 of this Official Journal.(2) OJ L 209, 17.8.1977, p.1."